Exhibit 10.1

 

EXECUTION COPY

 

$125,000,000

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

AMONG

 

THE NAVIGATORS GROUP, INC.,

 

as Borrower,

 

THE LENDERS NAMED HEREIN,

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent,

 

BARCLAYS BANK PLC, as Syndication Agent,
LASALLE BANK NATIONAL ASSOCIATION
and
COMMERZBANK AKTIENGESELLSCHAFT, New York and Grand Cayman Branches,
as Documentation Agents,
CREDIT SUISSE FIRST BOSTON, as Managing Agent
and
BROWN BROTHERS HARRIMAN & CO., as Co-Agent

 

DATED AS OF

 

January 31, 2005

 


J.P. MORGAN SECURITIES INC.,

 

as Sole Bookrunner and
Sole Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

 

 

 

ARTICLE II [a05-2631_1ex10d1.htm#ArticleiiTheRevolvingCredits_061207]

THE REVOLVING CREDITS [a05-2631_1ex10d1.htm#ArticleiiTheRevolvingCredits_061207]

 

 

 

 

 

2.1 [a05-2631_1ex10d1.htm#a2_1RevolvingCreditAdvanc_061211]

Revolving Credit Advances
[a05-2631_1ex10d1.htm#a2_1RevolvingCreditAdvanc_061211]

 

 

 

 

 

 

2.2 [a05-2631_1ex10d1.htm#a2_2RatableLoans__061217]

Ratable Loans [a05-2631_1ex10d1.htm#a2_2RatableLoans__061217]

 

 

 

 

 

 

2.3 [a05-2631_1ex10d1.htm#a2_3TypesOfRevolvingCred_061221]

Types of Revolving Credit Advances
[a05-2631_1ex10d1.htm#a2_3TypesOfRevolvingCred_061221]

 

 

 

 

 

 

2.4 [a05-2631_1ex10d1.htm#a2_4CommitmentFeeReduc_061223]

Commitment Fee; Reductions in Aggregate Revolving Credit Commitment.
[a05-2631_1ex10d1.htm#a2_4CommitmentFeeReduc_061223]

 

 

 

 

 

 

2.5 [a05-2631_1ex10d1.htm#a2_5OptionalPrincipalPaym_061227]

Optional Principal Payments
[a05-2631_1ex10d1.htm#a2_5OptionalPrincipalPaym_061227]

 

 

 

 

 

 

2.6 [a05-2631_1ex10d1.htm#a2_6MandatoryPrepayments_061230]

Mandatory Prepayments [a05-2631_1ex10d1.htm#a2_6MandatoryPrepayments_061230]

 

 

 

 

 

 

2.7 [a05-2631_1ex10d1.htm#a2_7RevolvingCreditAdvan_061233]

Revolving Credit Advances [a05-2631_1ex10d1.htm#a2_7RevolvingCreditAdvan_061233]

 

 

 

 

 

 

2.8 [a05-2631_1ex10d1.htm#a2_8ConversionAndContinu_061238]

Conversion and Continuation of Outstanding Revolving Credit Advances
[a05-2631_1ex10d1.htm#a2_8ConversionAndContinu_061238]

 

 

 

 

 

 

2.9 [a05-2631_1ex10d1.htm#a2_9ChangesInInterestRate_061242]

Changes in Interest Rate, etc
[a05-2631_1ex10d1.htm#a2_9ChangesInInterestRate_061242]

 

 

 

 

 

 

2.10 [a05-2631_1ex10d1.htm#a2_10RatesApplicab_061246]

Rates Applicable After Default [a05-2631_1ex10d1.htm#a2_10RatesApplicab_061246]

 

 

 

 

 

 

2.11 [a05-2631_1ex10d1.htm#a2_11MethodOfPay_061248]

Method of Payment [a05-2631_1ex10d1.htm#a2_11MethodOfPay_061248]

 

 

 

 

 

 

2.12 [a05-2631_1ex10d1.htm#a2_12NotelessAgre_061251]

Noteless Agreement; Evidence of Indebtedness
[a05-2631_1ex10d1.htm#a2_12NotelessAgre_061251]

 

 

 

 

 

 

2.13 [a05-2631_1ex10d1.htm#a2_13TelephonicNo_061256]

Telephonic Notices [a05-2631_1ex10d1.htm#a2_13TelephonicNo_061256]

 

 

 

 

 

 

2.14 [a05-2631_1ex10d1.htm#a2_14InterestPayme_061258]

Interest Payment Dates; Interest and Fee Basis
[a05-2631_1ex10d1.htm#a2_14InterestPayme_061258]

 

 

 

 

 

 

2.15 [a05-2631_1ex10d1.htm#a2_15NotificationOf_061301]

Notification of Revolving Credit Advances, Interest Rates and Prepayments,
Commitment Reductions [a05-2631_1ex10d1.htm#a2_15NotificationOf_061301]

 

 

 

 

 

 

2.16 [a05-2631_1ex10d1.htm#a2_16LendingInstal_061303]

Lending Installations [a05-2631_1ex10d1.htm#a2_16LendingInstal_061303]

 

 

 

 

 

 

2.17 [a05-2631_1ex10d1.htm#a2_17NonreceiptO_061306]

Non-Receipt of Funds by the Agent [a05-2631_1ex10d1.htm#a2_17NonreceiptO_061306]

 

 

 

 

 

ARTICLE III [a05-2631_1ex10d1.htm#ArticleiiiTheLetterOfCreditFacili_061311]

THE LETTER OF CREDIT FACILITY
[a05-2631_1ex10d1.htm#ArticleiiiTheLetterOfCreditFacili_061311]

 

 

 

 

 

3.1 [a05-2631_1ex10d1.htm#a3_1IssuanceOfLett_061316]

Issuance of Letters of Credit [a05-2631_1ex10d1.htm#a3_1IssuanceOfLett_061316]

 

 

 

 

 

 

3.2 [a05-2631_1ex10d1.htm#a3_2ParticipatingInt_061324]

Participating Interests [a05-2631_1ex10d1.htm#a3_2ParticipatingInt_061324]

 

 

 

 

 

 

3.3 [a05-2631_1ex10d1.htm#a3_3ReductionsInL_061327]

Reductions in Letter of Credit Commitment
[a05-2631_1ex10d1.htm#a3_3ReductionsInL_061327]

 

 

 

 

 

 

3.4 [a05-2631_1ex10d1.htm#a3_4Reimbursement_061329]

Reimbursement Obligations [a05-2631_1ex10d1.htm#a3_4Reimbursement_061329]

 

 

 

 

 

 

3.5 [a05-2631_1ex10d1.htm#ProcedureForIssuance__061957]

Procedure for Issuance [a05-2631_1ex10d1.htm#ProcedureForIssuance__061957]

 

 

 

 

 

 

3.6 [a05-2631_1ex10d1.htm#a3_6NatureOfTheL_061338]

Nature of the Lenders’ Obligations
[a05-2631_1ex10d1.htm#a3_6NatureOfTheL_061338]

 

 

i

--------------------------------------------------------------------------------


 

 

3.7 [a05-2631_1ex10d1.htm#a3_7NotificationOf_061341]

Notification of Issuance Requests
[a05-2631_1ex10d1.htm#a3_7NotificationOf_061341]

 

 

 

 

 

 

3.8 [a05-2631_1ex10d1.htm#a3_8CashCollateral_061345]

Cash Collateral for Letters of Credit
[a05-2631_1ex10d1.htm#a3_8CashCollateral_061345]

 

 

 

 

 

 

3.9 [a05-2631_1ex10d1.htm#a3_9Fees__061349]

Fees [a05-2631_1ex10d1.htm#a3_9Fees__061349]

 

 

 

 

 

 

3.10 [a05-2631_1ex10d1.htm#a3_10ExtensionOfRe_061356]

Extension of Revolving Credit Termination Date
[a05-2631_1ex10d1.htm#a3_10ExtensionOfRe_061356]

 

 

 

 

 

ARTICLE IV [a05-2631_1ex10d1.htm#ArticleivYieldProtectionTaxes_061400]

YIELD PROTECTION; TAXES
[a05-2631_1ex10d1.htm#ArticleivYieldProtectionTaxes_061400]

 

 

 

 

 

4.1 [a05-2631_1ex10d1.htm#a4_1YieldProtec_061403]

Yield Protection [a05-2631_1ex10d1.htm#a4_1YieldProtec_061403]

 

 

 

 

 

 

4.2 [a05-2631_1ex10d1.htm#a4_2ChangesIn_061408]

Changes in Capital Adequacy Regulations
[a05-2631_1ex10d1.htm#a4_2ChangesIn_061408]

 

 

 

 

 

 

4.3 [a05-2631_1ex10d1.htm#a4_3Availability_061411]

Availability of Types of Revolving Credit Advances
[a05-2631_1ex10d1.htm#a4_3Availability_061411]

 

 

 

 

 

 

4.4 [a05-2631_1ex10d1.htm#a4_4FundingIn_061413]

Funding Indemnification [a05-2631_1ex10d1.htm#a4_4FundingIn_061413]

 

 

 

 

 

 

4.5 [a05-2631_1ex10d1.htm#a4_5Taxes_061418]

Taxes [a05-2631_1ex10d1.htm#a4_5Taxes_061418]

 

 

 

 

 

 

4.6 [a05-2631_1ex10d1.htm#a4_6LenderStatementsS_061429]

Lender Statements; Survival of Indemnity
[a05-2631_1ex10d1.htm#a4_6LenderStatementsS_061429]

 

 

 

 

 

ARTICLE V [a05-2631_1ex10d1.htm#ArticlevConditionsPrecedent_061433]

CONDITIONS PRECEDENT [a05-2631_1ex10d1.htm#ArticlevConditionsPrecedent_061433]

 

 

 

 

 

5.1 [a05-2631_1ex10d1.htm#a5_1InitialRevolvingCredit_061437]

Initial Revolving Credit Loans and Letters of Credit
[a05-2631_1ex10d1.htm#a5_1InitialRevolvingCredit_061437]

 

 

 

 

 

 

5.2 [a05-2631_1ex10d1.htm#a5_2EachRevolvingCredit_061443]

Each Revolving Credit Advance and Letter of Credit
[a05-2631_1ex10d1.htm#a5_2EachRevolvingCredit_061443]

 

 

 

 

 

ARTICLE VI [a05-2631_1ex10d1.htm#ArticleviRepresentationsAndWarran_061446]

REPRESENTATIONS AND WARRANTIES
[a05-2631_1ex10d1.htm#ArticleviRepresentationsAndWarran_061446]

 

 

 

 

 

6.1 [a05-2631_1ex10d1.htm#a6_1ExistenceAnd_061451]

Existence and Standing [a05-2631_1ex10d1.htm#a6_1ExistenceAnd_061451]

 

 

 

 

 

 

6.2 [a05-2631_1ex10d1.htm#a6_2Authorization_061454]

Authorization and Validity [a05-2631_1ex10d1.htm#a6_2Authorization_061454]

 

 

 

 

 

 

6.3 [a05-2631_1ex10d1.htm#a6_3NoConflictG_061456]

No Conflict; Government Consent [a05-2631_1ex10d1.htm#a6_3NoConflictG_061456]

 

 

 

 

 

 

6.4 [a05-2631_1ex10d1.htm#a6_4FinancialState_061459]

Financial Statements [a05-2631_1ex10d1.htm#a6_4FinancialState_061459]

 

 

 

 

 

 

6.5 [a05-2631_1ex10d1.htm#a6_5StatutoryFina_061504]

Statutory Financial Statements [a05-2631_1ex10d1.htm#a6_5StatutoryFina_061504]

 

 

 

 

 

 

6.6 [a05-2631_1ex10d1.htm#a6_6MaterialAdve_061506]

Material Adverse Change [a05-2631_1ex10d1.htm#a6_6MaterialAdve_061506]

 

 

 

 

 

 

6.7 [a05-2631_1ex10d1.htm#a6_7Taxes__062013]

Taxes [a05-2631_1ex10d1.htm#a6_7Taxes__062013]

 

 

 

 

 

 

6.8 [a05-2631_1ex10d1.htm#a6_8LitigationAnd_061510]

Litigation and Contingent Obligations
[a05-2631_1ex10d1.htm#a6_8LitigationAnd_061510]

 

 

 

 

 

 

6.9 [a05-2631_1ex10d1.htm#a6_9Subsidiaries_061514]

Subsidiaries [a05-2631_1ex10d1.htm#a6_9Subsidiaries_061514]

 

 

 

 

 

 

6.10 [a05-2631_1ex10d1.htm#a6_10Er_061516]

ERISA [a05-2631_1ex10d1.htm#a6_10Er_061516]

 

 

 

 

 

 

6.11 [a05-2631_1ex10d1.htm#a6_11De_061519]

Defaults [a05-2631_1ex10d1.htm#a6_11De_061519]

 

 

 

 

 

 

6.12 [a05-2631_1ex10d1.htm#a6_12Ac_061521]

Accuracy of Information [a05-2631_1ex10d1.htm#a6_12Ac_061521]

 

 

 

 

 

 

6.13 [a05-2631_1ex10d1.htm#a6_13Re_061522]

Regulation U [a05-2631_1ex10d1.htm#a6_13Re_061522]

 

 

ii

--------------------------------------------------------------------------------


 

 

6.14 [a05-2631_1ex10d1.htm#a6_14MaterialAgreements__062208]

Material Agreements [a05-2631_1ex10d1.htm#a6_14MaterialAgreements__062208]

 

 

 

 

 

 

6.15 [a05-2631_1ex10d1.htm#a6_15ComplianceWithLa_062210]

Compliance With Laws [a05-2631_1ex10d1.htm#a6_15ComplianceWithLa_062210]

 

 

 

 

 

 

6.16 [a05-2631_1ex10d1.htm#a6_16OwnershipOfProper_062212]

Ownership of Properties [a05-2631_1ex10d1.htm#a6_16OwnershipOfProper_062212]

 

 

 

 

 

 

6.17 [a05-2631_1ex10d1.htm#a6_17PlanAssetsProhibit_062213]

Plan Assets; Prohibited Transactions
[a05-2631_1ex10d1.htm#a6_17PlanAssetsProhibit_062213]

 

 

 

 

 

 

6.18 [a05-2631_1ex10d1.htm#a6_18EnvironmentalMatte_062215]

Environmental Matters [a05-2631_1ex10d1.htm#a6_18EnvironmentalMatte_062215]

 

 

 

 

 

 

6.19 [a05-2631_1ex10d1.htm#a6_19InvestmentCompany_062219]

Investment Company Act [a05-2631_1ex10d1.htm#a6_19InvestmentCompany_062219]

 

 

 

 

 

 

6.20 [a05-2631_1ex10d1.htm#a6_20PublicUtilityHoldin_062220]

Public Utility Holding Company Act
[a05-2631_1ex10d1.htm#a6_20PublicUtilityHoldin_062220]

 

 

 

 

 

 

6.21 [a05-2631_1ex10d1.htm#a6_21Solvenc_062223]

Solvency [a05-2631_1ex10d1.htm#a6_21Solvenc_062223]

 

 

 

 

 

 

6.22 [a05-2631_1ex10d1.htm#a6_22Insuran_062226]

Insurance Licenses [a05-2631_1ex10d1.htm#a6_22Insuran_062226]

 

 

 

 

 

 

6.23 [a05-2631_1ex10d1.htm#a6_23Partner_062230]

Partnerships [a05-2631_1ex10d1.htm#a6_23Partner_062230]

 

 

 

 

 

 

6.24 [a05-2631_1ex10d1.htm#a6_24LinesO_062231]

Lines of Business [a05-2631_1ex10d1.htm#a6_24LinesO_062231]

 

 

 

 

 

 

6.25 [a05-2631_1ex10d1.htm#a6_25Reinsu_062234]

Reinsurance Practices [a05-2631_1ex10d1.htm#a6_25Reinsu_062234]

 

 

 

 

 

 

6.26 [a05-2631_1ex10d1.htm#a6_26Securit_062235]

Security [a05-2631_1ex10d1.htm#a6_26Securit_062235]

 

 

 

 

 

 

6.27 [a05-2631_1ex10d1.htm#a6_27Disclo_062238]

Disclosure [a05-2631_1ex10d1.htm#a6_27Disclo_062238]

 

 

 

 

 

ARTICLE VII [a05-2631_1ex10d1.htm#ArticleviiCovenants_062242]

COVENANTS [a05-2631_1ex10d1.htm#ArticleviiCovenants_062242]

 

 

 

 

 

7.1 [a05-2631_1ex10d1.htm#a7_1FinancialRe_062245]

Financial Reporting [a05-2631_1ex10d1.htm#a7_1FinancialRe_062245]

 

 

 

 

 

 

7.2 [a05-2631_1ex10d1.htm#a7_2UseOfProce_062255]

Use of Proceeds [a05-2631_1ex10d1.htm#a7_2UseOfProce_062255]

 

 

 

 

 

 

7.3 [a05-2631_1ex10d1.htm#a7_3NoticeOfDe_062256]

Notice of Default [a05-2631_1ex10d1.htm#a7_3NoticeOfDe_062256]

 

 

 

 

 

 

7.4 [a05-2631_1ex10d1.htm#a7_4ConductOfB_062300]

Conduct of Business [a05-2631_1ex10d1.htm#a7_4ConductOfB_062300]

 

 

 

 

 

 

7.5 [a05-2631_1ex10d1.htm#a7_5Taxes_062303]

Taxes [a05-2631_1ex10d1.htm#a7_5Taxes_062303]

 

 

 

 

 

 

7.6 [a05-2631_1ex10d1.htm#a7_6Insura_062306]

Insurance [a05-2631_1ex10d1.htm#a7_6Insura_062306]

 

 

 

 

 

 

7.7 [a05-2631_1ex10d1.htm#a7_7Comp_062308]

Compliance with Laws [a05-2631_1ex10d1.htm#a7_7Comp_062308]

 

 

 

 

 

 

7.8 [a05-2631_1ex10d1.htm#a7_8Maint_062309]

Maintenance of Properties [a05-2631_1ex10d1.htm#a7_8Maint_062309]

 

 

 

 

 

 

7.9 [a05-2631_1ex10d1.htm#a7_9InspectionMain_062314]

Inspection; Maintenance of Books and Records
[a05-2631_1ex10d1.htm#a7_9InspectionMain_062314]

 

 

 

 

 

 

7.10 [a05-2631_1ex10d1.htm#a7_10DividendsAndSt_062316]

Dividends and Stock Repurchases
[a05-2631_1ex10d1.htm#a7_10DividendsAndSt_062316]

 

 

 

 

 

 

7.11 [a05-2631_1ex10d1.htm#a7_11Indebte_062319]

Indebtedness [a05-2631_1ex10d1.htm#a7_11Indebte_062319]

 

 

 

 

 

 

7.12 [a05-2631_1ex10d1.htm#a7_12Merger_062323]

Merger [a05-2631_1ex10d1.htm#a7_12Merger_062323]

 

 

 

 

 

 

7.13 [a05-2631_1ex10d1.htm#a7_13SaleOf_062324]

Sale of Assets [a05-2631_1ex10d1.htm#a7_13SaleOf_062324]

 

 

iii

--------------------------------------------------------------------------------


 

 

7.14 [a05-2631_1ex10d1.htm#a7_14Invest_062328]

Investments and Acquisitions [a05-2631_1ex10d1.htm#a7_14Invest_062328]

 

 

 

 

 

 

7.15 [a05-2631_1ex10d1.htm#a7_15Contin_062335]

Contingent Obligations [a05-2631_1ex10d1.htm#a7_15Contin_062335]

 

 

 

 

 

 

7.16 [a05-2631_1ex10d1.htm#a7_16Liens_062339]

Liens [a05-2631_1ex10d1.htm#a7_16Liens_062339]

 

 

 

 

 

 

7.17 [a05-2631_1ex10d1.htm#a7_17Affili_062343]

Affiliates [a05-2631_1ex10d1.htm#a7_17Affili_062343]

 

 

 

 

 

 

7.18 [a05-2631_1ex10d1.htm#a7_18Ame_062345]

Amendments to Agreements [a05-2631_1ex10d1.htm#a7_18Ame_062345]

 

 

 

 

 

 

7.19 [a05-2631_1ex10d1.htm#a7_19Change_062348]

Change in Fiscal Year [a05-2631_1ex10d1.htm#a7_19Change_062348]

 

 

 

 

 

 

7.20 [a05-2631_1ex10d1.htm#a7_20Inconsi_062354]

Inconsistent Agreements [a05-2631_1ex10d1.htm#a7_20Inconsi_062354]

 

 

 

 

 

 

7.21 [a05-2631_1ex10d1.htm#a7_21Reinsu_062357]

Reinsurance [a05-2631_1ex10d1.htm#a7_21Reinsu_062357]

 

 

 

 

 

 

7.22 [a05-2631_1ex10d1.htm#a7_22StockO_062359]

Stock of Subsidiaries [a05-2631_1ex10d1.htm#a7_22StockO_062359]

 

 

 

 

 

 

7.23 [a05-2631_1ex10d1.htm#a7_23Financi_062402]

Financial Covenants [a05-2631_1ex10d1.htm#a7_23Financi_062402]

 

 

 

 

 

 

7.24 [a05-2631_1ex10d1.htm#a7_24Additi_062413]

Additional Pledge [a05-2631_1ex10d1.htm#a7_24Additi_062413]

 

 

 

 

 

ARTICLE VIII [a05-2631_1ex10d1.htm#ArticleviiiDefaults_062418]

DEFAULTS [a05-2631_1ex10d1.htm#ArticleviiiDefaults_062418]

 

 

 

 

ARTICLE IX [a05-2631_1ex10d1.htm#ArticleixAccelerationWaiversAmend_062509]

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
[a05-2631_1ex10d1.htm#ArticleixAccelerationWaiversAmend_062509]

 

 

 

 

 

9.1 [a05-2631_1ex10d1.htm#a9_1Accelerat_062517]

Acceleration [a05-2631_1ex10d1.htm#a9_1Accelerat_062517]

 

 

 

 

 

 

9.2 [a05-2631_1ex10d1.htm#a9_2Amendm_062522]

Amendments [a05-2631_1ex10d1.htm#a9_2Amendm_062522]

 

 

 

 

 

 

9.3 [a05-2631_1ex10d1.htm#a9_3Preserva_062530]

Preservation of Rights [a05-2631_1ex10d1.htm#a9_3Preserva_062530]

 

 

 

 

 

ARTICLE X [a05-2631_1ex10d1.htm#ArticlexGeneralProvisions_062534]

GENERAL PROVISIONS [a05-2631_1ex10d1.htm#ArticlexGeneralProvisions_062534]

 

 

 

 

 

10.1 [a05-2631_1ex10d1.htm#a10_1SurvivalOfRepr_062537]

Survival of Representations [a05-2631_1ex10d1.htm#a10_1SurvivalOfRepr_062537]

 

 

 

 

 

 

10.2 [a05-2631_1ex10d1.htm#a10_2GovernmentalR_062539]

Governmental Regulation [a05-2631_1ex10d1.htm#a10_2GovernmentalR_062539]

 

 

 

 

 

 

10.3 [a05-2631_1ex10d1.htm#a10_3Heading_062543]

Headings [a05-2631_1ex10d1.htm#a10_3Heading_062543]

 

 

 

 

 

 

10.4 [a05-2631_1ex10d1.htm#a10_4EntireA_062546]

Entire Agreement [a05-2631_1ex10d1.htm#a10_4EntireA_062546]

 

 

 

 

 

 

10.5 [a05-2631_1ex10d1.htm#a10_5Number_062548]

Numbers of Documents [a05-2631_1ex10d1.htm#a10_5Number_062548]

 

 

 

 

 

 

10.6 [a05-2631_1ex10d1.htm#a10_6SeveralObligations_062550]

Several Obligations; Benefits of this Agreement
[a05-2631_1ex10d1.htm#a10_6SeveralObligations_062550]

 

 

 

 

 

 

10.7 [a05-2631_1ex10d1.htm#a10_7ExpensesIndemnifi_062554]

Expenses; Indemnification [a05-2631_1ex10d1.htm#a10_7ExpensesIndemnifi_062554]

 

 

 

 

 

 

10.8 [a05-2631_1ex10d1.htm#a10_8Accounting__062604]

Accounting [a05-2631_1ex10d1.htm#a10_8Accounting__062604]

 

 

 

 

 

 

10.9 [a05-2631_1ex10d1.htm#a10_9Severability_062606]

Severability of Provisions [a05-2631_1ex10d1.htm#a10_9Severability_062606]

 

 

 

 

 

 

10.10 [a05-2631_1ex10d1.htm#a10_10Nonliability_062608]

Nonliability of Lenders [a05-2631_1ex10d1.htm#a10_10Nonliability_062608]

 

 

 

 

 

 

10.11 [a05-2631_1ex10d1.htm#a10_11Confidentia_062614]

Confidentiality [a05-2631_1ex10d1.htm#a10_11Confidentia_062614]

 

 

iv

--------------------------------------------------------------------------------


 

 

10.12 [a05-2631_1ex10d1.htm#a10_12Nonreliance_062617]

Nonreliance [a05-2631_1ex10d1.htm#a10_12Nonreliance_062617]

 

 

 

 

 

 

10.13 [a05-2631_1ex10d1.htm#a10_13Disclosure_062622]

Disclosure [a05-2631_1ex10d1.htm#a10_13Disclosure_062622]

 

 

 

 

 

 

10.14 [a05-2631_1ex10d1.htm#a10_14UsaPatri_062629]

USA Patriot Act Notification [a05-2631_1ex10d1.htm#a10_14UsaPatri_062629]

 

 

 

 

 

ARTICLE XI [a05-2631_1ex10d1.htm#ArticlexiTheAdministrativeAgent_062632]

THE ADMINISTRATIVE AGENT
[a05-2631_1ex10d1.htm#ArticlexiTheAdministrativeAgent_062632]

 

 

 

 

 

11.1 [a05-2631_1ex10d1.htm#a11_1AppointmentNatureOfRelatio_062636]

Appointment; Nature of Relationship
[a05-2631_1ex10d1.htm#a11_1AppointmentNatureOfRelatio_062636]

 

 

 

 

 

 

11.2 [a05-2631_1ex10d1.htm#a11_2Powers__062642]

Powers [a05-2631_1ex10d1.htm#a11_2Powers__062642]

 

 

 

 

 

 

11.3 [a05-2631_1ex10d1.htm#a11_3General_062645]

General Immunity [a05-2631_1ex10d1.htm#a11_3General_062645]

 

 

 

 

 

 

11.4 [a05-2631_1ex10d1.htm#a11_4NoRespo_062648]

No Responsibility for Revolving Credit Loans, Recitals, etc
[a05-2631_1ex10d1.htm#a11_4NoRespo_062648]

 

 

 

 

 

 

11.5 [a05-2631_1ex10d1.htm#a11_5ActionO_062651]

Action on Instructions of Lenders [a05-2631_1ex10d1.htm#a11_5ActionO_062651]

 

 

 

 

 

 

11.6 [a05-2631_1ex10d1.htm#a11_6Employ_062654]

Employment of Agent and Counsel [a05-2631_1ex10d1.htm#a11_6Employ_062654]

 

 

 

 

 

 

11.7 [a05-2631_1ex10d1.htm#a11_7RelianceOn_062656]

Reliance on Documents; Counsel [a05-2631_1ex10d1.htm#a11_7RelianceOn_062656]

 

 

 

 

 

 

11.8 [a05-2631_1ex10d1.htm#a11_8AgentsReimburse_062701]

Agent’s Reimbursement and Indemnification
[a05-2631_1ex10d1.htm#a11_8AgentsReimburse_062701]

 

 

 

 

 

 

11.9 [a05-2631_1ex10d1.htm#a11_9NoticeOfDefaul_062706]

Notice of Default [a05-2631_1ex10d1.htm#a11_9NoticeOfDefaul_062706]

 

 

 

 

 

 

11.10 [a05-2631_1ex10d1.htm#a11_10RightsAsALend_062709]

Rights as a Lender [a05-2631_1ex10d1.htm#a11_10RightsAsALend_062709]

 

 

 

 

 

 

11.11 [a05-2631_1ex10d1.htm#a11_11LenderCreditD_062711]

Lender Credit Decision [a05-2631_1ex10d1.htm#a11_11LenderCreditD_062711]

 

 

 

 

 

 

11.12 [a05-2631_1ex10d1.htm#a11_12SuccessorAgen_062715]

Successor Agent [a05-2631_1ex10d1.htm#a11_12SuccessorAgen_062715]

 

 

 

 

 

 

11.13 [a05-2631_1ex10d1.htm#a11_13AgentsFees_062724]

Agents’ Fees [a05-2631_1ex10d1.htm#a11_13AgentsFees_062724]

 

 

 

 

 

 

11.14 [a05-2631_1ex10d1.htm#a11_14DelegationTo_062725]

Delegation to Affiliates [a05-2631_1ex10d1.htm#a11_14DelegationTo_062725]

 

 

 

 

 

 

11.15 [a05-2631_1ex10d1.htm#a11_15SyndicationAg_062728]

Syndication Agent [a05-2631_1ex10d1.htm#a11_15SyndicationAg_062728]

 

 

 

 

 

ARTICLE XII [a05-2631_1ex10d1.htm#ArticleXii]

SETOFF; RATABLE PAYMENTS [a05-2631_1ex10d1.htm#ArticleXii]

 

 

 

 

 

12.1 [a05-2631_1ex10d1.htm#Setoff_]

Setoff [a05-2631_1ex10d1.htm#Setoff_]

 

 

 

 

 

 

12.2 [a05-2631_1ex10d1.htm#RatablePayments]

Ratable Payments [a05-2631_1ex10d1.htm#RatablePayments]

 

 

 

 

 

ARTICLE XIII [a05-2631_1ex10d1.htm#ArticleXiii]

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
[a05-2631_1ex10d1.htm#ArticleXiii]

 

 

 

 

 

13.1 [a05-2631_1ex10d1.htm#SuccessorsAndAssigns]

Successors and Assigns [a05-2631_1ex10d1.htm#SuccessorsAndAssigns]

 

 

 

 

 

 

13.2 [a05-2631_1ex10d1.htm#Participations]

Participations [a05-2631_1ex10d1.htm#Participations]

 

 

 

 

 

 

13.3 [a05-2631_1ex10d1.htm#Assignments_]

Assignments [a05-2631_1ex10d1.htm#Assignments_]

 

 

 

 

 

 

13.4 [a05-2631_1ex10d1.htm#DisseminationOfInformation]

Dissemination of Information [a05-2631_1ex10d1.htm#DisseminationOfInformation]

 

 

 

 

 

 

13.5 [a05-2631_1ex10d1.htm#TaxTreatment]

Tax Treatment [a05-2631_1ex10d1.htm#TaxTreatment]

 

 

v

--------------------------------------------------------------------------------


 

ARTICLE XIV [a05-2631_1ex10d1.htm#ArticleXiv]

NOTICES [a05-2631_1ex10d1.htm#ArticleXiv]

 

 

 

 

 

14.1 [a05-2631_1ex10d1.htm#Notices_]

Notices [a05-2631_1ex10d1.htm#Notices_]

 

 

 

 

 

 

14.2 [a05-2631_1ex10d1.htm#ChangeOfAddress]

Change of Address [a05-2631_1ex10d1.htm#ChangeOfAddress]

 

 

 

 

 

ARTICLE XV [a05-2631_1ex10d1.htm#ArticleXv]

COUNTERPARTS [a05-2631_1ex10d1.htm#ArticleXv]

 

 

 

 

ARTICLE XVI [a05-2631_1ex10d1.htm#ArticleXvi]

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
[a05-2631_1ex10d1.htm#ArticleXvi]

 

 

 

 

 

16.1 [a05-2631_1ex10d1.htm#ChoiceOfLaw]

CHOICE OF LAW [a05-2631_1ex10d1.htm#ChoiceOfLaw]

 

 

 

 

 

 

16.2 [a05-2631_1ex10d1.htm#ConsentToJurisdiction]

CONSENT TO JURISDICTION [a05-2631_1ex10d1.htm#ConsentToJurisdiction]

 

 

 

 

 

 

16.3 [a05-2631_1ex10d1.htm#WaiverOfJuryTrial]

WAIVER OF JURY TRIAL [a05-2631_1ex10d1.htm#WaiverOfJuryTrial]

 

 

SCHEDULES

 

Pricing Schedule [a05-2631_1ex10d1.htm#PricingSchedule]

 

 

 

Schedule 1 [a05-2631_1ex10d1.htm#Schedule1]

- [a05-2631_1ex10d1.htm#Schedule1]

 

Commitments [a05-2631_1ex10d1.htm#Schedule1]

Schedule 3.1 [a05-2631_1ex10d1.htm#Schedule3_1]

- [a05-2631_1ex10d1.htm#Schedule3_1]

 

Existing Letters of Credit [a05-2631_1ex10d1.htm#Schedule3_1]

Schedule 6.9 [a05-2631_1ex10d1.htm#Schedule6_9]

- [a05-2631_1ex10d1.htm#Schedule6_9]

 

Subsidiaries [a05-2631_1ex10d1.htm#Schedule6_9]

Schedule 6.22 [a05-2631_1ex10d1.htm#Schedule6_22]

- [a05-2631_1ex10d1.htm#Schedule6_22]

 

Licenses – Navigators Insurance Company [a05-2631_1ex10d1.htm#Schedule6_22]

Schedule 6.22A [a05-2631_1ex10d1.htm#Schedule6_22a]

- [a05-2631_1ex10d1.htm#Schedule6_22a]

 

Licenses – NIC Insurance Company [a05-2631_1ex10d1.htm#Schedule6_22a]

Schedule 6.23 [a05-2631_1ex10d1.htm#Schedule6_23]

- [a05-2631_1ex10d1.htm#Schedule6_23]

 

Partnerships [a05-2631_1ex10d1.htm#Schedule6_23]

Schedule 6.24 [a05-2631_1ex10d1.htm#Schedule6_24]

- [a05-2631_1ex10d1.htm#Schedule6_24]

 

Existing Lines of Business [a05-2631_1ex10d1.htm#Schedule6_24]

Schedule 7.16 [a05-2631_1ex10d1.htm#Schedule7_16]

- [a05-2631_1ex10d1.htm#Schedule7_16]

 

Liens [a05-2631_1ex10d1.htm#Schedule7_16]

Schedule 7.21 [a05-2631_1ex10d1.htm#Schedule7_21]

- [a05-2631_1ex10d1.htm#Schedule7_21]

 

Reinsurance Guidelines [a05-2631_1ex10d1.htm#Schedule7_21]

 

EXHIBITS

 

Exhibit A [a05-2631_1ex10d1.htm#ExhibitA]

 

Revolving Credit Note [a05-2631_1ex10d1.htm#ExhibitA]

Exhibit B [a05-2631_1ex10d1.htm#ExhibitB]

 

Compliance Certificate [a05-2631_1ex10d1.htm#ExhibitB]

Exhibit C [a05-2631_1ex10d1.htm#ExhibitC]

 

Assignment Agreement [a05-2631_1ex10d1.htm#ExhibitC]

Exhibit D [a05-2631_1ex10d1.htm#ExhibitD]

 

Reimbursement Agreement Excerpt [a05-2631_1ex10d1.htm#ExhibitD]

 

vi

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amended and Restated Credit Agreement, dated as of                ,
2005, is among THE NAVIGATORS GROUP, INC., a Delaware corporation, the Lenders,
and JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
BARCLAYS BANK PLC, as Syndication Agent, LASALLE BANK NATIONAL ASSOCIATION and
COMMERZBANK AKTIENGESSELLSCHAFT, New York and Grand Cayman Branches, as
Documentation Agents, CREDIT SUISSE FIRST BOSTON, as Managing Agent and BROWN
BROTHERS HARRIMAN & CO., as Co-Agent.

 

R E C I T A L S:

 

A.                                   The Borrower, The First National Bank of
Chicago, as agent and certain financial institutions have entered into that
certain Credit Agreement, dated as of December 21, 1998 (as heretofore amended,
the “Existing Credit Agreement”), pursuant to which the lenders party thereto
agreed to make financial accommodations to the Borrower under revolving credit
and letter of credit facilities.

 

B.                                     The Borrower has requested that the
Existing Credit Agreement be amended and restated in order to increase the
amount of the letter of credit facility and to make certain other changes to the
Existing Credit Agreement.

 

C.                                     The Borrower, the Agent and the Lenders
desire to amend and restate the Existing Credit Agreement to, among other
things, accomplish such amendments.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Lenders and the
Agent hereby agree to amend and restate the Existing Credit Agreement as
follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any on-going business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger, amalgamation or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a

 

--------------------------------------------------------------------------------


 

majority (by percentage or voting power) of the outstanding ownership  interests
of a partnership or limited liability company.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Agent” means JPMorgan Chase Bank in its capacity as administrative agent
pursuant to Article XI, and not in its individual capacity as a Lender, and any
successor Agent appointed pursuant to Article XI.

 

“Aggregate Revolving Credit Commitment” means the aggregate of the Revolving
Credit Commitments of all the Lenders, as reduced from time to time pursuant to
the terms hereof.  The Aggregate Revolving Credit Commitment as of the date
hereof is $10,000,000.

 

“Agreement” means this Second Amended and Restated Credit Agreement, as it may
be amended, modified or restated and in effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the financial statements referred to in Section 6.4; provided,
however, that for purposes of all computations required to be made with respect
to compliance by the Borrower with Section 7.23, such term shall mean generally
accepted accounting principles as in effect on the Closing Date, applied in a
manner consistent with those used in preparing the financial statements referred
to in Section 6.4.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (a) the Prime Rate in effect for such day, and (b) the Federal
Funds Effective Rate on such day plus 1/2% per annum.

 

“Alternate Base Rate Advance” means a Revolving Credit Advance which, except as
otherwise provided in Section 2.10, bears interest at the Alternate Base Rate.

 

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted by such insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.

 

2

--------------------------------------------------------------------------------


 

“Applicable Commitment Fee Rate” means, at any time, the percentage per annum at
which commitment fees are accruing on the unused portion of the Aggregate
Revolving Credit Commitment at such time as set forth in the Pricing Schedule.

 

“Applicable Letter of Credit Participation Fee Rate” means, at any time, the
percentage per annum at which letter of credit participation fees are accruing
on the Letters of Credit at such time as set forth in the Pricing Schedule.

 

“Applicable Margin” means, with respect to Revolving Credit Advances of any Type
at any time, the percentage rate per annum which is applicable at such time with
respect to Revolving Credit Advances of such Type as set forth in the Pricing
Schedule.

 

“Approved Reinsurer” means a reinsurer which satisfies the criteria set forth in
the Reinsurance Guidelines for entering into reinsurance or retrocession
agreements with the Borrower.

 

“Arranger” means J.P. Morgan Securities Inc. and its successors.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Asset Disposition” means any sale, transfer or other disposition of any asset
of the Borrower or any Subsidiary in a single transaction or in a series of
related transactions (other than the sale of Investments (other than stock in
Subsidiaries) in the ordinary course).

 

“Authorized Officer” means any of the president, chief financial officer or
treasurer of the Borrower, acting singly.

 

“Bankruptcy Code” means Title 11, United States Code, sections 1 et seq., as the
same may be amended from time to time, and any successor thereto or replacement
therefor which may be hereafter enacted.

 

“Borrower” means The Navigators Group, Inc., a Delaware corporation, and its
successors and assigns.

 

“Borrower’s S&P Financial Strength Rating” means, at any time, the rating issued
by S&P with respect to the financial strength of the Borrower.

 

“Borrowing Date” means a date on which a Revolving Credit Advance is made or a
Letter of Credit is issued hereunder.

 

“Borrowing Notice” is defined in Section 2.7.

 

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending

 

3

--------------------------------------------------------------------------------


 

activities and on which dealings in United States dollars are carried on in the
London interbank market and (b) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Chicago and New York
for the conduct of substantially all of their commercial lending activities.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Cash Collateral Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States of America, (b) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (c) demand deposit accounts
maintained in the ordinary course of business, and (d) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest and has a maturity of not more than six months.

 

“Cash Collateral Security Agreement” means a security agreement in form and
substance satisfactory to the Agent executed by the Borrower in favor of the
Agent, on behalf of itself and the Lenders, pursuant to this Agreement, pledging
to the Agent a security interest in all Cash Collateral Investments delivered to
the Agent pursuant to the terms hereof, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States of America, (b) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (c) demand deposit accounts
maintained in the ordinary course of business, and (d) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

 

“Change” is defined in Section 4.2.

 

“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of (i) 20% or more of the outstanding shares of voting stock of the
Borrower or (ii), if less, a percentage of such stock, greater than the
percentage owned by members of the Terence Deeks Family, or (b) the members of
the Terence Deeks Family shall cease to own, in the aggregate, free and clear of
all Liens and

 

4

--------------------------------------------------------------------------------


 

other encumbrances, at least 10% of the outstanding shares of voting stock of
the Borrower on a fully diluted basis.

 

“Closing Date” means January 31, 2005.

 

“Code” means the Internal Revenue Code of 1986, as amended or otherwise modified
from time to time.

 

“Condemnation” is defined in Section 8.8.

 

“Consolidated” or “consolidated”, when used in connection with any calculation,
means a calculation to be determined on a consolidated basis for the Borrower
and its Consolidated Subsidiaries in accordance with Agreement Accounting
Principles.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Consolidated Subsidiaries calculated on a consolidated basis
for such period, all as determined in accordance with Agreement Accounting
Principles.

 

“Consolidated Net Worth” means, for any period, the consolidated stockholders’
equity of the Borrower and its Consolidated Subsidiaries calculated on a
consolidated basis for such period, all as determined in accordance with
Agreement Accounting Principles, excluding, however, for the purposes of
Section 7.23.3, the effect of any unrealized gain or loss reported under
Statement of Financial Accounting Standards No. 115.

 

“Consolidated Person” means, for the taxable year of reference, each Person
which is a member of the affiliated group of the Borrower if Consolidated
returns are or shall be filed for such affiliated group for federal income tax
purposes or any combined or unitary group of which the Borrower is a member for
state income tax purposes.

 

“Consolidated Subsidiaries” means all Subsidiaries of the Borrower which should
be included in the Borrower’s consolidated financial statements, all as
determined in accordance with Agreement Accounting Principles.

 

“Consolidated Tangible Net Worth” means the excess of (a) Consolidated Total
Tangible Assets over (b) Consolidated Total Liabilities, excluding, however, for
the purposes of Section 7.23.1, the effect of any unrealized gain or loss
reported under Statement of Financial Accounting Standards No. 115.

 

“Consolidated Total Assets” means, at any time, the total assets of the Borrower
and its Consolidated Subsidiaries calculated on a consolidated basis as of such
time, all as determined in accordance with Agreement Accounting Principles.

 

“Consolidated Total Intangible Assets” means, at any time, the total intangible
assets of the Borrower and its Consolidated Subsidiaries calculated on a
consolidated basis as of such time including, but not limited to, goodwill,
patents, trademarks, tradenames, copyrights and franchises and excluding
deferred policy acquisition costs.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Total Liabilities” means, at any time, the total liabilities of
the Borrower and its Consolidated Subsidiaries calculated on a consolidated
basis as of such time, all as determined in accordance with Agreement Accounting
Principles.

 

“Consolidated Total Tangible Assets” means, at any time, Consolidated Total
Assets minus Consolidated Total Intangible Assets.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership. 
The term “Contingent Obligation” shall not include the obligations of any
Insurance Subsidiary arising under any insurance policy or reinsurance agreement
entered into in the ordinary course of business.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.8.

 

“Conversion Differential” is defined in Section 3.1(e).

 

“Default” means an event described in Article VIII.

 

“Department” is defined in Section 6.5.

 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

6

--------------------------------------------------------------------------------


 

“Eurodollar Advance” means a Revolving Credit Advance which, except as otherwise
provided in Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the rate appearing on Page 3750 of the Dow Jones
Market Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” with
respect to such Eurodollar Advance for such Interest Period shall be the rate at
which Dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Eurodollar Loan” means a Revolving Credit Loan which bears interest at the
applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (a) the quotient of (i) the Eurodollar Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Applicable Margin.  The Eurodollar Rate shall be rounded to the next
higher multiple of 1/16 of 1% if the rate is not such a multiple.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (a) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (b) the jurisdiction in
which the Agent’s or such Lender’s principal executive office or such Lender’s
applicable Lending Installation is located.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Credit Agreement” is defined in the Recitals hereto.

 

“Existing Lines of Business” is defined in Section 6.24.

 

“Extension Request” is defined in Section 3.10.

 

“Facility Documents” means this Agreement, any Revolving Credit Notes issued
pursuant to Section 2.12, the Security Documents, the Reimbursement Agreements
and the other documents and agreements contemplated hereby and executed by the
Borrower in favor of the Agent or any Lender.

 

7

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

 

“Fee Letter” is defined in Section 10.4.

 

“Fiscal Quarter” means one of the four three-month accounting periods comprising
a Fiscal Year.

 

“Fiscal Year” means the twelve-month accounting period commencing on January 1
and ending December 31 of each year.

 

“Governmental Authority” means any government (foreign or domestic) or any state
or other political subdivision thereof or any governmental body, agency,
authority, department or commission (including without limitation any taxing
authority or political subdivision) or any instrumentality or officer thereof
(including without limitation any court or tribunal and any board of insurance,
insurance department or insurance commissioner) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned or controlled by or subject to the control of any of the
foregoing.

 

“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (d)
obligations which are evidenced by notes, acceptances, or other instruments, (e)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property, (f) Capitalized Lease Obligations, (g) Contingent
Obligations, (h) actual and contingent reimbursement obligations in respect of
letters of credit, (i) any other obligation for borrowed money or other
financial accommodation which in accordance with Agreement Accounting Principles
would be shown as a liability on the consolidated balance sheet of such Person,
(j) any liability under any financing lease or so-called “synthetic lease”
transaction entered into by such Person and (k) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person.

 

8

--------------------------------------------------------------------------------


 

“Insurance Subsidiary” means each of Navigators, NIC and any other domestic
Subsidiary acquired or formed after the Closing Date which is engaged in, or is
authorized to engage in, the insurance business.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month.  If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
membership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificate of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.

 

“Issuance Request” is defined in Section 3.5.

 

“Issuer” means JPMorgan Chase Bank.

 

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A., in its individual
capacity, and its successor.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on a Schedule or otherwise selected by such Lender or
the Agent pursuant to Section 2.16.

 

“Letter of Credit” means a letter of credit issued pursuant to Article III.

 

“Letter of Credit Availability Termination Date” means June 30, 2007 or any
later date as may be specified as the Letter of Credit Availability Termination
Date in accordance with Section 3.10 or any earlier date on which the Letter of
Credit Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

 

9

--------------------------------------------------------------------------------


 

“Letter of Credit Cash Collateral Account” is defined in Section 9.1.  Such
account and the related cash collateralization shall be subject to documentation
satisfactory to the Agent and the taking of all steps required to give the Agent
a perfected security interest in the Cash Collateral Investments.

 

“Letter of Credit Commitment” means the aggregate Letter of Credit Participation
Amounts of all of the Lenders, as reduced from time to time pursuant to the
terms hereof.  The Letter of Credit Commitment as of the date hereof is
$115,000,000.

 

“Letter of Credit Obligations” means as at the time of determination thereof,
the sum of (a) the Reimbursement Obligations then outstanding and (b) the
aggregate then undrawn face amount of the then outstanding Letters of Credit.

 

“Letter of Credit Participation Amount” means, for each Lender, the maximum face
amount of Letters of Credit (which are approved by all Lenders in their sole
discretion in accordance with Section 3.1) in which such Lender participates not
exceeding the amount set forth on Schedule 1 or as set forth in any Notice of
Assignment relating to any assignment that has become effective pursuant to
Section 13.3.2, as such amount may be modified from time to time pursuant to the
terms hereof.

 

“Leverage Ratio” means, at any time, the ratio of (a) the consolidated
Indebtedness of the Borrower and its Consolidated Subsidiaries (excluding any
letter of credit obligations incurred by the Borrower and its Consolidated
Subsidiaries in the ordinary course of business prior to any drawing under such
a letter of credit but including any letter of credit obligations after any
drawing) at such time to (b) the sum of (i) the consolidated Indebtedness of the
Borrower and its Consolidated Subsidiaries (excluding any letter of credit
obligations incurred by the Borrower and its Consolidated Subsidiaries in the
ordinary course of business) plus (ii) Consolidated Net Worth at such time.

 

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance
business.

 

“Lien” means any security interest, lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

 

“Lloyd’s Letters of Credit” is defined in Section 3.1.

 

“Loss Reserves” means, with respect to any Insurance Subsidiary at any time, the
sum of (a) all losses, including incurred losses of such Insurance Subsidiary at
such time shown on page 3, line 25 of the Annual Statement of such Insurance
Subsidiary plus (b) all loss adjustment

 

10

--------------------------------------------------------------------------------


 

expenses of such Insurance Subsidiary at such time shown on page 3, line 2 of
the Annual Statement of such Insurance Subsidiary, as determined in accordance
with SAP.

 

“Margin Stock” has the meaning assigned to that term under Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise) or results of operations of any of
(i) the Borrower or (ii) the Subsidiaries taken as a whole, (b) the ability of
the Borrower to perform its obligations under the Facility Documents, or (c) the
validity or enforceability of any of the Facility Documents or the rights or
remedies of the Agent or the Lenders thereunder.

 

“MUL” means Millennium Underwriting Limited, which entity is a corporate name
with limited liability at Lloyd’s of London.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.

 

“Navigators” means Navigators Insurance Company, a New York corporation.

 

“NCUL” means Navigators Corporate Underwriters Limited, which entity is a
corporate name with limited liability at Lloyd’s of London.

 

“Net Available Proceeds” means (a) with respect to any Asset Disposition, the
sum of cash or readily marketable cash equivalents received (including by way of
a cash generating sale or discounting of a note or account receivable)
therefrom, whether at the time of such disposition or subsequent thereto, or (b)
with respect to any sale or issuance of any debt or equity securities of the
Borrower or any Subsidiary, cash or readily marketable cash equivalents received
therefrom, whether at the time of such disposition or subsequent thereto, net,
in either case, of all legal, title and recording tax expenses, commissions and
other fees and all costs and expenses incurred and, in the case of an Asset
Disposition, net of all payments made by the Borrower or any of its Subsidiaries
on any Indebtedness which is secured by such assets pursuant to a permitted Lien
upon or with respect to such assets or which must, by the terms of such Lien, in
order to obtain a necessary consent to such Asset Disposition, or by applicable
law, be repaid out of the proceeds from such Asset Disposition.

 

“NIC” means NIC Insurance Company, a New York corporation.

 

11

--------------------------------------------------------------------------------


 

“Non-U.S. Lender” is defined in Section 4.5(d).

 

“Notice of Assignment” is defined in Section 13.3.2.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Revolving Credit Loans, the Letter of Credit Obligations and all other
liabilities (if any), whether actual or contingent, of the Borrower with respect
to Letters of Credit, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Borrower to the Lenders
or to any Lender, the Agent or any indemnified party hereunder arising under any
of the Facility Documents.

 

“Other Taxes” is defined in Section 4.5(b).

 

“Participants” is defined in Section 13.2.1.

 

“Payment Date” means the last day of each March, June, September and December.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, limited liability company, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Pledge Agreement” means that certain Amended and Restated Stock Pledge
Agreement, dated as of the Closing Date, between the Borrower and the Agent, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Pounds” and the sign “£” mean lawful money of the United Kingdom.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means the rate of interest per annum publicly announced by JPMorgan
Chase Bank from time to time as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“pro-rata” means, when used with respect to a Lender, and any described
aggregate or total amount, an amount equal to such Lender’s pro-rata share or
portion based on its percentage

 

12

--------------------------------------------------------------------------------


 

of the Aggregate Revolving Credit Commitment or the Letter of Credit Commitment,
as applicable.

 

“Purchasers” is defined in Section 13.3.1.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor
thereto or other regulation or official interpretation of said Board of
Governors relating to reserve requirements applicable to member banks of the
Federal Reserve System.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor
thereto or other regulation or official interpretation of such Board of
Governors relating to the extension of credit by securities brokers and dealers
for the purpose of purchasing or carrying margin stocks applicable to such
Persons.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor
thereto or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve Systems from time to time in effect and shall include any successor
thereto or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by the specified lenders for the
purpose of purchasing or carrying margin stocks applicable to such Persons.

 

“Reimbursement Agreement” means a letter of credit application and reimbursement
agreement in such form as the Issuer may from time to time employ in the
ordinary course of business.

 

“Reimbursement Obligations” means, at any time, the aggregate (without
duplication) of the Obligations of the Borrower to the Lenders, the Issuer
and/or the Agent in respect of all unreimbursed payments or disbursements made
by the Lenders, the Issuer and/or the Agent under or in respect of draws made
under the Letters of Credit.

 

“Reinsurance Guidelines” is defined in Section 7.21(c).

 

“Release” is defined in the Comprehensive Environmental Response, Compensation
and Liability Act, as amended, 42 U.S.C. 39601 et seq.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, however, that a

 

13

--------------------------------------------------------------------------------


 

failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.

 

“Required Lenders” means Lenders in the aggregate having at least 66-2/3% of the
Aggregate Revolving Credit Commitment plus the Letter of Credit Commitment or,
if the Aggregate Revolving Credit Commitment and the Letter of Credit Commitment
have been terminated, the sum of the aggregate unpaid principal amount of the
outstanding Revolving Credit Loans plus the aggregate amount of the outstanding
Letter of Credit Obligations.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Response Date” is defined in Section 3.10.

 

“Revolving Credit Advance” means a borrowing hereunder (a) made by the Lenders
on the same Borrowing Date, or (b) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Revolving Credit Loans of the same Type and, in
the case of Eurodollar Loans, for the same Interest Period.

 

“Revolving Credit Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Credit Loans not exceeding the amount set forth on
Schedule 1 or as set forth in any Notice of Assignment relating to any
assignment that has become effective pursuant to Section 13.3.2, as such amount
may be modified from time to time pursuant to the terms hereof.

 

“Revolving Credit Loan” means, with respect to a Lender, any loan made by such
Lender pursuant to Article II (or any conversion or continuation thereof).

 

“Revolving Credit Note” means any promissory note issued at the request of a
Lender pursuant to Section 2.12, including any amendment, modification, renewal
or replacement of such promissory note.

 

“Revolving Credit Termination Date” means June 30, 2007 or any later date as may
be specified as the Revolving Credit Termination Date in accordance with
Section 3.10 or any earlier date on which the Aggregate Revolving Credit
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

“Risk-Based Capital Guidelines” is defined in Section 4.2.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in

 

14

--------------------------------------------------------------------------------


 

the jurisdiction of such Person for the preparation of annual statements and
other financial reports by insurance companies of the same type as such Person
in effect from time to time, applied in a manner consistent with those used in
preparing the Statutory Financial Statements referred to in Section 6.5.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Security Documents” means the Pledge Agreement and the Cash Collateral Security
Agreement.

 

“Significant Insurance Subsidiary” means a Significant Subsidiary which is an
Insurance Subsidiary.

 

“Significant Subsidiary” means, at any time, a direct domestic Subsidiary of the
Borrower the assets of which are greater than or equal to five percent (5%) of
the Consolidated Total Assets of the Borrower and its Consolidated Subsidiaries.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“Statutory Financial Statements” is defined in Section 6.5.

 

“Statutory Net Income” means, with respect to any Insurance Subsidiary for any
computation period, the net income earned by such Insurance Subsidiary during
such period, as determined in accordance with SAP (“Underwriting and Investment
Exhibit, Statement of Income” statement, Page 4, Line 20 of the Annual
Statement).

 

“Statutory Surplus” means, with respect to any Insurance Subsidiary at any time,
the statutory capital and surplus of such Insurance Subsidiary at such time, as
determined in accordance with SAP (“Liabilities, Surplus and Other Funds”
statement, page 3, line 35 of the Annual Statement).

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, association, joint venture, limited liability company or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

15

--------------------------------------------------------------------------------


 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Consolidated Subsidiaries, Property which (a) represents more than 10% of
the Consolidated Total Assets of the Borrower and its Consolidated Subsidiaries,
as would be shown in the consolidated financial statements of the Borrower and
its Consolidated Subsidiaries as at the end of the quarter next preceding the
date on which such determination is made, or (b) is responsible for more than
10% of the consolidated net sales or of the Consolidated Net Income of the
Borrower and its Consolidated Subsidiaries for the 12-month period ending as of
the end of the quarter next preceding the date of determination.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.

 

“Terence Deeks Family” means, collectively, Terence N. Deeks; his spouse; any
natural person who is a lineal descendant of Terence N. Deeks; the spouse,
children, or grandchildren of any such natural person; any trust of which any of
the foregoing is or are the sole beneficiary or beneficiaries; or the estate,
executor, administrator, or legal guardian of any of the foregoing.

 

“Termination Event” means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or any
other member of the Controlled Group from such Plan during a plan year in which
the Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Plan, the filing of a
notice of intent to terminate such Plan or the treatment of an amendment of such
Plan as a termination under Section 4041 of ERISA, (d) the institution by the
PBGC of proceedings to terminate such Plan or (e) any event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.

 

“Transferee” is defined in Section 13.4.

 

“Type” means, with respect to any Revolving Credit Advance, its nature as an
Alternate Base Rate Advance or a Eurodollar Advance.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such

 

16

--------------------------------------------------------------------------------


 

Person or one or more Wholly-Owned Subsidiaries of such Person, or by such
Person and one or more Wholly-Owned Subsidiaries of such Person, or (b) any
partnership, limited liability company, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

THE REVOLVING CREDITS

 


2.1         REVOLVING CREDIT ADVANCES.  SUBJECT TO THE TERMS OF THE EXISTING
CREDIT AGREEMENT, THE LENDERS PARTY THERETO ESTABLISHED IN FAVOR OF THE
BORROWER, AND THE LENDERS HEREBY CONTINUE, A REVOLVING CREDIT FACILITY PURSUANT
TO WHICH, UPON THE FOLLOWING TERMS AND SUBJECT TO THE FOLLOWING CONDITIONS:


 


(A)                                  FROM AND INCLUDING THE DATE HEREOF TO BUT
EXCLUDING THE REVOLVING CREDIT TERMINATION DATE, EACH LENDER SEVERALLY (AND NOT
JOINTLY) AGREES, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO
MAKE REVOLVING CREDIT LOANS TO THE BORROWER FROM TIME TO TIME IN AMOUNTS NOT TO
EXCEED IN THE AGGREGATE AT ANY ONE TIME OUTSTANDING THE AMOUNT OF ITS PRO-RATA
SHARE OF THE AGGREGATE REVOLVING CREDIT COMMITMENT EXISTING AT SUCH TIME. 
SUBJECT TO THE TERMS OF THIS AGREEMENT, THE BORROWER MAY BORROW, REPAY AND
REBORROW REVOLVING CREDIT ADVANCES AT ANY TIME PRIOR TO THE REVOLVING CREDIT
TERMINATION DATE.  THE REVOLVING CREDIT COMMITMENTS SHALL EXPIRE ON THE
REVOLVING CREDIT TERMINATION DATE.  ALL REVOLVING CREDIT LOANS SHALL BE IN
DOLLARS.


 


(B)                                 THE BORROWER HEREBY AGREES THAT, IF AT ANY
TIME AS A RESULT OF REDUCTIONS IN THE AGGREGATE REVOLVING CREDIT COMMITMENT
PURSUANT TO SECTION 2.4(B) OR OTHERWISE, THE AGGREGATE BALANCE OF THE REVOLVING
CREDIT LOANS EXCEEDS THE AGGREGATE REVOLVING CREDIT COMMITMENT, THE BORROWER
SHALL REPAY IMMEDIATELY SUCH THEN AMOUNT OF REVOLVING CREDIT LOANS AS MAY BE
NECESSARY TO ELIMINATE SUCH EXCESS.


 


(C)                                  ANY OUTSTANDING REVOLVING CREDIT ADVANCES
AND ALL OTHER UNPAID OBLIGATIONS  WITH RESPECT TO THE REVOLVING CREDIT LOANS
SHALL BE PAID IN FULL BY THE BORROWER ON THE REVOLVING CREDIT TERMINATION DATE.


 


(D)                                 UPON THE EFFECTIVENESS OF THIS AGREEMENT
PURSUANT TO SECTION 5.1, EACH REVOLVING CREDIT ADVANCE WHICH IS THEN OUTSTANDING
UNDER THE EXISTING CREDIT AGREEMENT SHALL BE DEEMED A REVOLVING CREDIT ADVANCE
OUTSTANDING UNDER THIS AGREEMENT.


 


2.2         RATABLE LOANS.  EACH REVOLVING CREDIT ADVANCE HEREUNDER SHALL
CONSIST OF REVOLVING CREDIT LOANS MADE FROM THE SEVERAL LENDERS RATABLY IN
PROPORTION TO THE RATIO THAT

 

17

--------------------------------------------------------------------------------


 

their respective Revolving Credit Commitments bear to the Aggregate Revolving
Credit Commitment.


 


2.3         TYPES OF REVOLVING CREDIT ADVANCES.  THE REVOLVING CREDIT ADVANCES
MAY BE ALTERNATE BASE RATE ADVANCES OR EURODOLLAR ADVANCES, OR A COMBINATION
THEREOF, SELECTED BY THE BORROWER IN ACCORDANCE WITH SECTIONS 2.7 AND 2.8.


 


2.4         COMMITMENT FEE; REDUCTIONS IN AGGREGATE REVOLVING CREDIT COMMITMENT.


 


(A)                                  THE BORROWER AGREES TO PAY TO THE AGENT FOR
THE ACCOUNT OF EACH LENDER A COMMITMENT FEE ON ITS REVOLVING CREDIT COMMITMENT
LESS ITS REVOLVING CREDIT LOANS AT A PER ANNUM RATE EQUAL TO THE APPLICABLE
COMMITMENT FEE RATE FROM THE CLOSING DATE TO AND INCLUDING THE REVOLVING CREDIT
TERMINATION DATE, PAYABLE ON EACH PAYMENT DATE HEREAFTER AND ON THE REVOLVING
CREDIT TERMINATION DATE.  ALL SUCH ACCRUED COMMITMENT FEES SHALL BE PAYABLE ON
THE EFFECTIVE DATE OF ANY TERMINATION OF THE OBLIGATIONS OF THE LENDERS TO MAKE
REVOLVING CREDIT LOANS HEREUNDER.


 


(B)                                 THE BORROWER MAY PERMANENTLY REDUCE THE
AGGREGATE REVOLVING CREDIT COMMITMENT IN WHOLE, OR IN PART RATABLY AMONG THE
LENDERS IN INTEGRAL MULTIPLES OF $5,000,000 UPON AT LEAST FIVE (5) BUSINESS
DAYS’ WRITTEN NOTICE TO THE AGENT, WHICH NOTICE SHALL SPECIFY THE AMOUNT OF ANY
SUCH REDUCTION; PROVIDED, HOWEVER, THAT THE AMOUNT OF THE AGGREGATE REVOLVING
CREDIT COMMITMENT MAY NOT BE REDUCED BELOW THE AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING REVOLVING CREDIT LOANS.


 


2.5         OPTIONAL PRINCIPAL PAYMENTS.  THE BORROWER MAY FROM TIME TO TIME
PAY, WITHOUT PENALTY OR PREMIUM, ALL OUTSTANDING ALTERNATE BASE RATE ADVANCES,
OR, IN A MINIMUM AGGREGATE AMOUNT OF $1,000,000 OR ANY INTEGRAL MULTIPLE OF
$500,000 IN EXCESS THEREOF, ANY PORTION OF THE OUTSTANDING ALTERNATE BASE RATE
ADVANCES UPON TWO BUSINESS DAYS’ PRIOR NOTICE TO THE AGENT. THE BORROWER MAY
FROM TIME TO TIME PAY, SUBJECT TO THE PAYMENT OF ANY FUNDING INDEMNIFICATION
AMOUNTS REQUIRED BY SECTION 4.4 BUT WITHOUT PENALTY OR PREMIUM, ALL OUTSTANDING
EURODOLLAR ADVANCES, OR, IN A MINIMUM AGGREGATE AMOUNT OF $1,000,000 OR ANY
INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF, ANY PORTION OF THE
OUTSTANDING EURODOLLAR ADVANCES UPON THREE BUSINESS DAYS’ PRIOR NOTICE TO THE
AGENT.


 


2.6         MANDATORY PREPAYMENTS.  MANDATORY PREPAYMENTS OF REVOLVING CREDIT
LOANS SHALL BE REQUIRED IN THE AMOUNTS AND AT THE TIMES SET FORTH BELOW:


 


(A)                                  CONCURRENTLY WITH THE RECEIPT THEREOF BY
THE BORROWER OR ANY SUBSIDIARY, 75% OF THE AGGREGATE NET AVAILABLE PROCEEDS IN
EXCESS OF $1,000,000 REALIZED UPON ALL ASSET DISPOSITIONS IN ANY FISCAL YEAR;
AND


 


(B)                                 CONCURRENTLY WITH THE RECEIPT THEREOF BY THE
BORROWER OR ANY SUBSIDIARY, 75% OF THE NET AVAILABLE PROCEEDS IN EXCESS OF
$1,000,000 REALIZED UPON THE ISSUANCE OR SALE BY THE BORROWER OR SUCH SUBSIDIARY
OF ANY EQUITY OR DEBT SECURITIES (OTHER THAN AN ISSUANCE OR SALE OF COMMON STOCK
OF A SUBSIDIARY TO THE BORROWER);

 

18

--------------------------------------------------------------------------------


 

provided that, if the outstanding Revolving Credit Loans at the time of a
mandatory prepayment are less than the mandatory prepayment, the prepayment
shall be limited to the outstanding amount of such Revolving Loans.

 


2.7         REVOLVING CREDIT ADVANCES.  THE BORROWER SHALL SELECT THE TYPE OF
REVOLVING CREDIT ADVANCE AND, IN THE CASE OF EACH EURODOLLAR ADVANCE, THE
INTEREST PERIOD APPLICABLE THERETO FROM TIME TO TIME.  THE BORROWER SHALL GIVE
THE AGENT IRREVOCABLE NOTICE (A “BORROWING NOTICE”) NOT LATER THAN 10:00 A.M.
(CHICAGO TIME) AT LEAST ONE (1) BUSINESS DAY BEFORE THE BORROWING DATE OF EACH
ALTERNATE BASE RATE ADVANCE AND AT LEAST THREE (3) BUSINESS DAYS BEFORE THE
BORROWING DATE FOR EACH EURODOLLAR ADVANCE, SPECIFYING:


 


(A)                                  THE BORROWING DATE OF SUCH REVOLVING CREDIT
ADVANCE, WHICH SHALL BE A BUSINESS DAY;


 


(B)                                 THE AGGREGATE AMOUNT OF SUCH REVOLVING
CREDIT ADVANCE;


 


(C)                                  THE TYPE OF REVOLVING CREDIT ADVANCE
SELECTED; AND


 


(D)                                 IN THE CASE OF EACH EURODOLLAR ADVANCE, THE
INTEREST PERIOD APPLICABLE THERETO, WHICH SHALL END ON OR PRIOR TO THE REVOLVING
CREDIT TERMINATION DATE.


 

Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Revolving Credit Loan or Loans in funds immediately available
in Chicago to the Agent at its address specified pursuant to Article XIV.

 


2.8         CONVERSION AND CONTINUATION OF OUTSTANDING REVOLVING CREDIT
ADVANCES.  ALTERNATE BASE RATE ADVANCES SHALL CONTINUE AS ALTERNATE BASE RATE
ADVANCES UNLESS AND UNTIL SUCH ALTERNATE BASE RATE ADVANCES ARE CONVERTED INTO
EURODOLLAR ADVANCES PURSUANT TO THIS SECTION 2.8 OR ARE REPAID IN ACCORDANCE
WITH SECTION 2.5.  EACH EURODOLLAR ADVANCE SHALL CONTINUE AS A EURODOLLAR
ADVANCE UNTIL THE END OF THE THEN APPLICABLE INTEREST PERIOD THEREFOR, AT WHICH
TIME SUCH EURODOLLAR ADVANCE SHALL BE AUTOMATICALLY CONVERTED INTO AN ALTERNATE
BASE RATE ADVANCE UNLESS (X) SUCH EURODOLLAR ADVANCE IS OR WAS REPAID IN
ACCORDANCE WITH SECTION 2.5 OR (Y) THE BORROWER SHALL HAVE GIVEN THE AGENT A
CONVERSION/CONTINUATION NOTICE (AS DEFINED BELOW) REQUESTING THAT, AT THE END OF
SUCH INTEREST PERIOD, SUCH EURODOLLAR ADVANCE CONTINUE AS A EURODOLLAR ADVANCE
FOR THE SAME OR ANOTHER INTEREST PERIOD.  THE BORROWER MAY ELECT FROM TIME TO
TIME TO CONVERT ALL OR ANY PART OF AN ALTERNATE BASE RATE ADVANCE INTO A
EURODOLLAR ADVANCE.  THE BORROWER SHALL GIVE THE AGENT IRREVOCABLE NOTICE (A
“CONVERSION/CONTINUATION NOTICE”) OF EACH CONVERSION OF AN ALTERNATE BASE RATE
ADVANCE INTO A EURODOLLAR ADVANCE OR CONTINUATION OF A EURODOLLAR ADVANCE NOT
LATER THAN 10:00 A.M. (CHICAGO TIME) AT LEAST THREE BUSINESS DAYS PRIOR TO THE
DATE OF THE REQUESTED CONVERSION OR CONTINUATION, SPECIFYING:


 


(A)                                  THE REQUESTED DATE, WHICH SHALL BE A
BUSINESS DAY, OF SUCH CONVERSION OR CONTINUATION,

 

19

--------------------------------------------------------------------------------


 


(B)                                 THE AGGREGATE AMOUNT AND TYPE OF THE
REVOLVING CREDIT ADVANCE WHICH IS TO BE CONVERTED OR CONTINUED, AND


 


(C)                                  THE AMOUNT OF SUCH REVOLVING CREDIT ADVANCE
WHICH IS TO BE CONVERTED INTO OR CONTINUED AS A EURODOLLAR ADVANCE AND THE
DURATION OF THE INTEREST PERIOD APPLICABLE THERETO.


 


2.9         CHANGES IN INTEREST RATE, ETC.  EACH ALTERNATE BASE RATE ADVANCE
SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH DAY
FROM AND INCLUDING THE DATE SUCH REVOLVING CREDIT ADVANCE IS MADE OR IS
AUTOMATICALLY CONVERTED FROM A EURODOLLAR ADVANCE INTO AN ALTERNATE BASE RATE
ADVANCE PURSUANT TO SECTION 2.8, TO BUT EXCLUDING THE DATE IT IS PAID OR IS
CONVERTED INTO A EURODOLLAR ADVANCE PURSUANT TO SECTION 2.8 HEREOF, AT A RATE
PER ANNUM EQUAL TO THE ALTERNATE BASE RATE FOR SUCH DAY.  CHANGES IN THE RATE OF
INTEREST ON THAT PORTION OF ANY REVOLVING CREDIT ADVANCE MAINTAINED AS AN
ALTERNATE BASE RATE ADVANCE WILL TAKE EFFECT SIMULTANEOUSLY WITH EACH CHANGE IN
THE ALTERNATE BASE RATE.  EACH EURODOLLAR ADVANCE SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM AND INCLUDING THE FIRST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO TO (BUT NOT INCLUDING) THE LAST DAY OF SUCH
INTEREST PERIOD AT THE INTEREST RATE DETERMINED BY THE AGENT AS APPLICABLE TO
SUCH EURODOLLAR ADVANCE BASED UPON THE BORROWER’S SELECTIONS UNDER SECTION 2.7
AND 2.8 AND OTHERWISE IN ACCORDANCE WITH THE TERMS HEREOF.  NO INTEREST PERIOD
MAY END AFTER THE REVOLVING CREDIT TERMINATION DATE.


 


2.10                                                   RATES APPLICABLE AFTER
DEFAULT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 2.7 OR
2.8, DURING THE CONTINUANCE OF A DEFAULT OR UNMATURED DEFAULT THE REQUIRED
LENDERS MAY, AT THEIR OPTION, BY NOTICE TO THE BORROWER (WHICH NOTICE MAY BE
REVOKED AT THE OPTION OF THE REQUIRED LENDERS NOTWITHSTANDING ANY PROVISION OF
SECTION 9.2 REQUIRING UNANIMOUS CONSENT OF THE LENDERS TO REDUCTIONS IN INTEREST
RATES), DECLARE THAT NO REVOLVING CREDIT ADVANCE MAY BE MADE AS, CONVERTED INTO
OR CONTINUED AS A EURODOLLAR ADVANCE.  DURING THE CONTINUANCE OF A DEFAULT THE
REQUIRED LENDERS MAY, AT THEIR OPTION, BY NOTICE TO THE BORROWER (WHICH NOTICE
MAY BE REVOKED AT THE OPTION OF THE REQUIRED LENDERS NOTWITHSTANDING ANY
PROVISION OF SECTION 9.2 REQUIRING UNANIMOUS CONSENT OF THE LENDERS TO
REDUCTIONS IN INTEREST RATES), DECLARE THAT (A) EACH EURODOLLAR ADVANCE SHALL
BEAR INTEREST FOR THE REMAINDER OF THE APPLICABLE INTEREST PERIOD AT THE RATE
OTHERWISE APPLICABLE TO SUCH INTEREST PERIOD PLUS 2% PER ANNUM AND (B) EACH
ALTERNATE BASE RATE ADVANCE SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
ALTERNATE BASE RATE IN EFFECT FROM TIME TO TIME PLUS 2% PER ANNUM, PROVIDED
THAT, DURING THE CONTINUANCE OF A DEFAULT UNDER SECTION 8.6 OR 8.7, THE INTEREST
RATES SET FORTH IN CLAUSES (A) AND (B) ABOVE SHALL BE APPLICABLE TO ALL
REVOLVING CREDIT ADVANCES WITHOUT ANY ELECTION OR ACTION ON THE PART OF THE
AGENT OR ANY LENDER.


 


2.11                                                   METHOD OF PAYMENT.  ALL
PAYMENTS OF THE OBLIGATIONS HEREUNDER SHALL BE MADE, WITHOUT SETOFF, DEDUCTION,
OR COUNTERCLAIM, IN IMMEDIATELY AVAILABLE FUNDS TO THE AGENT AT THE AGENT’S
ADDRESS SPECIFIED PURSUANT TO ARTICLE XIV, OR AT ANY OTHER LENDING INSTALLATION
OF THE AGENT SPECIFIED IN WRITING BY THE AGENT TO THE BORROWER, BY NOON (CHICAGO
TIME) ON THE DATE WHEN DUE AND SHALL BE APPLIED RATABLY BY THE AGENT AMONG THE
LENDERS.  EACH PAYMENT DELIVERED TO THE AGENT FOR THE ACCOUNT OF ANY LENDER
SHALL BE DELIVERED

 

20

--------------------------------------------------------------------------------


 


PROMPTLY BY THE AGENT TO SUCH LENDER IN THE SAME TYPE OF FUNDS THAT THE AGENT
RECEIVED AT ITS ADDRESS SPECIFIED PURSUANT TO ARTICLE XIV OR AT ANY LENDING
INSTALLATION SPECIFIED IN A NOTICE RECEIVED BY THE AGENT FROM SUCH LENDER.  THE
AGENT IS HEREBY AUTHORIZED TO CHARGE THE ACCOUNT OF THE BORROWER MAINTAINED WITH
JPMORGAN CHASE BANK FOR EACH PAYMENT OF PRINCIPAL, INTEREST AND FEES AS IT
BECOMES DUE HEREUNDER.


 


2.12                                                   NOTELESS AGREEMENT;
EVIDENCE OF INDEBTEDNESS.  (A)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH
ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE
BORROWER TO SUCH LENDER RESULTING FROM EACH REVOLVING CREDIT LOAN MADE BY SUCH
LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST
PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 


(B)                                 THE AGENT SHALL ALSO MAINTAIN ACCOUNTS IN
WHICH IT WILL RECORD (I) THE AMOUNT OF EACH REVOLVING CREDIT LOAN MADE
HEREUNDER, THE TYPE THEREOF AND THE INTEREST PERIOD WITH RESPECT THERETO, (II)
THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND
PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY
SUM RECEIVED BY THE AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE
THEREOF.


 


(C)                                  THE ENTRIES MAINTAINED IN THE ACCOUNTS
MAINTAINED PURSUANT TO PARAGRAPHS (A) AND (B) ABOVE SHALL BE PRIMA FACIE
EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED;
PROVIDED, HOWEVER, THAT THE FAILURE OF THE AGENT OR ANY LENDER TO MAINTAIN SUCH
ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF
THE BORROWER TO REPAY THE OBLIGATIONS IN ACCORDANCE WITH THEIR TERMS.


 


(D)                                 ANY LENDER MAY REQUEST THAT ITS REVOLVING
CREDIT LOANS BE EVIDENCED BY A PROMISSORY NOTE IN THE FORM OF EXHIBIT A (A
“REVOLVING CREDIT NOTE”).  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE
AND DELIVER TO SUCH LENDER A REVOLVING CREDIT NOTE PAYABLE TO THE ORDER OF SUCH
LENDER.  THEREAFTER, THE REVOLVING CREDIT LOANS EVIDENCED BY SUCH REVOLVING
CREDIT NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ANY
ASSIGNMENT PURSUANT TO SECTION 13.3) BE REPRESENTED BY ONE OR MORE REVOLVING
CREDIT NOTES PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN OR ANY ASSIGNEE
PURSUANT TO SECTION 13.3, EXCEPT TO THE EXTENT THAT ANY SUCH LENDER OR ASSIGNEE
SUBSEQUENTLY RETURNS ANY SUCH REVOLVING CREDIT NOTE FOR CANCELLATION AND
REQUESTS THAT SUCH REVOLVING CREDIT LOANS ONCE AGAIN BE EVIDENCED AS DESCRIBED
IN PARAGRAPHS (A) AND (B) ABOVE.


 


2.13                                                   TELEPHONIC NOTICES.  THE
BORROWER HEREBY AUTHORIZES THE LENDERS AND THE AGENT TO EXTEND, CONVERT OR
CONTINUE REVOLVING CREDIT ADVANCES, EFFECT SELECTIONS OF TYPES OF REVOLVING
CREDIT ADVANCES AND TO TRANSFER FUNDS BASED ON TELEPHONIC NOTICES MADE BY ANY
PERSON OR PERSONS THE AGENT OR ANY LENDER IN GOOD FAITH BELIEVES TO BE ACTING ON
BEHALF OF THE BORROWER, IT BEING UNDERSTOOD THAT THE FOREGOING AUTHORIZATION IS
SPECIFICALLY INTENDED TO ALLOW BORROWING NOTICES AND CONVERSION/CONTINUATION
NOTICES TO BE GIVEN TELEPHONICALLY.  THE BORROWER AGREES TO DELIVER PROMPTLY TO
THE AGENT A WRITTEN CONFIRMATION, IF SUCH CONFIRMATION IS REQUESTED BY THE AGENT
OR ANY LENDER, OF EACH TELEPHONIC NOTICE SIGNED BY AN AUTHORIZED OFFICER.  IF
THE WRITTEN CONFIRMATION DIFFERS IN ANY MATERIAL RESPECT FROM THE

 

21

--------------------------------------------------------------------------------


 


ACTION TAKEN BY THE AGENT AND THE LENDERS, THE RECORDS OF THE AGENT AND THE
LENDERS SHALL GOVERN ABSENT MANIFEST ERROR.


 


2.14                                                   INTEREST PAYMENT DATES;
INTEREST AND FEE BASIS.  INTEREST ACCRUED ON EACH ALTERNATE BASE RATE ADVANCE
SHALL BE PAYABLE ON EACH PAYMENT DATE, COMMENCING WITH THE FIRST SUCH DATE TO
OCCUR AFTER THE CLOSING DATE AND AT MATURITY.  INTEREST ACCRUED ON EACH
EURODOLLAR ADVANCE SHALL BE PAYABLE ON THE LAST DAY OF ITS APPLICABLE INTEREST
PERIOD, ON ANY DATE ON WHICH THE EURODOLLAR ADVANCE IS PREPAID, WHETHER BY
ACCELERATION OR OTHERWISE, AND AT MATURITY.  INTEREST ACCRUED ON EACH EURODOLLAR
ADVANCE HAVING AN INTEREST PERIOD LONGER THAN THREE MONTHS SHALL ALSO BE PAYABLE
ON THE LAST DAY OF EACH THREE-MONTH INTERVAL DURING SUCH INTEREST PERIOD. 
INTEREST ON EURODOLLAR ADVANCES AND FEES SHALL BE CALCULATED FOR ACTUAL DAYS
ELAPSED ON THE BASIS OF A 360-DAY YEAR, AND INTEREST ON ALTERNATE BASE RATE
ADVANCES SHALL BE CALCULATED FOR ACTUAL DAYS ELAPSED ON THE BASIS OF A 365 OR
366 DAY YEAR, AS APPLICABLE.  INTEREST SHALL BE PAYABLE FOR THE DAY A REVOLVING
CREDIT ADVANCE IS MADE BUT NOT FOR THE DAY OF ANY PAYMENT ON THE AMOUNT PAID IF
PAYMENT IS RECEIVED PRIOR TO NOON (CHICAGO TIME) AT THE PLACE OF PAYMENT.  IF
ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON A REVOLVING CREDIT ADVANCE SHALL
BECOME DUE ON A DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON
THE NEXT SUCCEEDING BUSINESS DAY AND, IN THE CASE OF A PRINCIPAL PAYMENT, SUCH
EXTENSION OF TIME SHALL BE INCLUDED IN COMPUTING INTEREST IN CONNECTION WITH
SUCH PAYMENT.


 


2.15                                                   NOTIFICATION OF REVOLVING
CREDIT ADVANCES, INTEREST RATES AND PREPAYMENTS, COMMITMENT REDUCTIONS. 
PROMPTLY AFTER RECEIPT THEREOF, THE AGENT WILL NOTIFY EACH LENDER OF THE
CONTENTS OF EACH AGGREGATE REVOLVING CREDIT COMMITMENT REDUCTION NOTICE,
BORROWING NOTICE, CONVERSION/CONTINUATION NOTICE AND REPAYMENT NOTICE RECEIVED
BY IT HEREUNDER.  THE AGENT WILL NOTIFY EACH LENDER OF THE INTEREST RATE
APPLICABLE TO EACH EURODOLLAR ADVANCE PROMPTLY UPON DETERMINATION OF SUCH
INTEREST RATE AND WILL GIVE EACH LENDER PROMPT NOTICE OF EACH CHANGE IN THE
ALTERNATE BASE RATE.


 


2.16                                                   LENDING INSTALLATIONS. 
EACH LENDER MAY BOOK ITS REVOLVING CREDIT LOANS AT ANY LENDING INSTALLATION
SELECTED BY SUCH LENDER AND MAY CHANGE ITS LENDING INSTALLATION FROM TIME TO
TIME.  ALL TERMS OF THIS AGREEMENT SHALL APPLY TO ANY SUCH LENDING INSTALLATION
AND THE REVOLVING CREDIT LOANS AND ANY REVOLVING CREDIT NOTES ISSUED HEREUNDER
SHALL BE DEEMED HELD BY EACH LENDER FOR THE BENEFIT OF SUCH LENDING
INSTALLATION.  EACH LENDER MAY, BY WRITTEN NOTICE TO THE AGENT AND THE BORROWER
IN ACCORDANCE WITH ARTICLE XIV, DESIGNATE REPLACEMENT OR ADDITIONAL LENDING
INSTALLATIONS THROUGH WHICH REVOLVING CREDIT LOANS WILL BE MADE BY IT AND FOR
WHOSE ACCOUNT REVOLVING CREDIT LOAN PAYMENTS ARE TO BE MADE.


 


2.17                                                   NON-RECEIPT OF FUNDS BY
THE AGENT.  UNLESS THE BORROWER OR A LENDER, AS THE CASE MAY BE, NOTIFIES THE
AGENT PRIOR TO THE DATE ON WHICH IT IS SCHEDULED TO MAKE PAYMENT TO THE AGENT OF
(A) IN THE CASE OF A LENDER, THE PROCEEDS OF A REVOLVING CREDIT LOAN OR (B) IN
THE CASE OF THE BORROWER, A PAYMENT OF PRINCIPAL, INTEREST OR FEES TO THE AGENT
FOR THE ACCOUNT OF THE LENDERS, THAT IT DOES NOT INTEND TO MAKE SUCH PAYMENT,
THE AGENT MAY ASSUME THAT SUCH PAYMENT HAS BEEN MADE.  THE AGENT MAY, BUT SHALL
NOT BE OBLIGATED TO, MAKE THE AMOUNT OF SUCH PAYMENT AVAILABLE TO THE INTENDED
RECIPIENT IN RELIANCE UPON SUCH ASSUMPTION.  IF SUCH LENDER OR THE BORROWER, AS
THE CASE MAY BE, HAS NOT IN FACT MADE SUCH PAYMENT TO THE

 

22

--------------------------------------------------------------------------------


 


AGENT, THE RECIPIENT OF SUCH PAYMENT SHALL, ON DEMAND BY THE AGENT, REPAY TO THE
AGENT THE AMOUNT SO MADE AVAILABLE TOGETHER WITH INTEREST THEREON IN RESPECT OF
EACH DAY DURING THE PERIOD COMMENCING ON THE DATE SUCH AMOUNT WAS SO MADE
AVAILABLE BY THE AGENT UNTIL THE DATE THE AGENT RECOVERS SUCH AMOUNT AT A RATE
PER ANNUM EQUAL TO (I) IN THE CASE OF PAYMENT BY A LENDER, THE FEDERAL FUNDS
EFFECTIVE RATE FOR SUCH DAY FOR THE FIRST THREE DAYS AND, THEREAFTER, THE
INTEREST RATE APPLICABLE TO THE RELEVANT REVOLVING CREDIT LOAN OR (II) IN THE
CASE OF PAYMENT BY THE BORROWER, THE INTEREST RATE APPLICABLE TO THE RELEVANT
REVOLVING CREDIT LOAN.


 

ARTICLE III

 

THE LETTER OF CREDIT FACILITY

 


3.1         ISSUANCE OF LETTERS OF CREDIT.  (A)  FROM AND AFTER THE DATE HEREOF
TO BUT EXCLUDING THE LETTER OF CREDIT AVAILABILITY TERMINATION DATE, THE ISSUER
AGREES, UPON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO ISSUE AT
THE REQUEST AND FOR THE ACCOUNT OF THE BORROWER, ONE OR MORE LETTERS OF CREDIT
FOR THE ACCOUNT OF THE BORROWER (X) TO SUPPORT THE OBLIGATIONS OF WHOLLY-OWNED
SUBSIDIARIES OF THE BORROWER WITH RESPECT TO SPECIFIC SYNDICATES AT THE SOCIETY
OF LLOYD’S (THE LETTERS OF CREDIT ISSUED UNDER THIS CLAUSE (X) BEING CALLED THE
“LLOYD’S LETTERS OF CREDIT”) AND (Y) TO SUPPORT OTHER OBLIGATIONS, PROVIDED THAT
THE AGGREGATE FACE AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT OBLIGATIONS WITH
RESPECT TO THIS CLAUSE (Y) DOES NOT AT ANY TIME EXCEED THE LESSER OF (A) THE
LETTER OF CREDIT COMMITMENT AND (B) $5,000,000; PROVIDED, HOWEVER, THAT THE
ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE, AND SHALL NOT ISSUE, ANY
LETTER OF CREDIT IF: (I) ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY OR OTHER REGULATORY BODY WITH JURISDICTION OVER THE ISSUER SHALL
PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN SUCH ISSUER FROM ISSUING SUCH LETTER
OF CREDIT, OR ANY LAW OR GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY OR OTHER REGULATORY BODY WITH JURISDICTION OVER THE ISSUER SHALL
PROHIBIT, OR REQUEST THAT THE ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF
CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE ISSUER WITH RESPECT TO ANY LETTER
OF CREDIT ANY RESTRICTION OR RESERVE OR CAPITAL REQUIREMENT (FOR WHICH THE
ISSUER IS NOT OTHERWISE COMPENSATED) OR ANY UNREIMBURSED LOSS, COST OR EXPENSE
WHICH WAS NOT APPLICABLE, IN EFFECT AND KNOWN TO THE ISSUER AS OF THE DATE OF
THIS AGREEMENT AND WHICH THE ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT; (II) ONE
OR MORE OF THE CONDITIONS TO SUCH ISSUANCE CONTAINED IN SECTION 5.2 IS NOT THEN
SATISFIED; OR (III) AFTER GIVING EFFECT TO SUCH ISSUANCE, THE AGGREGATE
OUTSTANDING AMOUNT OF THE LETTER OF CREDIT OBLIGATIONS WOULD EXCEED THE LETTER
OF CREDIT COMMITMENT.  LETTERS OF CREDIT SHALL BE DENOMINATED, AT THE BORROWER’S
OPTION, IN EITHER DOLLARS OR POUNDS.


 


(B)                                 IN NO EVENT SHALL:  (I) THE AGGREGATE AMOUNT
OF THE LETTER OF CREDIT OBLIGATIONS AT ANY TIME EXCEED THE LETTER OF CREDIT
COMMITMENT; OR (II) THE EXPIRATION DATE OF ANY LETTER OF CREDIT (OTHER THAN THE
LETTERS OF CREDIT IDENTIFIED ON SCHEDULE 3.1 HERETO) OR THE DATE FOR PAYMENT OF
ANY DRAFT PRESENTED THEREUNDER AND ACCEPTED BY THE ISSUER, BE LATER THAN (X) THE
DATE ONE YEAR AFTER THE EFFECTIVE DATE OF SUCH LETTER OF CREDIT OR (Y) IN THE
CASE OF THE LLOYD’S LETTERS OF CREDIT, FOUR YEARS AFTER NOTICE OF EXPIRY FROM
THE ISSUER TO THE BORROWER AND THE BENEFICIARY OF THE LETTER OF CREDIT;
PROVIDED, THAT EACH

 

23

--------------------------------------------------------------------------------


 


LETTER OF CREDIT ISSUED WITH AN AUTOMATIC “EVERGREEN” PROVISION PROVIDING FOR
RENEWAL ABSENT ADVANCE NOTICE BY THE BORROWER OR THE ISSUER SHALL BE
AUTOMATICALLY RENEWED UNLESS AT LEAST 30 DAYS PRIOR TO EACH ANNIVERSARY OF THE
ISSUANCE OF SUCH LETTER OF CREDIT THE BENEFICIARY THEREOF RECEIVES NOTICE FROM
THE ISSUER THAT SUCH LETTER OF CREDIT SHALL NOT BE RENEWED.  THE ISSUER SHALL BE
UNDER NO OBLIGATION TO PERMIT THE RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT
AT ANY TIME (A) WHEN A DEFAULT OR UNMATURED DEFAULT HAS OCCURRED AND IS
CONTINUING OR (B) AFTER THE LETTER OF CREDIT AVAILABILITY TERMINATION DATE.  THE
ISSUER MAY (AND, UPON THE REQUEST OF THE REQUIRED LENDERS, SHALL) GIVE NOTICE OF
TERMINATION OF ANY LLOYD’S LETTERS OF CREDIT WITH AN EXPIRY DATE BASED UPON
NOTICE AT ANY TIME (A) WHEN A DEFAULT HAS OCCURRED AND IS CONTINUING OR (B)
AFTER THE LETTER OF CREDIT AVAILABILITY TERMINATION DATE.


 


(C)                                  THE BORROWER AGREES THAT, IF AT ANY TIME AS
A RESULT OF REDUCTIONS IN THE LETTER OF CREDIT COMMITMENT PURSUANT TO
SECTION 3.3 OR OTHERWISE THE AGGREGATE BALANCE OF THE LETTER OF CREDIT
OBLIGATIONS EXCEEDS THE LETTER OF CREDIT COMMITMENT, THE BORROWER SHALL CASH
COLLATERALIZE THE LETTER OF CREDIT OBLIGATIONS BY DEPOSITING INTO THE LETTER OF
CREDIT CASH COLLATERAL ACCOUNT CASH OR CASH COLLATERAL INVESTMENTS IN SUCH
AMOUNT AS MAY BE NECESSARY TO ELIMINATE SUCH EXCESS.


 


(D)                                 THE LETTERS OF CREDIT IDENTIFIED ON
SCHEDULE 3.1 HERETO WHICH ARE ISSUED AND OUTSTANDING UNDER THE EXISTING CREDIT
AGREEMENT SHALL, UPON SATISFACTION OF THE CONDITIONS SET FORTH IN ARTICLE V
HERETO, AUTOMATICALLY AND WITHOUT FURTHER ACTION ON THE PART OF THE AGENT, THE
ISSUER, THE LENDERS OR THE BORROWER BE DEEMED LETTERS OF CREDIT ISSUED UNDER
THIS AGREEMENT.


 


(E)                                  FOR PURPOSES OF DETERMINING USAGE AND
AVAILABILITY UNDER THIS SECTION 3.1, WHEN A LETTER OF CREDIT IS ISSUED IN
POUNDS, SUCH POUNDS WILL BE CONVERTED TO DOLLARS UPON ISSUANCE, UPON THE
PROPOSED ISSUANCE OF ANY OTHER LETTER OF CREDIT AND AT THE END OF EACH CALENDAR
QUARTER, AND AT ANY TIME THEREAFTER AS REQUESTED BY THE AGENT OR ANY LENDER
(INCLUDING THE ISSUER) AND SUCH DETERMINATION SHALL BE MADE BY THE AGENT IN ITS
SOLE DETERMINATION BASED UPON THE SPOT EXCHANGE RATE BETWEEN DOLLARS AND POUNDS
AS QUOTED BY THE AGENT’S FOREIGN EXCHANGE DESK AS OF SUCH DATE OF
DETERMINATION.  NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, IF AT
ANY TIME, AFTER GIVING EFFECT TO THE CONVERSION OF POUNDS INTO DOLLARS AS SET
FORTH ABOVE, THE AGGREGATE FACE AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT IS
GREATER THAN THE LETTER OF CREDIT COMMITMENT (“CONVERSION DIFFERENTIAL”), THEN
THE BORROWER SHALL CASH COLLATERALIZE SUCH CONVERSION DIFFERENTIAL BY DEPOSITING
INTO THE LETTER OF CREDIT CASH COLLATERAL ACCOUNT CASH OR CASH COLLATERAL
INVESTMENTS IN AN AMOUNT EQUAL TO SUCH DIFFERENCE.


 


(F)                                    AT THE REQUEST OF THE BORROWER, LETTERS
OF CREDIT MAY BE ISSUED WITH ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER AS AN
APPLICANT, SO LONG AS THE BORROWER IS ALSO AN APPLICANT UNDER THE APPLICABLE
REIMBURSEMENT AGREEMENT.  THE FACT THAT SUCH SUBSIDIARY IS AN APPLICANT SHALL
NOT AFFECT THE OBLIGATIONS OF THE BORROWER WITH RESPECT TO SUCH LETTERS OF
CREDIT HEREUNDER OR UNDER ANY FACILITY  DOCUMENT IN ANY WAY.  ANY REIMBURSEMENT
AGREEMENT FOR A LETTER OF CREDIT WITH RESPECT TO WHICH SUCH SUBSIDIARY IS

 

24

--------------------------------------------------------------------------------


 


AN APPLICANT SHALL INCLUDE LANGUAGE SUBSTANTIALLY SIMILAR TO THAT SET FORTH IN
EXHIBIT D OR OTHERWISE ACCEPTABLE TO THE AGENT.


 


3.2         PARTICIPATING INTERESTS.  IMMEDIATELY UPON THE ISSUANCE BY THE
ISSUER OF A LETTER OF CREDIT IN ACCORDANCE WITH SECTION 3.5 (AND WITH RESPECT TO
THE LETTERS OF CREDIT IDENTIFIED ON SCHEDULE 3.1 HERETO, UPON SATISFACTION OF
THE CONDITIONS SET FORTH IN ARTICLE V HEREOF), EACH LENDER SHALL BE DEEMED TO
HAVE IRREVOCABLY AND UNCONDITIONALLY PURCHASED AND RECEIVED FROM THE ISSUER,
WITHOUT RECOURSE, REPRESENTATION OR WARRANTY, AN UNDIVIDED PARTICIPATION
INTEREST EQUAL TO ITS PRO-RATA SHARE OF THE LETTER OF CREDIT COMMITMENT OF THE
FACE AMOUNT OF SUCH LETTER OF CREDIT AND EACH DRAW PAID BY THE ISSUER
THEREUNDER.  EACH LENDER’S OBLIGATION TO PAY ITS PROPORTIONATE SHARE OF ALL
DRAWS UNDER THE LETTERS OF CREDIT, ABSENT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
BY THE ISSUER IN HONORING ANY SUCH DRAW, SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE AND IN EACH CASE SHALL BE MADE WITHOUT COUNTERCLAIM OR SET-OFF BY
SUCH LENDER.


 


3.3         REDUCTIONS IN LETTER OF CREDIT COMMITMENT.  THE BORROWER MAY
PERMANENTLY REDUCE THE LETTER OF CREDIT COMMITMENT IN WHOLE, OR IN PART RATABLY
AMONG THE LENDERS IN INTEGRAL MULTIPLES OF $2,500,000, UPON AT LEAST FIVE (5)
BUSINESS DAYS’ WRITTEN NOTICE TO THE AGENT, WHICH NOTICE SHALL SPECIFY THE
AMOUNT OF SUCH REDUCTION; PROVIDED, HOWEVER, THAT THE AMOUNT OF THE LETTER OF
CREDIT COMMITMENT MAY NOT BE REDUCED BELOW THE AGGREGATE AMOUNT OF THE
OUTSTANDING LETTER OF CREDIT OBLIGATIONS.


 


3.4         REIMBURSEMENT OBLIGATIONS.  (A)  THE BORROWER AGREES TO PAY TO THE
ISSUER OF A LETTER OF CREDIT (I) ON EACH DATE THAT ANY AMOUNT IS DRAWN UNDER
EACH LETTER OF CREDIT (OR, IF ANY DRAW IS PAID BY THE ISSUER AFTER 3:00 P.M.
(CHICAGO TIME) ON SUCH DATE, ON THE NEXT SUCCEEDING BUSINESS DAY) A SUM (AND
INTEREST ON SUCH SUM AS PROVIDED IN CLAUSE (II) BELOW) EQUAL TO THE AMOUNT SO
DRAWN PLUS ALL OTHER CHARGES AND EXPENSES WITH RESPECT THERETO SPECIFIED IN
SECTION 3.9 OR IN THE APPLICABLE REIMBURSEMENT AGREEMENT AND (II) INTEREST ON
ANY AND ALL AMOUNTS REMAINING UNPAID UNDER THIS SECTION 3.4 UNTIL PAYMENT IN
FULL AT THE RATE PER ANNUM, COMPUTED FOR ACTUAL DAYS ELAPSED BASED ON A 365 OR
366 DAY YEAR, AS APPLICABLE, EQUAL TO (A) THE ALTERNATE BASE RATE FOR SUCH DAY
FOR THE FIRST TWO DAYS FOLLOWING THE DUE DATE OF ANY REIMBURSEMENT OBLIGATIONS,
AND (B) THE ALTERNATE BASE RATE FOR SUCH DAY PLUS 2% PER ANNUM.  THE BORROWER
AGREES TO PAY TO THE ISSUER THE AMOUNT OF ALL REIMBURSEMENT OBLIGATIONS OWING IN
RESPECT OF ANY LETTER OF CREDIT IMMEDIATELY WHEN DUE, UNDER ALL CIRCUMSTANCES,
INCLUDING, WITHOUT LIMITATION, ANY OF THE FOLLOWING CIRCUMSTANCES:  (W) ANY LACK
OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OF THE OTHER FACILITY
DOCUMENTS; (X) THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
THE BORROWER MAY HAVE AT ANY TIME AGAINST A BENEFICIARY NAMED IN A LETTER OF
CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH
TRANSFEREE MAY BE ACTING), ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION
WITH THIS AGREEMENT, ANY LETTER OF CREDIT, THE TRANSACTIONS CONTEMPLATED HEREIN
OR ANY UNRELATED TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN THE
BORROWER AND THE BENEFICIARY NAMED IN ANY LETTER OF CREDIT); (Y) THE VALIDITY,
SUFFICIENCY OR GENUINENESS OF ANY DOCUMENT WHICH THE ISSUER HAS DETERMINED IN
GOOD FAITH COMPLIES ON ITS FACE WITH THE TERMS OF THE APPLICABLE LETTER OF
CREDIT, EVEN IF SUCH DOCUMENT SHOULD LATER PROVE TO HAVE BEEN FORGED,
FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR

 

25

--------------------------------------------------------------------------------


 


ANY STATEMENT THEREIN SHALL HAVE BEEN UNTRUE OR INACCURATE IN ANY RESPECT; OR
(Z) THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS HEREOF.


 


(B)                                 NOTWITHSTANDING ANY PROVISIONS TO THE
CONTRARY IN ANY REIMBURSEMENT AGREEMENT, THE BORROWER AGREES TO REIMBURSE THE
ISSUER FOR AMOUNTS WHICH THE ISSUER PAYS UNDER SUCH LETTER OF CREDIT NO LATER
THAN THE TIME SPECIFIED IN THIS AGREEMENT.  IF THE BORROWER DOES NOT PAY ANY
SUCH REIMBURSEMENT OBLIGATIONS WHEN DUE AT ANY TIME PRIOR THE REVOLVING CREDIT
TERMINATION DATE, SUCH REIMBURSEMENT OBLIGATIONS, IF IN POUNDS, SHALL BE DEEMED
TO HAVE BEEN CONVERTED INTO THE EQUIVALENT AMOUNT OF DOLLARS ON THE DATE DUE
BASED UPON THE SPOT RATE OF EXCHANGE BETWEEN DOLLARS AND POUNDS AS DETERMINED BY
THE AGENT ON THE REUTERS WRLD PAGE AS OF THE TIME OF DETERMINATION ON SUCH
DATE.  IN THE EVENT THAT SUCH RATE DOES NOT APPEAR ON ANY REUTERS WRLD PAGE, THE
EXCHANGE RATE SHALL BE DETERMINED BY REFERENCE TO SUCH OTHER PUBLICLY AVAILABLE
SERVICE FOR DISPLAYING EXCHANGE RATES AS MAY BE AGREED UPON BY THE AGENT AND THE
BORROWER, OR, IN THE ABSENCE OF SUCH AN AGREEMENT, SUCH EXCHANGE RATE SHALL
INSTEAD BE THE ARITHMETIC AVERAGE OF THE SPOT RATES OF EXCHANGE OF THE AGENT IN
LONDON AT OR ABOUT SUCH TIME BETWEEN DOLLARS AND POUNDS FOR DELIVERY TWO
BUSINESS DAYS LATER; PROVIDED THAT IF AT THE TIME OF ANY SUCH DETERMINATION, FOR
ANY REASON, NO SUCH SPOT RATE IS BEING QUOTED, THE AGENT MAY USE ANY REASONABLE
METHOD IT DEEMS APPROPRIATE TO DETERMINE SUCH RATE, AND SUCH DETERMINATION SHALL
BE PRESUMED CORRECT ABSENT MANIFEST ERROR.


 


(C)                                  IF THE ISSUER MAKES A PAYMENT ON ACCOUNT OF
ANY LETTER OF CREDIT AND IS NOT CONCURRENTLY REIMBURSED THEREFOR BY THE
BORROWER, THEN AS PROMPTLY AS PRACTICAL DURING NORMAL BANKING HOURS ON THE DATE
OF ITS RECEIPT OF SUCH NOTICE OR, IF NOT PRACTICABLE ON SUCH DATE, NOT LATER
THAN NOON (CHICAGO TIME) ON THE BUSINESS DAY IMMEDIATELY SUCCEEDING SUCH DATE OF
NOTIFICATION, EACH LENDER SHALL DELIVER TO THE AGENT FOR THE ACCOUNT OF THE
ISSUER, IN IMMEDIATELY AVAILABLE FUNDS, THE PURCHASE PRICE FOR SUCH LENDER’S
INTEREST IN SUCH UNREIMBURSED REIMBURSEMENT OBLIGATIONS, WHICH SHALL BE AN
AMOUNT EQUAL TO SUCH LENDER’S PRO-RATA SHARE OF SUCH PAYMENT.  EACH LENDER
SHALL, UPON DEMAND BY THE ISSUER, PAY THE ISSUER INTEREST ON SUCH LENDER’S
PRO-RATA SHARE OF SUCH DRAW FROM THE DATE OF PAYMENT BY THE ISSUER ON ACCOUNT OF
SUCH LETTER OF CREDIT UNTIL THE DATE OF DELIVERY OF SUCH FUNDS TO THE ISSUER BY
SUCH LENDER AT A RATE PER ANNUM, COMPUTED FOR ACTUAL DAYS ELAPSED BASED ON A
360-DAY YEAR, EQUAL TO THE FEDERAL FUNDS EFFECTIVE RATE ON THE AMOUNT OF THE
UNREIMBURSED REIMBURSEMENT OBLIGATIONS, IF IN DOLLARS, OR THE EQUIVALENT AMOUNT
OF DOLLARS CALCULATED IN THE MANNER PROVIDED IN PARAGRAPH (B), IF IN POUNDS, FOR
SUCH PERIOD; PROVIDED, THAT SUCH PAYMENTS SHALL BE MADE BY THE LENDERS ONLY IN
THE EVENT AND TO THE EXTENT THAT THE ISSUER IS NOT REIMBURSED IN FULL BY THE
BORROWER FOR INTEREST ON THE AMOUNT OF ANY DRAW ON THE LETTERS OF CREDIT.


 


(D)                                 AT ANY TIME AFTER THE ISSUER HAS MADE A
PAYMENT ON ACCOUNT OF ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY OTHER
LENDER SUCH LENDER’S PRO-RATA SHARE OF SUCH PAYMENT, SUCH ISSUER SHALL,
FORTHWITH UPON ITS RECEIPT OF ANY REIMBURSEMENT (IN WHOLE OR IN PART) BY THE
BORROWER FOR SUCH PAYMENT, OR OF ANY OTHER AMOUNT FROM THE BORROWER OR ANY OTHER
PERSON IN RESPECT OF SUCH PAYMENT (INCLUDING, WITHOUT LIMITATION, ANY PAYMENT OF
INTEREST OR PENALTY FEES AND ANY PAYMENT UNDER ANY COLLATERAL ACCOUNT AGREEMENT
OF THE

 

26

--------------------------------------------------------------------------------


 


BORROWER OR ANY FACILITY DOCUMENT BUT EXCLUDING ANY TRANSFER OF FUNDS FROM ANY
OTHER LENDER PURSUANT TO SECTION 3.4(B)), TRANSFER TO SUCH OTHER LENDER SUCH
OTHER LENDER’S RATABLE SHARE OF SUCH REIMBURSEMENT OR OTHER AMOUNT; PROVIDED,
THAT INTEREST SHALL ACCRUE FOR THE BENEFIT OF SUCH LENDER FROM THE TIME SUCH
ISSUER HAS MADE A PAYMENT ON ACCOUNT OF ANY LETTER OF CREDIT; PROVIDED, FURTHER,
THAT IN THE EVENT THAT THE RECEIPT BY THE ISSUER OF SUCH REIMBURSEMENT OR OTHER
AMOUNT IS FOUND TO HAVE BEEN A TRANSFER IN FRAUD OF CREDITORS OR A PREFERENTIAL
PAYMENT UNDER THE UNITED STATES BANKRUPTCY CODE OR IS OTHERWISE REQUIRED TO BE
RETURNED, SUCH LENDER SHALL PROMPTLY RETURN TO THE ISSUER ANY PORTION THEREOF
PREVIOUSLY TRANSFERRED BY THE ISSUER TO SUCH LENDER, BUT WITHOUT INTEREST TO THE
EXTENT THAT INTEREST IS NOT PAYABLE BY THE ISSUER IN CONNECTION THEREWITH.


 


(E)                                  ALL PAYMENTS IN RESPECT OF REIMBURSEMENT
OBLIGATIONS SHALL BE IN DOLLARS AT THE ISSUER’S SELLING RATE FOR CABLE TRANSFERS
TO THE PLACE OF PAYMENT OF THE LETTER OF CREDIT CURRENT ON THE DATE OF PAYMENT
OR OF THE ISSUER’S SETTLEMENT OF ITS OBLIGATION, AS THE ISSUER MAY REQUIRE OR,
AT THE ISSUER’S ELECTION, IN THE CURRENCY IN WHICH THE ISSUER WAS REQUIRED TO
PAY SUCH LETTER OF CREDIT.  IF, FOR ANY CAUSE, ON THE DATE OF PAYMENT OR
SETTLEMENT, AS THE CASE MAY BE, THERE IS NO SELLING RATE OR OTHER RATE OF
EXCHANGE GENERALLY CURRENT IN CHICAGO FOR EFFECTING SUCH TRANSFERS, THE BORROWER
WILL PAY THE ISSUER ON DEMAND AN AMOUNT IN DOLLARS EQUIVALENT TO THE ISSUER’S
ACTUAL COST OF SETTLEMENT ON ITS OBLIGATION HOWEVER OR WHENEVER THE ISSUER SHALL
MAKE SUCH SETTLEMENT, WITH INTEREST AT THE ALTERNATE BASE RATE FROM THE DATE OF
SETTLEMENT TO THE DATE OF PAYMENT.


 


3.5         PROCEDURE FOR ISSUANCE.  PRIOR TO THE ISSUANCE OF EACH NEW LETTER OF
CREDIT, AND AS A CONDITION OF SUCH ISSUANCE, THE BORROWER SHALL DELIVER TO THE
ISSUER (WITH A COPY TO THE AGENT) A REIMBURSEMENT AGREEMENT SIGNED BY THE
BORROWER, TOGETHER WITH SUCH OTHER DOCUMENTS OR ITEMS AS MAY BE REQUIRED
PURSUANT TO THE TERMS THEREOF, AND THE PROPOSED FORM AND CONTENT OF SUCH LETTER
OF CREDIT SHALL BE REASONABLY SATISFACTORY TO THE ISSUER.  EACH LETTER OF CREDIT
SHALL BE ISSUED NO EARLIER THAN TWO (2) BUSINESS DAYS AFTER DELIVERY OF THE
FOREGOING DOCUMENTS, WHICH DELIVERY MAY BE BY THE BORROWER TO THE ISSUER BY
TELECOPY, TELEX OR OTHER ELECTRONIC MEANS FOLLOWED BY DELIVERY OF EXECUTED
ORIGINALS WITHIN FIVE (5) DAYS THEREAFTER.  THE DOCUMENTS SO DELIVERED SHALL BE
IN COMPLIANCE WITH THE REQUIREMENTS SET FORTH IN SECTION 3.1(B), AND SHALL
SPECIFY THEREIN (A) THE STATED AMOUNT OF THE LETTER OF CREDIT REQUESTED, (B) THE
EFFECTIVE DATE OF ISSUANCE OF SUCH REQUESTED LETTER OF CREDIT, WHICH SHALL BE A
BUSINESS DAY, (C) THE DATE ON WHICH SUCH REQUESTED LETTER OF CREDIT IS TO
EXPIRE, WHICH SHALL BE NO LATER THAN FOUR YEARS FROM THE DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT OR IN THE CASE OF A LLOYD’S LETTER OF CREDIT, FOUR YEARS
FROM NOTICE OF EXPIRY FROM THE ISSUER TO THE BORROWER AND THE BENEFICIARY OF
SUCH LETTER OF CREDIT, (D) WHETHER THE LETTER OF CREDIT IS TO BE DENOMINATED IN
DOLLARS OR POUNDS, AND (E) THE AGGREGATE AMOUNT OF LETTER OF CREDIT OBLIGATIONS
WHICH ARE OUTSTANDING AND WHICH WILL BE OUTSTANDING AFTER GIVING EFFECT TO THE
REQUESTED LETTER OF CREDIT ISSUANCE.  THE DELIVERY OF THE FOREGOING DOCUMENTS
AND INFORMATION SHALL CONSTITUTE AN “ISSUANCE REQUEST” FOR PURPOSES OF THIS
AGREEMENT.  SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 3.1 AND PROVIDED THAT
THE APPLICABLE CONDITIONS SET FORTH IN SECTION 5.2 HEREOF HAVE BEEN SATISFIED,
THE ISSUER SHALL, ON THE REQUESTED DATE, ISSUE A LETTER OF CREDIT ON BEHALF OF
THE BORROWER IN ACCORDANCE WITH THE ISSUER’S USUAL AND CUSTOMARY BUSINESS
PRACTICES.  IN ADDITION, ANY AMENDMENT OF AN EXISTING LETTER OF CREDIT

 

27

--------------------------------------------------------------------------------


 


SHALL BE DEEMED TO BE AN ISSUANCE OF A NEW LETTER OF CREDIT AND SHALL BE SUBJECT
TO THE REQUIREMENTS SET FORTH ABOVE.  THE ISSUER SHALL GIVE THE AGENT PROMPT
WRITTEN NOTICE OF THE ISSUANCE OF ANY LETTER OF CREDIT.


 


3.6         NATURE OF THE LENDERS’ OBLIGATIONS.  (A)  AS BETWEEN THE BORROWER
AND THE LENDERS, THE BORROWER ASSUMES ALL RISKS OF THE ACTS AND OMISSIONS OF, OR
MISUSE OF THE LETTERS OF CREDIT BY, THE RESPECTIVE BENEFICIARIES OF THE LETTERS
OF CREDIT; PROVIDED, HOWEVER, THAT THE BORROWER MAY HAVE A CLAIM AGAINST THE
ISSUER, AND THE ISSUER MAY BE LIABLE TO THE BORROWER, TO THE EXTENT, BUT ONLY TO
THE EXTENT, OF ANY DIRECT (AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY) DAMAGES
SUFFERED BY THE BORROWER WHICH THE BORROWER PROVES WERE CAUSED BY THE ISSUER’S
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE IN DETERMINING WHETHER DOCUMENTS
PRESENTED UNDER A LETTER OF  CREDIT COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE LENDERS
SHALL NOT BE RESPONSIBLE FOR: (I) THE FORM, VALIDITY, SUFFICIENCY, ACCURACY,
GENUINENESS OR LEGAL EFFECT OF ANY DOCUMENT SUBMITTED BY ANY PARTY IN CONNECTION
WITH THE APPLICATION FOR AN ISSUANCE OF A LETTER OF CREDIT, EVEN IF IT SHOULD IN
FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE,
FRAUDULENT OR FORGED; (II) THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT
OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART,
WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON; (III) THE FAILURE
OF THE BENEFICIARY OF A LETTER OF CREDIT TO COMPLY FULLY WITH CONDITIONS
REQUIRED TO BE SATISFIED BY ANY PERSON OTHER THAN THE ISSUER IN ORDER TO DRAW
UPON SUCH LETTER OF CREDIT; (IV) ERRORS, OMISSIONS, INTERRUPTIONS OR DELAYS IN
TRANSMISSION OR DELIVERY OF ANY MESSAGES, BY MAIL, CABLE, TELEGRAPH, TELEX OR
OTHERWISE; (V) ERRORS IN THE INTERPRETATION OF TECHNICAL TERMS; (VI) THE
MISAPPLICATION BY THE BENEFICIARY OF A LETTER OF CREDIT OF THE PROCEEDS OF ANY
DRAWING UNDER SUCH LETTER OF CREDIT; OR (VII) ANY CONSEQUENCES ARISING FROM
CAUSES BEYOND CONTROL OF THE ISSUER.


 


(B)                                 IN FURTHERANCE AND EXTENSION AND NOT IN
LIMITATION OF THE SPECIFIC PROVISIONS HEREINABOVE SET FORTH, ANY ACTION TAKEN OR
OMITTED BY THE ISSUER UNDER OR IN CONNECTION WITH THE LETTERS OF CREDIT OR ANY
RELATED CERTIFICATES, IF TAKEN OR OMITTED IN GOOD FAITH, SHALL NOT PUT THE AGENT
OR ANY LENDER UNDER ANY RESULTING LIABILITY TO THE BORROWER OR RELIEVE THE
BORROWER OF ANY OF ITS OBLIGATIONS HEREUNDER TO THE ISSUER OR ANY SUCH PERSON.


 


3.7         NOTIFICATION OF ISSUANCE REQUESTS.  PROMPTLY AFTER RECEIPT THEREOF,
THE AGENT WILL NOTIFY EACH LENDER OF THE CONTENTS OF EACH ISSUANCE REQUEST
RECEIVED BY IT HEREUNDER.


 


3.8         CASH COLLATERAL FOR LETTERS OF CREDIT.  IF NO CASH COLLATERAL
SECURITY AGREEMENT HAS BEEN PREVIOUSLY ENTERED INTO, THEN ON THE LETTER OF
CREDIT AVAILABILITY TERMINATION DATE THE BORROWER SHALL ENTER INTO THE CASH
COLLATERAL SECURITY AGREEMENT AND, IN ANY EVENT, ON AND AFTER SUCH DATE THE
BORROWER SHALL PLEDGE AND DELIVER TO THE AGENT, FOR THE BENEFIT OF THE LENDERS,
CASH OR CASH COLLATERAL INVESTMENTS IN SUFFICIENT AMOUNTS TO MAINTAIN IN THE
LETTER OF CREDIT CASH COLLATERAL ACCOUNT AN AMOUNT AT LEAST EQUAL TO THE
FOLLOWING PERCENTAGE OF THE LETTER OF CREDIT OBLIGATIONS OUTSTANDING FROM TIME
TO TIME DURING THE FOLLOWING PERIODS:

 

28

--------------------------------------------------------------------------------


 

Period

 

Percentage of Letter of Credit
Obligations Collateralized

 

Letter of Credit Availability Termination Date to but not including first
anniversary of Letter of Credit Availability Termination Date

 

20

%

 

 

 

 

First anniversary of Letter of Credit Availability Termination Date to but not
including second anniversary of Letter of Credit Availability Termination Date

 

40

%

 

 

 

 

Second anniversary of Letter of Credit Availability Termination Date to but not
including third anniversary of Letter of Credit Availability Termination Date

 

60

%

 

 

 

 

Third anniversary of Letter of Credit Availability Termination Date to but not
including fourth anniversary of Letter of Credit Availability Termination Date

 

80

%

 

 

 

 

Fourth anniversary of Letter of Credit Availability Termination Date and at all
times thereafter

 

100

%

 

The Letter of Credit Cash Collateral Account shall be maintained by JPMorgan
Chase Bank in the name of the Agent for the ratable benefit of the Lenders and
the Agent pursuant to the terms of Article IX; provided, however, that if no
Default has occurred and is continuing, the Borrower may direct the investment
of funds therein in Cash Collateral Investments.  The earnings thereon shall be
for the account of the Borrower.

 


3.9         FEES.

 


(A)                                  COMMITMENT FEE.  THE BORROWER AGREES TO PAY
TO THE AGENT FOR THE ACCOUNT OF EACH LENDER WITH RESPECT TO ITS LETTER OF CREDIT
PARTICIPATION AMOUNT A COMMITMENT FEE AT A RATE PER ANNUM EQUAL TO THE
APPLICABLE COMMITMENT FEE RATE ON THE DAILY UNUSED PORTION OF SUCH LENDER’S
LETTER OF CREDIT PARTICIPATION AMOUNT FROM THE CLOSING DATE TO AND INCLUDING THE
LETTER OF CREDIT AVAILABILITY TERMINATION DATE, PAYABLE ON EACH PAYMENT DATE
HEREAFTER AND ON THE LETTER OF CREDIT AVAILABILITY TERMINATION DATE.


 


(B)                                 LETTER OF CREDIT FRONTING FEE.  THE BORROWER
HEREBY AGREES TO PAY TO THE AGENT, FOR THE ACCOUNT OF THE ISSUER, A LETTER OF
CREDIT FRONTING FEE WITH RESPECT TO EACH LETTER OF CREDIT FROM AND INCLUDING THE
DATE OF ISSUANCE THEREOF (OR, WITH RESPECT TO THE LETTERS OF CREDIT IDENTIFIED
ON SCHEDULE 3.1, THE DATE ON WHICH SUCH LETTERS OF CREDIT ARE DEEMED ISSUED
UNDER THIS AGREEMENT PURSUANT TO SECTION 3.1(D)) UNTIL THE DATE SUCH LETTER OF
CREDIT IS FULLY DRAWN, CANCELED OR EXPIRED, IN AN AMOUNT EQUAL TO THE RATE
PROVIDED IN THE FEE LETTER OF THE AGGREGATE INITIAL FACE AMOUNT OF SUCH LETTER
OF CREDIT, CALCULATED WITH RESPECT TO ACTUAL DAYS ELAPSED ON THE BASIS OF A
360-DAY YEAR AND PAYABLE QUARTERLY

 

29

--------------------------------------------------------------------------------


 


IN ARREARS ON EACH PAYMENT DATE IN EACH YEAR AND UPON THE EXPIRATION,
CANCELLATION OR UTILIZATION IN FULL OF SUCH LETTER OF CREDIT.  IN ADDITION TO
THE FOREGOING, THE BORROWER AGREES TO PAY THE ISSUER ANY OTHER FEES CUSTOMARILY
CHARGED BY IT IN RESPECT OF THE ISSUANCE, AMENDMENT, CANCELLATION, NEGOTIATION
OR TRANSFER OF EACH LETTER OF CREDIT AND EACH DRAWING MADE THEREUNDER.  THE
LETTER OF CREDIT FRONTING FEE IS IN ADDITION TO (AND NOT INCLUDED IN) THE LETTER
OF CREDIT PARTICIPATION FEE PROVIDED FOR IN PARAGRAPH (C) BELOW.


 


(C)                                  LETTER OF CREDIT PARTICIPATION FEE.  THE
BORROWER AGREES TO PAY TO THE AGENT FOR THE PRO-RATA ACCOUNT OF THE LENDERS
(INCLUDING THE ISSUER) A LETTER OF CREDIT PARTICIPATION FEE WITH RESPECT TO EACH
LETTER OF CREDIT FROM AND INCLUDING THE DATE OF ISSUANCE THEREOF UNTIL THE DATE
SUCH LETTER OF CREDIT IS FULLY DRAWN, CANCELED OR EXPIRED, IN AN AMOUNT EQUAL TO
THE APPLICABLE LETTER OF CREDIT PARTICIPATION FEE RATE ON THE AGGREGATE AMOUNT
FROM TIME TO TIME AVAILABLE TO BE DRAWN ON SUCH LETTER OF CREDIT, CALCULATED
WITH RESPECT TO ACTUAL DAYS ELAPSED ON THE BASIS OF A 360-DAY YEAR AND PAYABLE
QUARTERLY IN ARREARS ON EACH PAYMENT DATE IN EACH YEAR AND UPON THE EXPIRATION,
CANCELLATION OR UTILIZATION IN FULL OF SUCH LETTER OF CREDIT.  DURING THE
CONTINUANCE OF A DEFAULT, THE REQUIRED LENDERS MAY, AT THEIR OPTION, BY NOTICE
TO THE BORROWER, DECLARE THAT THE APPLICABLE LETTER OF CREDIT PARTICIPATION FEE
RATE SHALL BE INCREASED BY 2% PER ANNUM; PROVIDED, THAT DURING THE CONTINUANCE
OF A DEFAULT UNDER SECTION 8.6 OR 8.7, THE APPLICABLE LETTER OF CREDIT
PARTICIPATION FEE RATE SHALL BE INCREASED BY 2% WITHOUT ANY ELECTION OR ACTION
ON THE PART OF THE AGENT OR ANY LENDER.


 


3.10                                                   EXTENSION OF REVOLVING
CREDIT TERMINATION DATE.  THE BORROWER MAY REQUEST AN EXTENSION OF THE LETTER OF
CREDIT AVAILABILITY TERMINATION DATE AND THE REVOLVING CREDIT TERMINATION DATE
BY SUBMITTING A REQUEST FOR AN EXTENSION TO THE AGENT (AN “EXTENSION REQUEST”)
ON ANY BUSINESS DAY THAT IS NOT LESS THAN 30 DAYS PRIOR TO THE THEN LETTER OF
CREDIT AVAILABILITY TERMINATION DATE OR REVOLVING CREDIT TERMINATION DATE.  THE
EXTENSION REQUEST MUST SPECIFY THE NEW LETTER OF CREDIT AVAILABILITY TERMINATION
DATE OR NEW REVOLVING CREDIT TERMINATION DATE REQUESTED BY THE BORROWER AND THE
DATE AS OF WHICH DATE (WHICH MUST BE AT LEAST 30 DAYS AFTER THE EXTENSION
REQUEST IS DELIVERED TO THE AGENT) THE LENDERS (INCLUDING THE ISSUER) MUST
RESPOND TO THE EXTENSION REQUEST (THE “RESPONSE DATE”).  THE NEW LETTER OF
CREDIT AVAILABILITY TERMINATION DATE OR NEW REVOLVING CREDIT TERMINATION DATE
SHALL NOT BE MORE THAN TWO YEARS AFTER THE LETTER OF CREDIT AVAILABILITY
TERMINATION DATE OR REVOLVING CREDIT TERMINATION DATE, AS APPLICABLE, IN EFFECT
AT THE TIME THE EXTENSION REQUEST IS RECEIVED, INCLUDING THE LETTER OF CREDIT
AVAILABILITY TERMINATION DATE OR REVOLVING CREDIT TERMINATION DATE AS ONE OF THE
DAYS IN THE CALCULATION OF THE DAYS ELAPSED.  PROMPTLY UPON RECEIPT OF AN
EXTENSION REQUEST, THE AGENT SHALL NOTIFY EACH LENDER OF THE CONTENTS THEREOF
AND SHALL REQUEST THE ISSUER AND EACH LENDER TO APPROVE THE EXTENSION REQUEST. 
EACH LENDER APPROVING THE EXTENSION REQUEST SHALL DELIVER ITS WRITTEN CONSENT NO
LATER THAN THE RESPONSE DATE.  IF THE CONSENT OF ALL OF THE LENDERS IN THEIR
SOLE DISCRETION IS RECEIVED BY THE AGENT, THE LETTER OF CREDIT AVAILABILITY
TERMINATION DATE OR REVOLVING CREDIT TERMINATION DATE SPECIFIED IN THE EXTENSION
REQUEST SHALL BECOME EFFECTIVE ON THE EXISTING LETTER OF CREDIT AVAILABILITY
TERMINATION DATE OR REVOLVING CREDIT TERMINATION DATE AND THE AGENT SHALL
PROMPTLY NOTIFY THE BORROWER AND EACH LENDER (INCLUDING THE ISSUER) OF THE NEW
LETTER OF CREDIT AVAILABILITY TERMINATION DATE AND THE NEW REVOLVING

 

30

--------------------------------------------------------------------------------


 


CREDIT TERMINATION DATE.  OTHERWISE THE LETTER OF CREDIT AVAILABILITY
TERMINATION DATE OR REVOLVING CREDIT TERMINATION DATE SHALL BE UNCHANGED.


 

ARTICLE IV

 

YIELD PROTECTION; TAXES

 


4.1         YIELD PROTECTION.  IF, ON OR AFTER THE CLOSING DATE, THE ADOPTION OF
ANY LAW OR ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL RULE, REGULATION, POLICY,
GUIDELINE OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW), OR ANY CHANGE
IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER OR
APPLICABLE LENDING INSTALLATION WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT
HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY:


 


(A)                                  SUBJECTS ANY LENDER OR ANY APPLICABLE
LENDING INSTALLATION TO ANY TAXES, OR CHANGES THE BASIS OF TAXATION OF PAYMENTS
(OTHER THAN WITH RESPECT TO EXCLUDED TAXES) TO ANY LENDER IN RESPECT OF ITS
EURODOLLAR LOANS OR ITS INTEREST IN THE LETTERS OF CREDIT, OR


 


(B)                                 IMPOSES OR INCREASES OR DEEMS APPLICABLE ANY
RESERVE, ASSESSMENT, INSURANCE CHARGE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY,
ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION (OTHER THAN RESERVES AND
ASSESSMENTS TAKEN INTO ACCOUNT IN DETERMINING THE INTEREST RATE APPLICABLE TO
EURODOLLAR ADVANCES), OR


 


(C)                                  IMPOSES ANY OTHER CONDITION THE RESULT OF
WHICH IS TO INCREASE THE COST TO ANY LENDER OR ANY APPLICABLE LENDING
INSTALLATION OF MAKING, FUNDING OR MAINTAINING ITS EURODOLLAR LOANS OR ISSUING
LETTERS OF CREDIT OR REDUCES ANY AMOUNT RECEIVABLE BY ANY LENDER OR ANY
APPLICABLE LENDING INSTALLATION IN CONNECTION WITH ITS EURODOLLAR LOANS OR ANY
LETTER OF CREDIT, OR REQUIRES ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION
TO MAKE ANY PAYMENT CALCULATED BY REFERENCE TO THE AMOUNT OF EURODOLLAR LOANS
HELD, LETTERS OF CREDIT ISSUED OR PARTICIPATED IN OR INTEREST RECEIVED BY IT, BY
AN AMOUNT DEEMED MATERIAL BY SUCH LENDER,


 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans,
the Letter of Credit Commitment or Revolving Credit Commitment or its interest
in the Letters of Credit or to reduce the return received by such Lender or
applicable Lending Installation in connection with such Eurodollar Loans, the
Letter of Credit Commitment or Revolving Credit Commitment or interest in
Letters of Credit, then, within 15 days of demand by such Lender, the Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.

 


4.2         CHANGES IN CAPITAL ADEQUACY REGULATIONS.  IF A LENDER DETERMINES THE
AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH LENDER, ANY
LENDING INSTALLATION OF

 

31

--------------------------------------------------------------------------------


 


SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER IS INCREASED AS A RESULT
OF A CHANGE, THEN, WITHIN 15 DAYS OF DEMAND BY SUCH LENDER, THE BORROWER SHALL
PAY SUCH LENDER THE AMOUNT NECESSARY TO COMPENSATE FOR ANY SHORTFALL IN THE RATE
OF RETURN ON THE PORTION OF SUCH INCREASED CAPITAL WHICH SUCH LENDER DETERMINES
IS ATTRIBUTABLE TO THIS AGREEMENT, ITS REVOLVING CREDIT LOANS, ITS REVOLVING
CREDIT COMMITMENT TO MAKE REVOLVING CREDIT LOANS OR ITS COMMITMENT TO
PARTICIPATE IN LETTERS OF CREDIT HEREUNDER (AFTER TAKING INTO ACCOUNT SUCH
LENDER’S POLICIES AS TO CAPITAL ADEQUACY).  “CHANGE” MEANS (A) ANY CHANGE AFTER
THE CLOSING DATE IN THE RISK-BASED CAPITAL GUIDELINES OR (B) ANY ADOPTION OF OR
CHANGE IN ANY OTHER LAW, GOVERNMENTAL OR QUASI-GOVERNMENTAL RULE, REGULATION,
POLICY, GUIDELINE, INTERPRETATION, OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE
OF LAW) AFTER THE CLOSING DATE WHICH AFFECTS THE AMOUNT OF CAPITAL REQUIRED OR
EXPECTED TO BE MAINTAINED BY ANY LENDER OR ANY LENDING INSTALLATION OR ANY
CORPORATION CONTROLLING ANY LENDER.  “RISK-BASED CAPITAL GUIDELINES” MEANS (I)
THE RISK-BASED CAPITAL GUIDELINES IN EFFECT IN THE UNITED STATES ON THE CLOSING
DATE, INCLUDING TRANSITION RULES, AND (II) THE CORRESPONDING CAPITAL REGULATIONS
PROMULGATED BY REGULATORY AUTHORITIES OUTSIDE THE UNITED STATES IMPLEMENTING THE
JULY 1988 REPORT OF THE BASLE COMMITTEE ON BANKING REGULATION AND SUPERVISORY
PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF CAPITAL MEASUREMENTS AND
CAPITAL STANDARDS,” INCLUDING TRANSITION RULES, AND ANY AMENDMENTS TO SUCH
REGULATIONS ADOPTED PRIOR TO THE CLOSING DATE.


 


4.3         AVAILABILITY OF TYPES OF REVOLVING CREDIT ADVANCES.  IF ANY LENDER
DETERMINES THAT MAINTENANCE OF ITS EURODOLLAR LOANS AT A SUITABLE LENDING
INSTALLATION WOULD VIOLATE ANY APPLICABLE LAW, RULE, REGULATION, OR DIRECTIVE,
WHETHER OR NOT HAVING THE FORCE OF LAW, OR IF THE REQUIRED LENDERS DETERMINE
THAT (I) DEPOSITS OF A TYPE AND MATURITY APPROPRIATE TO MATCH FUND EURODOLLAR
ADVANCES ARE NOT AVAILABLE OR (II) THE INTEREST RATE APPLICABLE TO EURODOLLAR
ADVANCES DOES NOT ACCURATELY REFLECT THE COST OF MAKING OR MAINTAINING
EURODOLLAR ADVANCES, THEN THE AGENT SHALL SUSPEND THE AVAILABILITY OF EURODOLLAR
ADVANCES AND REQUIRE ANY AFFECTED EURODOLLAR ADVANCES TO BE REPAID OR CONVERTED
TO ALTERNATE BASE RATE ADVANCES, SUBJECT TO THE PAYMENT OF ANY FUNDING
INDEMNIFICATION AMOUNTS REQUIRED BY SECTION 4.4.


 


4.4         FUNDING INDEMNIFICATION.  IF ANY PAYMENT OF A EURODOLLAR ADVANCE
OCCURS ON A DATE WHICH IS NOT THE LAST DAY OF THE APPLICABLE INTEREST PERIOD,
WHETHER BECAUSE OF ACCELERATION, PREPAYMENT OR OTHERWISE, OR A EURODOLLAR
ADVANCE IS NOT MADE ON THE DATE SPECIFIED BY THE BORROWER FOR ANY REASON OTHER
THAN DEFAULT BY THE LENDERS, THE BORROWER WILL INDEMNIFY EACH LENDER FOR ANY
LOSS OR COST INCURRED BY IT RESULTING THEREFROM, INCLUDING, WITHOUT LIMITATION,
ANY LOSS OR COST IN LIQUIDATING OR EMPLOYING DEPOSITS ACQUIRED TO FUND OR
MAINTAIN SUCH EURODOLLAR ADVANCE.


 


4.5                                 TAXES.  (A)  ALL PAYMENTS BY THE BORROWER TO
OR FOR THE ACCOUNT OF ANY LENDER OR THE AGENT HEREUNDER OR UNDER ANY REVOLVING
CREDIT NOTE SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND
ALL TAXES.  IF THE BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR
IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY LENDER OR THE AGENT, (I) THE SUM
PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED
DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER
THIS SECTION 4.5) SUCH LENDER OR THE AGENT (AS THE CASE MAY BE) RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS, (III) THE BORROWER

 

32

--------------------------------------------------------------------------------


 

shall pay the full amount deducted to the relevant authority in accordance with
applicable law and (iv) the Borrower shall furnish to the Agent the original
copy of a receipt evidencing payment thereof within thirty (30) days after such
payment is made.


 


(B)                                 IN ADDITION, THE BORROWER HEREBY AGREES TO
PAY ANY PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR
PROPERTY TAXES, CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE
HEREUNDER OR UNDER ANY REVOLVING CREDIT NOTE OR FROM THE EXECUTION OR DELIVERY
OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY REVOLVING CREDIT NOTE
(“OTHER TAXES”).


 


(C)                                  THE BORROWER HEREBY AGREES TO INDEMNIFY THE
AGENT AND EACH LENDER FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING,
WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER
THIS SECTION 4.5) PAID BY THE AGENT OR SUCH LENDER AND ANY LIABILITY (INCLUDING
PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO. 
PAYMENTS DUE UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN THIRTY (30) DAYS OF
THE DATE THE AGENT OR SUCH LENDER MAKES DEMAND THEREFOR PURSUANT TO SECTION 4.6.


 


(D)                                 EACH LENDER THAT IS NOT INCORPORATED UNDER
THE LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF (EACH A “NON-U.S.
LENDER”) AGREES THAT IT WILL, NOT LESS THAN TEN (10) BUSINESS DAYS AFTER THE
DATE OF THIS AGREEMENT, (I) DELIVER TO EACH OF THE BORROWER AND THE AGENT SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER, CERTIFYING THAT SUCH LENDER IS ENTITLED TO
RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY
UNITED STATES FEDERAL INCOME TAXES.  EACH NON-U.S. LENDER FURTHER UNDERTAKES TO
DELIVER TO EACH OF THE BORROWER AND THE AGENT (X) RENEWALS OR ADDITIONAL COPIES
OF SUCH FORM (OR ANY SUCCESSOR FORM) ON OR BEFORE THE DATE THAT SUCH FORM
EXPIRES OR BECOMES OBSOLETE, AND (Y) AFTER THE OCCURRENCE OF ANY EVENT REQUIRING
A CHANGE IN THE MOST RECENT FORMS SO DELIVERED BY IT, SUCH ADDITIONAL FORMS OR
AMENDMENTS THERETO AS MAY BE REASONABLY REQUESTED BY THE BORROWER OR THE AGENT. 
ALL FORMS OR AMENDMENTS DESCRIBED IN THE PRECEDING SENTENCE SHALL CERTIFY THAT
SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT
DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES, UNLESS AN
EVENT (INCLUDING WITHOUT LIMITATION ANY CHANGE IN TREATY, LAW OR REGULATION) HAS
OCCURRED PRIOR TO THE DATE ON WHICH ANY SUCH DELIVERY WOULD OTHERWISE BE
REQUIRED WHICH RENDERS ALL SUCH FORMS INAPPLICABLE OR WHICH WOULD PREVENT SUCH
LENDER FROM DULY COMPLETING AND DELIVERING ANY SUCH FORM OR AMENDMENT WITH
RESPECT TO IT AND SUCH LENDER ADVISES THE BORROWER AND THE AGENT THAT IT IS NOT
CAPABLE OF RECEIVING PAYMENTS WITHOUT ANY DEDUCTION OR WITHHOLDING OF UNITED
STATES FEDERAL INCOME TAX.


 


(E)                                  FOR ANY PERIOD DURING WHICH A NON-U.S.
LENDER HAS FAILED TO PROVIDE THE BORROWER WITH AN APPROPRIATE FORM PURSUANT TO
PARAGRAPH (D) ABOVE (UNLESS SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW OR
REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM
ORIGINALLY WAS REQUIRED TO BE PROVIDED), SUCH NON-U.S. LENDER SHALL NOT BE
ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 4.5 WITH RESPECT TO TAXES IMPOSED
BY THE

 

33

--------------------------------------------------------------------------------


 


UNITED STATES; PROVIDED THAT, SHOULD A NON-U.S. LENDER WHICH IS OTHERWISE EXEMPT
FROM OR SUBJECT TO A REDUCED RATE OF WITHHOLDING TAX BECOME SUBJECT TO TAXES
BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED UNDER PARAGRAPH (D) ABOVE, THE
BORROWER SHALL TAKE SUCH STEPS AS SUCH NON-U.S. LENDER SHALL REASONABLY REQUEST
TO ASSIST SUCH NON-U.S. LENDER TO RECOVER SUCH TAXES.


 


(F)                                    ANY LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER
THIS AGREEMENT OR ANY REVOLVING CREDIT NOTE PURSUANT TO THE LAW OF ANY RELEVANT
JURISDICTION OR ANY TREATY SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT
SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


 


(G)                                 IF THE U.S. INTERNAL REVENUE SERVICE OR ANY
OTHER GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR ANY OTHER COUNTRY OR ANY
POLITICAL SUBDIVISION THEREOF ASSERTS A CLAIM THAT THE AGENT DID NOT PROPERLY
WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE
APPROPRIATE FORM WAS NOT DELIVERED OR PROPERLY COMPLETED, BECAUSE SUCH LENDER
FAILED TO NOTIFY THE AGENT OF A CHANGE IN CIRCUMSTANCES WHICH RENDERED ITS
EXEMPTION FROM WITHHOLDING INEFFECTIVE, OR FOR ANY OTHER REASON), SUCH LENDER
SHALL INDEMNIFY THE AGENT FULLY FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY
THE AGENT AS TAX, WITHHOLDING THEREFOR, OR OTHERWISE, INCLUDING PENALTIES AND
INTEREST, AND INCLUDING TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE TO
THE AGENT UNDER THIS SUBSECTION, TOGETHER WITH ALL COSTS AND EXPENSES RELATED
THERETO (INCLUDING ATTORNEYS FEES AND TIME CHARGES OF ATTORNEYS FOR THE AGENT,
WHICH ATTORNEYS MAY BE EMPLOYEES OF THE AGENT).  THE OBLIGATIONS OF THE LENDERS
UNDER THIS SECTION 4.5(G) SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS AND
TERMINATION OF THIS AGREEMENT.


 


4.6         LENDER STATEMENTS; SURVIVAL OF INDEMNITY.  TO THE EXTENT REASONABLY
POSSIBLE, EACH LENDER SHALL DESIGNATE AN ALTERNATE LENDING INSTALLATION WITH
RESPECT TO ITS EURODOLLAR LOANS TO REDUCE ANY LIABILITY OF THE BORROWER TO SUCH
LENDER UNDER SECTIONS 4.1, 4.2 AND 4.5 OR TO AVOID THE UNAVAILABILITY OF
EURODOLLAR ADVANCES UNDER SECTION 4.3, SO LONG AS SUCH DESIGNATION IS NOT, IN
THE JUDGMENT OF SUCH LENDER, DISADVANTAGEOUS TO SUCH LENDER.  EACH LENDER SHALL
DELIVER A WRITTEN STATEMENT OF SUCH LENDER TO THE BORROWER (WITH A COPY TO THE
AGENT) AS TO THE AMOUNT DUE, IF ANY, UNDER SECTION 4.1, 4.2, 4.4 OR 4.5.  SUCH
WRITTEN STATEMENT SHALL SET FORTH IN REASONABLE DETAIL THE CALCULATIONS UPON
WHICH SUCH LENDER DETERMINED SUCH AMOUNT AND SHALL BE FINAL, CONCLUSIVE AND
BINDING ON THE BORROWER IN THE ABSENCE OF MANIFEST ERROR.  DETERMINATION OF
AMOUNTS PAYABLE UNDER SUCH SECTIONS IN CONNECTION WITH A EURODOLLAR LOAN SHALL
BE CALCULATED AS THOUGH EACH LENDER FUNDED ITS EURODOLLAR LOAN THROUGH THE
PURCHASE OF A DEPOSIT OF THE TYPE AND MATURITY CORRESPONDING TO THE DEPOSIT USED
AS A REFERENCE IN DETERMINING THE EURODOLLAR RATE APPLICABLE TO SUCH REVOLVING
CREDIT LOAN, WHETHER IN FACT THAT IS THE CASE OR NOT.  UNLESS OTHERWISE PROVIDED
HEREIN, THE AMOUNT SPECIFIED IN THE WRITTEN STATEMENT OF ANY LENDER SHALL BE
PAYABLE ON DEMAND AFTER RECEIPT BY THE BORROWER OF SUCH WRITTEN STATEMENT.  THE
OBLIGATIONS OF THE BORROWER UNDER SECTIONS 4.1, 4.2, 4.4 AND 4.5 SHALL SURVIVE
PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.

 

34

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS PRECEDENT

 


5.1         INITIAL REVOLVING CREDIT LOANS AND LETTERS OF CREDIT.  THE
AMENDMENTS TO THE EXISTING CREDIT AGREEMENT EMBODIED IN THIS AGREEMENT SHALL NOT
BE EFFECTIVE (IN WHICH CASE THE EXISTING CREDIT AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT) AND THE LENDERS SHALL HAVE NO OBLIGATION TO MAKE REVOLVING
CREDIT ADVANCES HEREUNDER AND THE ISSUER SHALL HAVE NO OBLIGATION TO ISSUE ANY
LETTER OF CREDIT HEREUNDER UNLESS AND UNTIL ALL LOANS UNDER THE EXISTING CREDIT
AGREEMENT HAVE BEEN PAID IN FULL AND THE BORROWER HAS FURNISHED THE FOLLOWING TO
THE AGENT WITH SUFFICIENT COPIES FOR THE LENDERS AND THE OTHER CONDITIONS SET
FORTH BELOW HAVE BEEN SATISFIED:


 


(A)                                  CHARTER DOCUMENTS; GOOD STANDING
CERTIFICATES.  COPIES OF THE ARTICLES OR CERTIFICATE OF INCORPORATION OF THE
BORROWER, TOGETHER WITH ALL AMENDMENTS, AND A CERTIFICATE OF GOOD STANDING, EACH
CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICER IN ITS JURISDICTION OF
INCORPORATION.


 


(B)                                 BY-LAWS AND RESOLUTIONS.  COPIES, CERTIFIED
BY THE SECRETARY OR ASSISTANT SECRETARY OF THE BORROWER, OF ITS BY-LAWS AND OF
ITS BOARD OF DIRECTORS’ RESOLUTIONS AND OF RESOLUTIONS OR ACTIONS OF ANY OTHER
BODY AUTHORIZING THE EXECUTION OF THE FACILITY DOCUMENTS TO WHICH THE BORROWER
IS A PARTY.


 


(C)                                  SECRETARY’S CERTIFICATE.  AN INCUMBENCY
CERTIFICATE, EXECUTED BY THE SECRETARY OR ASSISTANT SECRETARY OF THE BORROWER,
WHICH SHALL IDENTIFY BY NAME AND TITLE AND BEAR THE SIGNATURE OF THE OFFICERS OF
THE BORROWER AUTHORIZED TO SIGN THE FACILITY DOCUMENTS, UPON WHICH CERTIFICATE
THE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY UNTIL INFORMED OF ANY CHANGE
IN WRITING BY THE BORROWER.


 


(D)                                 OFFICER’S CERTIFICATE.  A CERTIFICATE,
SIGNED BY AN AUTHORIZED OFFICER OF THE BORROWER, STATING THAT:  (I) ON THE
CLOSING DATE NO DEFAULT OR UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING; AND
(II) EACH OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE VI OF THIS
AGREEMENT IS TRUE AND CORRECT ON AND AS OF THE CLOSING DATE.


 


(E)                                  LEGAL OPINIONS.  A WRITTEN OPINION OF
ELLIOT OROL, INTERNAL COUNSEL TO THE BORROWER AND ITS SUBSIDIARIES, ADDRESSED TO
THE AGENT AND THE LENDERS IN FORM AND SUBSTANCE ACCEPTABLE TO THE AGENT AND ITS
COUNSEL.


 


(F)                                    REVOLVING CREDIT NOTES. ANY REVOLVING
CREDIT NOTES REQUESTED BY A LENDER PURSUANT TO SECTION 2.12 PAYABLE TO THE ORDER
OF EACH SUCH REQUESTING LENDER.


 


(G)                                 FACILITY DOCUMENTS.  EXECUTED ORIGINALS OF
THIS AGREEMENT AND EACH OF THE FACILITY DOCUMENTS, WHICH SHALL BE IN FULL FORCE
AND EFFECT, TOGETHER WITH ALL SCHEDULES, EXHIBITS, CERTIFICATES, STOCK
CERTIFICATES (INCLUDING STOCK CERTIFICATES REPRESENTING ALL OF THE

 

35

--------------------------------------------------------------------------------


 


OUTSTANDING STOCK OF EACH SIGNIFICANT SUBSIDIARY), RELATED STOCK POWERS,
INSTRUMENTS, OPINIONS AND DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT HERETO AND
THERETO.


 


(H)                                 OTHER.  SUCH OTHER DOCUMENTS AS THE AGENT,
ANY LENDER OR THEIR COUNSEL MAY HAVE REASONABLY REQUESTED.


 


5.2         EACH REVOLVING CREDIT ADVANCE AND LETTER OF CREDIT.  THE LENDERS
SHALL NOT BE REQUIRED TO MAKE ANY REVOLVING CREDIT ADVANCE (OTHER THAN A
REVOLVING CREDIT ADVANCE THAT, AFTER GIVING EFFECT THERETO AND TO THE
APPLICATION OF THE PROCEEDS THEREOF, DOES NOT INCREASE THE AGGREGATE AMOUNT OF
OUTSTANDING REVOLVING CREDIT ADVANCES), AND THE ISSUER SHALL NOT BE OBLIGATED TO
ISSUE ANY LETTER OF CREDIT, UNLESS ON THE APPLICABLE BORROWING DATE:


 


(A)                                  THERE EXISTS NO DEFAULT OR UNMATURED
DEFAULT AND NONE WOULD RESULT FROM SUCH REVOLVING CREDIT ADVANCE OR ISSUANCE OF
SUCH LETTER OF CREDIT;


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN ARTICLE VI ARE TRUE AND CORRECT AS OF SUCH BORROWING DATE EXCEPT TO THE
EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS STATED TO RELATE SOLELY TO AN
EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL HAVE BEEN TRUE
AND CORRECT ON AND AS OF SUCH EARLIER DATE.


 


(C)                                  A BORROWING NOTICE OR ISSUANCE REQUEST, AS
APPLICABLE, SHALL HAVE BEEN PROPERLY SUBMITTED; AND


 


(D)                                 ALL LEGAL MATTERS INCIDENT TO THE MAKING OF
SUCH REVOLVING CREDIT ADVANCE OR ISSUANCE OF SUCH LETTER OF CREDIT SHALL BE
SATISFACTORY TO THE LENDERS AND THEIR COUNSEL.


 

Each Borrowing Notice with respect to each such Revolving Credit Advance and
each Issuance Request with respect to each such Letter of Credit shall
constitute a representation and warranty by the Borrower that the conditions
contained in Section 5.2 (a) and (b) have been satisfied.  Any Lender may
require a duly completed compliance certificate in substantially the form of
Exhibit B hereto as a condition to making a Revolving Credit Advance or issuing
a Letter of Credit.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 


6.1         EXISTENCE AND STANDING.  EACH OF THE BORROWER AND ITS SUBSIDIARIES
IS A CORPORATION, DULY AND PROPERLY INCORPORATED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION OR ORGANIZATION AND
HAS ALL REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH JURISDICTION IN
WHICH ITS BUSINESS IS CONDUCTED.

 

36

--------------------------------------------------------------------------------


 


6.2         AUTHORIZATION AND VALIDITY.  THE BORROWER HAS THE CORPORATE POWER
AND AUTHORITY AND LEGAL RIGHT TO EXECUTE AND DELIVER THE FACILITY DOCUMENTS AND
TO PERFORM ITS OBLIGATIONS THEREUNDER.  THE EXECUTION AND DELIVERY BY THE
BORROWER OF THE FACILITY DOCUMENTS AND THE PERFORMANCE OF ITS OBLIGATIONS
THEREUNDER HAVE BEEN DULY AUTHORIZED BY PROPER CORPORATE PROCEEDINGS, AND THE
FACILITY DOCUMENTS TO WHICH THE BORROWER IS A PARTY CONSTITUTE LEGAL, VALID AND
BINDING OBLIGATIONS OF THE BORROWER ENFORCEABLE AGAINST THE BORROWER IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY.


 


6.3         NO CONFLICT; GOVERNMENT CONSENT.  NEITHER THE EXECUTION AND DELIVERY
BY THE BORROWER OF THE FACILITY DOCUMENTS, NOR THE CONSUMMATION OF THE
TRANSACTIONS THEREIN CONTEMPLATED, NOR COMPLIANCE WITH THE PROVISIONS THEREOF
WILL VIOLATE (A) ANY LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION,
DECREE OR AWARD BINDING ON THE BORROWER OR ANY OF ITS SUBSIDIARIES OR (B) THE
BORROWER’S OR ANY SUBSIDIARY’S ARTICLES OR CERTIFICATE OF INCORPORATION,
PARTNERSHIP AGREEMENT, CERTIFICATE OF PARTNERSHIP, ARTICLES OR CERTIFICATE OF
ORGANIZATION, BY-LAWS, OR OPERATING OR OTHER MANAGEMENT AGREEMENT, AS THE CASE
MAY BE, OR (C) THE PROVISIONS OF ANY INDENTURE, INSTRUMENT OR AGREEMENT TO WHICH
THE BORROWER OR ANY OF ITS SUBSIDIARIES IS A PARTY OR IS SUBJECT, OR BY WHICH
IT, OR ITS PROPERTY, IS BOUND, OR CONFLICT WITH OR CONSTITUTE A DEFAULT
THEREUNDER, OR RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN IN,
OF OR ON THE PROPERTY OF THE BORROWER OR A SUBSIDIARY PURSUANT TO THE TERMS OF
ANY SUCH INDENTURE, INSTRUMENT OR AGREEMENT.  NO ORDER, CONSENT, ADJUDICATION,
APPROVAL, LICENSE, AUTHORIZATION, OR VALIDATION OF, OR FILING, RECORDING OR
REGISTRATION WITH, OR EXEMPTION BY, OR OTHER ACTION IN RESPECT OF ANY
GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY, OR ANY SUBDIVISION THEREOF, WHICH HAS
NOT BEEN OBTAINED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, IS REQUIRED TO BE
OBTAINED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THE FACILITY DOCUMENTS, THE EXTENSIONS OF CREDIT UNDER
THIS AGREEMENT, THE PAYMENT AND PERFORMANCE BY THE BORROWER OF THE OBLIGATIONS
OR THE LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF ANY OF THE
FACILITY DOCUMENTS, EXCEPT THAT APPROVAL OF THE NEW YORK INSURANCE DEPARTMENT,
THE CALIFORNIA INSURANCE DEPARTMENT AND/OR ONE OR MORE OTHER STATE INSURANCE
DEPARTMENTS WOULD BE REQUIRED IN ORDER FOR THE LENDERS TO ACQUIRE CONTROL OF
NAVIGATORS AND NIC.  NEITHER THE BORROWER NOR ANY SUBSIDIARY IS IN DEFAULT UNDER
OR IN VIOLATION OF ANY FOREIGN, FEDERAL, STATE OR LOCAL LAW, RULE, REGULATION,
ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE OR AWARD BINDING UPON OR APPLICABLE TO
THE BORROWER OR SUCH SUBSIDIARY, IN EACH CASE THE CONSEQUENCES OF WHICH DEFAULT
OR VIOLATION COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.4         FINANCIAL STATEMENTS.  (A)  THE CONSOLIDATED BALANCE SHEETS OF THE
BORROWER AND THE CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 31, 2003 THE RELATED
CONSOLIDATED STATEMENTS OF INCOME, CONSOLIDATED STATEMENTS OF STOCKHOLDERS’
EQUITY, AND CONSOLIDATED STATEMENTS OF CASH FLOWS OF THE BORROWER AND SUCH
CONSOLIDATED SUBSIDIARIES FOR THE FISCAL YEAR THEN ENDED, AND THE ACCOMPANYING
FOOTNOTES, TOGETHER, WITH THE OPINION THEREON, DATED MARCH 9, 2004 OF KPMG PEAT
MARWICK, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, COPIES OF WHICH HAVE BEEN
FURNISHED TO THE LENDERS, FAIRLY PRESENT THE FINANCIAL CONDITION OF THE BORROWER
AND THE CONSOLIDATED SUBSIDIARIES AS AT SUCH DATES AND THE RESULTS OF THE
OPERATIONS OF THE BORROWER

 

37

--------------------------------------------------------------------------------


 


AND CONSOLIDATED SUBSIDIARIES FOR THE PERIODS COVERED BY SUCH STATEMENTS, ALL IN
ACCORDANCE WITH AGREEMENT ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED.


 


(B)                                 THE CONSOLIDATED BALANCE SHEETS OF THE
BORROWER AND THE CONSOLIDATED SUBSIDIARIES AS OF SEPTEMBER 30, 2004 AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME, CONSOLIDATED STATEMENTS OF
STOCKHOLDERS’ EQUITY, AND CONSOLIDATED STATEMENTS OF CASH FLOWS OF THE BORROWER
AND SUCH CONSOLIDATED SUBSIDIARIES FOR THE FISCAL QUARTER THEN ENDED, COPIES OF
WHICH HAVE BEEN FURNISHED TO THE LENDERS, FAIRLY PRESENT THE FINANCIAL CONDITION
OF THE BORROWER AND THE CONSOLIDATED SUBSIDIARIES AS AT SUCH DATES AND THE
RESULTS OF THE OPERATIONS OF THE BORROWER AND THE CONSOLIDATED SUBSIDIARIES FOR
THE PERIODS COVERED BY SUCH STATEMENTS, ALL IN ACCORDANCE WITH AGREEMENT
ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED (SUBJECT TO CHANGES RESULTING FROM
NORMAL YEAR-END AUDIT ADJUSTMENTS).


 


(C)                                  THERE ARE NO LIABILITIES OF THE BORROWER OR
ANY OF THE CONSOLIDATED SUBSIDIARIES, FIXED OR CONTINGENT, WHICH ARE MATERIAL
BUT ARE NOT REFLECTED IN THE MOST RECENT FINANCIAL STATEMENTS REFERRED TO ABOVE
OR IN THE NOTES THERETO, OTHER THAN LIABILITIES ARISING IN THE ORDINARY COURSE
OF BUSINESS SINCE SEPTEMBER 30, 2004.


 


6.5         STATUTORY FINANCIAL STATEMENTS.  (A)  THE ANNUAL STATEMENT OF EACH
OF THE INSURANCE SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, THE PROVISIONS
MADE THEREIN FOR INVESTMENTS AND THE VALUATION THEREOF, RESERVES, POLICY AND
CONTRACT CLAIMS AND STATUTORY LIABILITIES) AS FILED WITH THE APPROPRIATE
GOVERNMENTAL AUTHORITY OF ITS STATE OF DOMICILE (THE “DEPARTMENT”) AND DELIVERED
TO EACH LENDER PRIOR TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT, AS OF AND
FOR THE 2003 FISCAL YEAR, AND AS OF AND FOR THE FISCAL QUARTER ENDED
SEPTEMBER 30, 2004 (COLLECTIVELY, THE “STATUTORY FINANCIAL STATEMENTS”), HAVE
BEEN PREPARED IN ACCORDANCE WITH SAP APPLIED ON A CONSISTENT BASIS (EXCEPT AS
NOTED THEREIN).  EACH SUCH STATUTORY FINANCIAL STATEMENT WAS IN COMPLIANCE WITH
APPLICABLE LAW WHEN FILED.


 


(B)                                 NO DIVIDENDS OR OTHER DISTRIBUTIONS HAVE
BEEN DECLARED, PAID OR MADE UPON ANY SHARES OF CAPITAL STOCK OF THE BORROWER,
NOR HAVE ANY SHARES OF CAPITAL STOCK OF THE BORROWER BEEN REDEEMED, RETIRED,
PURCHASED OR OTHERWISE ACQUIRED BY THE BORROWER SINCE SEPTEMBER 30, 2004, EXCEPT
TO THE EXTENT PERMITTED UNDER THE TERMS OF THIS AGREEMENT.


 


6.6         MATERIAL ADVERSE CHANGE.  SINCE DECEMBER 31, 2003 THERE HAS BEEN NO
CHANGE IN THE BUSINESS, PROPERTY, CONDITION (FINANCIAL OR OTHERWISE) OR RESULTS
OF OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.7         TAXES.  THE BORROWER AND ITS SUBSIDIARIES HAVE FILED ALL UNITED
STATES FEDERAL TAX RETURNS AND ALL OTHER TAX RETURNS WHICH ARE REQUIRED TO BE
FILED AND HAVE PAID ALL TAXES DUE PURSUANT TO SAID RETURNS OR PURSUANT TO ANY
ASSESSMENT RECEIVED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, EXCEPT SUCH
TAXES, IF ANY, AS ARE BEING CONTESTED IN GOOD FAITH AND AS TO WHICH ADEQUATE
RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH AGREEMENT ACCOUNTING PRINCIPLES
AND AS TO WHICH NO LIEN EXISTS.  NO TAX LIENS HAVE BEEN FILED AND NO CLAIMS ARE
BEING ASSERTED

 

38

--------------------------------------------------------------------------------


 


WITH RESPECT TO ANY SUCH TAXES.  THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS
OF THE BORROWER AND ITS SUBSIDIARIES IN RESPECT OF ANY TAXES OR OTHER
GOVERNMENTAL CHARGES ARE ADEQUATE.


 


6.8         LITIGATION AND CONTINGENT OBLIGATIONS.  THERE IS NO LITIGATION,
ARBITRATION, GOVERNMENTAL INVESTIGATION, PROCEEDING OR INQUIRY PENDING OR, TO
THE KNOWLEDGE OF ANY OF THEIR OFFICERS, THREATENED AGAINST OR AFFECTING THE
BORROWER OR ANY OF ITS SUBSIDIARIES WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OR WHICH SEEKS TO PREVENT, ENJOIN OR DELAY THE MAKING OF
ANY REVOLVING CREDIT LOANS OR THE ISSUANCE OF ANY LETTERS OF CREDIT.  OTHER THAN
ANY LIABILITY INCIDENT TO ANY LITIGATION, ARBITRATION OR PROCEEDING WHICH COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THE BORROWER HAS
NO MATERIAL CONTINGENT OBLIGATIONS NOT PROVIDED FOR OR DISCLOSED IN THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.4.


 


6.9         SUBSIDIARIES.  SCHEDULE 6.9 CONTAINS AN ACCURATE LIST OF ALL
SUBSIDIARIES OF THE BORROWER AS OF THE DATE OF THIS AGREEMENT, SETTING FORTH
THEIR RESPECTIVE JURISDICTIONS OF ORGANIZATION AND THE PERCENTAGE OF THEIR
RESPECTIVE CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS OWNED BY THE BORROWER OR
OTHER SUBSIDIARIES AND INDICATING WHICH SUBSIDIARIES ARE SIGNIFICANT
SUBSIDIARIES.  ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OR
OTHER OWNERSHIP INTERESTS OF SUCH SUBSIDIARIES HAVE BEEN (TO THE EXTENT SUCH
CONCEPTS ARE RELEVANT WITH RESPECT TO SUCH OWNERSHIP INTERESTS) DULY AUTHORIZED
AND ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE.

 


6.10                                                   ERISA.  THE UNFUNDED
LIABILITIES OF ALL SINGLE EMPLOYER PLANS IS $0 EXCEPT THAT FUNDING OF ANY MONEY
PURCHASE PENSION PLAN MAY BE DELAYED EACH FISCAL YEAR UNTIL THE END OF THE FIRST
FISCAL QUARTER THEREOF.  NEITHER THE BORROWER NOR ANY OTHER MEMBER OF THE
CONTROLLED GROUP HAS INCURRED, OR IS REASONABLY EXPECTED TO INCUR, ANY
WITHDRAWAL LIABILITY TO ANY MULTIEMPLOYER PLAN.  EACH PLAN COMPLIES IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF LAW AND REGULATIONS, NO
REPORTABLE EVENT HAS OCCURRED WITH RESPECT TO ANY PLAN, NEITHER THE BORROWER NOR
ANY OTHER MEMBER OF THE CONTROLLED GROUP HAS WITHDRAWN FROM ANY PLAN OR
INITIATED STEPS TO DO SO, AND NO STEPS HAVE BEEN TAKEN TO REORGANIZE OR
TERMINATE ANY PLAN.


 


6.11                                                   DEFAULTS.  NO DEFAULT OR
UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING.


 


6.12                                                   ACCURACY OF INFORMATION. 
NO INFORMATION, EXHIBIT OR REPORT FURNISHED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES TO THE AGENT OR TO ANY LENDER IN CONNECTION WITH THE NEGOTIATION
OF, OR COMPLIANCE WITH, THE FACILITY DOCUMENTS CONTAINED ANY MATERIAL
MISSTATEMENT OF FACT OR OMITTED TO STATE A MATERIAL FACT OR ANY FACT NECESSARY
TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MISLEADING.


 


6.13                                                   REGULATION U.  MARGIN
STOCK (AS DEFINED IN REGULATION U) CONSTITUTES LESS THAN 25% OF THE VALUE OF
THOSE ASSETS OF THE BORROWER AND ITS SUBSIDIARIES WHICH ARE SUBJECT TO ANY
LIMITATION ON SALE, PLEDGE, OR OTHER RESTRICTION HEREUNDER.  NEITHER THE MAKING
OF ANY

 

39

--------------------------------------------------------------------------------


 


REVOLVING CREDIT ADVANCE NOR ISSUANCE OF ANY LETTERS OF CREDIT HEREUNDER NOR THE
USE OF THE PROCEEDS THEREOF, WILL VIOLATE OR BE INCONSISTENT WITH THE PROVISIONS
OF REGULATION T, REGULATION U OR REGULATION X.


 


6.14                                                   MATERIAL AGREEMENTS. 
NEITHER THE BORROWER NOR ANY SUBSIDIARY IS A PARTY TO ANY AGREEMENT OR
INSTRUMENT OR SUBJECT TO ANY CHARTER OR OTHER CORPORATE RESTRICTION WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE BORROWER
NOR ANY SUBSIDIARY IS IN DEFAULT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT
OF ANY OF THE OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN (A) ANY
AGREEMENT TO WHICH IT IS A PARTY WHICH DEFAULT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT OR (B) ANY AGREEMENT OR INSTRUMENT EVIDENCING OR
GOVERNING INDEBTEDNESS.


 


6.15                                                   COMPLIANCE WITH LAWS. 
THE BORROWER AND ITS SUBSIDIARIES HAVE COMPLIED WITH ALL APPLICABLE STATUTES,
RULES, REGULATIONS, ORDERS AND RESTRICTIONS OF ANY DOMESTIC OR FOREIGN
GOVERNMENT OR ANY INSTRUMENTALITY OR AGENCY THEREOF HAVING JURISDICTION OVER THE
CONDUCT OF THEIR RESPECTIVE BUSINESSES OR THE OWNERSHIP OF THEIR RESPECTIVE
PROPERTY, EXCEPT WHERE THE FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


6.16                                                   OWNERSHIP OF PROPERTIES. 
THE BORROWER AND EACH OF ITS SUBSIDIARIES HAS GOOD TITLE, FREE OF ALL LIENS
OTHER THAN THOSE PERMITTED BY SECTION 7.16, TO ALL OF THE PROPERTY AND ASSETS
REFLECTED IN THE BORROWER’S MOST RECENT CONSOLIDATED FINANCIAL STATEMENTS
PROVIDED TO THE AGENT AS OWNED BY THE BORROWER AND ITS SUBSIDIARIES.


 


6.17                                                   PLAN ASSETS; PROHIBITED
TRANSACTIONS.  THE BORROWER IS NOT AN ENTITY DEEMED TO HOLD “PLAN ASSETS” WITHIN
THE MEANING OF 29 C.F.R. § 2510.3-101 OF AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN
SECTION 3(3) OF ERISA) WHICH IS SUBJECT TO TITLE I OF ERISA OR ANY PLAN (WITHIN
THE MEANING OF SECTION 4975 OF THE CODE), AND NEITHER THE EXECUTION OF THIS
AGREEMENT NOR THE MAKING OF REVOLVING CREDIT LOANS NOR THE ISSUANCE OF LETTERS
OF CREDIT HEREUNDER GIVES RISE TO A PROHIBITED TRANSACTION WITHIN THE MEANING OF
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE.


 


6.18                                                   ENVIRONMENTAL MATTERS. 
IN THE ORDINARY COURSE OF ITS BUSINESS, THE OFFICERS OF THE BORROWER CONSIDER
THE EFFECT OF ENVIRONMENTAL LAWS ON THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES, IN THE COURSE OF WHICH THEY IDENTIFY AND EVALUATE POTENTIAL RISKS
AND LIABILITIES ACCRUING TO THE BORROWER DUE TO ENVIRONMENTAL LAWS.  ON THE
BASIS OF THIS CONSIDERATION, THE BORROWER HAS CONCLUDED THAT ENVIRONMENTAL LAWS
CANNOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE
BORROWER NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE TO THE EFFECT THAT ITS
OPERATIONS ARE NOT IN MATERIAL COMPLIANCE WITH ANY OF THE REQUIREMENTS OF
APPLICABLE ENVIRONMENTAL LAWS OR ARE THE SUBJECT OF ANY FEDERAL OR STATE
INVESTIGATION EVALUATING WHETHER ANY REMEDIAL ACTION IS NEEDED TO RESPOND TO A
RELEASE OF ANY TOXIC OR HAZARDOUS WASTE OR SUBSTANCE INTO THE ENVIRONMENT, WHICH
NON-COMPLIANCE OR REMEDIAL ACTION COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

40

--------------------------------------------------------------------------------


 


6.19                                                   INVESTMENT COMPANY ACT. 
NEITHER THE BORROWER NOR ANY SUBSIDIARY IS AN “INVESTMENT COMPANY” OR A COMPANY
“CONTROLLED” BY AN “INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.


 


6.20                                                   PUBLIC UTILITY HOLDING
COMPANY ACT.  NEITHER THE BORROWER NOR ANY SUBSIDIARY IS A “HOLDING COMPANY” OR
A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, OR AN “AFFILIATE” OF A “HOLDING
COMPANY” OR OF A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, WITHIN THE MEANING
OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.


 


6.21                                                   SOLVENCY.  IMMEDIATELY
AFTER THE CONSUMMATION OF THE TRANSACTIONS TO OCCUR ON THE DATE HEREOF AND
IMMEDIATELY FOLLOWING EACH EXTENSION OF CREDIT, IF ANY, MADE HEREUNDER ON THE
DATE HEREOF AND AFTER GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS OF SUCH
EXTENSIONS OF CREDIT, (A) THE FAIR VALUE OF THE ASSETS OF THE BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS, AT A FAIR VALUATION, WILL EXCEED THE DEBTS
AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, OF THE BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS; (B) THE PRESENT FAIR SALEABLE VALUE OF THE
PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS WILL BE
GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY OF
THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS ON THEIR DEBTS AND
OTHER LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
OTHER LIABILITIES BECOME ABSOLUTE AND MATURED; (C) THE BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS WILL BE ABLE TO PAY THEIR DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED; AND (D) THE BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS WILL NOT HAVE UNREASONABLY SMALL CAPITAL
WITH WHICH TO CONDUCT THE BUSINESSES IN WHICH THEY ARE ENGAGED AS SUCH
BUSINESSES ARE NOW CONDUCTED AND ARE PROPOSED TO BE CONDUCTED AFTER THE DATE
HEREOF.


 


6.22                                                   INSURANCE LICENSES. 
SCHEDULE 6.22 HERETO LISTS ALL OF THE JURISDICTIONS IN WHICH ANY INSURANCE
SUBSIDIARY HOLDS A LICENSE AND IS AUTHORIZED TO TRANSACT INSURANCE BUSINESS AS
OF THE DATE OF THIS AGREEMENT.  NO SUCH LICENSE, THE LOSS OF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, IS THE SUBJECT OF A
PROCEEDING FOR SUSPENSION, LIMITATION OR REVOCATION.  TO THE BORROWER’S
KNOWLEDGE, THERE IS NOT A SUSTAINABLE BASIS FOR SUCH SUSPENSION, LIMITATION OR
REVOCATION, AND NO SUCH SUSPENSION, LIMITATION OR REVOCATION HAS BEEN THREATENED
BY ANY GOVERNMENTAL AUTHORITY.  SCHEDULE 6.22 ALSO INDICATES THE LINE OR LINES
OF INSURANCE IN WHICH EACH SUCH INSURANCE SUBSIDIARY IS ENGAGED AND THE STATE OR
STATES IN WHICH SUCH INSURANCE SUBSIDIARY IS LICENSED TO ENGAGE IN ANY LINE OF
INSURANCE, IN EACH CASE AS OF THE DATE OF THIS AGREEMENT.  THE INSURANCE
SUBSIDIARIES DO NOT TRANSACT ANY BUSINESS, DIRECTLY OR INDIRECTLY, REQUIRING ANY
LICENSE, PERMIT, GOVERNMENTAL APPROVAL, CONSENT OR OTHER AUTHORIZATION OTHER
THAN THOSE LISTED ON SCHEDULE 6.22.


 


6.23                                                   PARTNERSHIPS.  EXCEPT AS
DISCLOSED IN SCHEDULE 6.23, NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS
A PARTNER OF ANY PARTNERSHIP.


 


6.24                                                   LINES OF BUSINESS. 
SCHEDULE 6.24 SETS FORTH A COMPLETE STATEMENT OF EACH LINE OF BUSINESS CONDUCTED
AS OF THE DATE HEREOF BY THE BORROWER AND EACH OF ITS SUBSIDIARIES (THE
“EXISTING LINES OF BUSINESS”).

 

41

--------------------------------------------------------------------------------


 


6.25                                                   REINSURANCE PRACTICES. 
THE BUSINESS OF EACH INSURANCE SUBSIDIARY IS BEING CONDUCTED IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH THE REINSURANCE GUIDELINES.


 


6.26                                                   SECURITY.  THE PLEDGE
AGREEMENT IS EFFECTIVE TO CREATE AND GIVE THE AGENT, FOR THE BENEFIT OF THE
LENDERS, AS SECURITY FOR THE REPAYMENT OF THE OBLIGATIONS SECURED THEREBY, A
LEGAL, VALID, PERFECTED AND ENFORCEABLE FIRST PRIORITY LIEN UPON AND SECURITY
INTEREST IN THE CAPITAL STOCK PLEDGED THEREBY.


 


6.27                                                   DISCLOSURE.  NONE OF THE
(A) INFORMATION, EXHIBITS OR REPORTS FURNISHED OR TO BE FURNISHED BY THE
BORROWER OR ANY SUBSIDIARY TO THE AGENT OR TO ANY LENDER IN CONNECTION WITH THE
NEGOTIATION OF THE FACILITY DOCUMENTS, OR (B) REPRESENTATIONS OR WARRANTIES OF
THE BORROWER OR ANY SUBSIDIARY CONTAINED IN THIS AGREEMENT, THE OTHER FACILITY
DOCUMENTS OR ANY OTHER DOCUMENT, CERTIFICATE OR WRITTEN STATEMENT FURNISHED TO
THE AGENT OR THE LENDERS BY OR ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY FOR
USE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE
FACILITY DOCUMENTS CONTAINED, CONTAINS OR WILL CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED, OMITS OR WILL OMIT TO STATE A MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING IN
LIGHT OF THE CIRCUMSTANCES IN WHICH THE SAME WERE MADE.  THERE IS NO FACT KNOWN
TO THE BORROWER (OTHER THAN MATTERS OF A GENERAL ECONOMIC NATURE) THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND THAT HAS
NOT BEEN DISCLOSED HEREIN OR IN SUCH OTHER DOCUMENTS, CERTIFICATES AND
STATEMENTS FURNISHED TO THE LENDERS FOR USE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 

ARTICLE VII

 

COVENANTS

 

During the term of this Agreement, unless the Lenders shall otherwise consent in
writing:

 


7.1         FINANCIAL REPORTING.  THE BORROWER WILL MAINTAIN, FOR ITSELF AND
EACH SUBSIDIARY, A SYSTEM OF ACCOUNTING ESTABLISHED AND ADMINISTERED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED,
AND WILL FURNISH TO THE LENDERS:


 


(A)                                  AS SOON AS PRACTICABLE AND IN ANY EVENT
WITHIN ONE HUNDRED (100) DAYS AFTER THE CLOSE OF EACH OF ITS FISCAL YEARS, AN
UNQUALIFIED AUDIT REPORT CERTIFIED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
ACCEPTABLE TO THE REQUIRED LENDERS, PREPARED IN ACCORDANCE WITH AGREEMENT
ACCOUNTING PRINCIPLES ON A CONSOLIDATED AND CONSOLIDATING BASIS AND SETTING
FORTH IN COMPARATIVE FORM FIGURES FOR THE PRECEDING FISCAL YEAR FOR ITSELF AND
ITS CONSOLIDATED SUBSIDIARIES AND ON A STAND ALONE BASIS FOR THE BORROWER,
INCLUDING BALANCE SHEETS AS OF THE END OF SUCH PERIOD AND RELATED STATEMENTS OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS ACCOMPANIED BY ANY MANAGEMENT LETTER
PREPARED BY SAID ACCOUNTANTS.


 


(B)                                 AS SOON AS PRACTICABLE AND IN ANY EVENT
WITHIN FIFTY (50) DAYS AFTER THE CLOSE OF THE FIRST THREE FISCAL QUARTERS OF
EACH OF ITS FISCAL YEARS, FOR ITSELF AND ITS

 

42

--------------------------------------------------------------------------------


 


SUBSIDIARIES, CONSOLIDATED AND CONSOLIDATING UNAUDITED BALANCE SHEETS AS AT THE
CLOSE OF EACH SUCH PERIOD AND CONSOLIDATED AND CONSOLIDATING STATEMENT OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR THE PERIOD FROM THE BEGINNING OF
SUCH FISCAL YEAR TO THE END OF SUCH QUARTER SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM FIGURES FOR THE CORRESPONDING PERIOD IN THE PRIOR FISCAL YEAR,
ALL PREPARED IN ACCORDANCE WITH AGREEMENT ACCOUNTING PRINCIPLES AND IN
REASONABLE DETAIL, AND ALL CERTIFIED BY ITS CHIEF FINANCIAL OFFICER.


 


(C)                                  AS SOON AS AVAILABLE AND IN ANY EVENT (I)
WITHIN SEVENTY (70) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF EACH INSURANCE
SUBSIDIARY, THE ANNUAL STATEMENT OF SUCH INSURANCE SUBSIDIARY FOR SUCH FISCAL
YEAR AS FILED WITH THE INSURANCE COMMISSIONER (OR SIMILAR AUTHORITY) IN SUCH
INSURANCE SUBSIDIARY’S STATE OF DOMICILE, TOGETHER WITH (II) WITHIN SEVENTY (70)
DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF EACH INSURANCE SUBSIDIARY, THE
OPINION THEREOF OF THE CHIEF FINANCIAL OFFICER OF THE BORROWER STATING THAT SUCH
ANNUAL STATEMENT PRESENTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
SUCH INSURANCE SUBSIDIARY IN ACCORDANCE WITH SAP, (III) ON OR PRIOR TO EACH
JUNE 1 AFTER THE CLOSE OF EACH FISCAL YEAR OF EACH INSURANCE SUBSIDIARY, THE
OPINION OF A FIRM OF CERTIFIED PUBLIC ACCOUNTANTS REASONABLY SATISFACTORY TO THE
REQUIRED LENDERS, WHO SHALL HAVE EXAMINED SUCH ANNUAL STATEMENT AND WHOSE
OPINION SHALL NOT BE QUALIFIED AS TO THE SCOPE OF AUDIT OR AS TO THE STATUS OF
SUCH INSURANCE SUBSIDIARY AS A GOING CONCERN, AND (IV) WITHIN ONE HUNDRED TWENTY
(120) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF EACH INSURANCE SUBSIDIARY, A
WRITTEN REVIEW OF AND OPINION OF AN ACCOUNTING OR ACTUARIAL FIRM OR INTERNAL
ACTUARY, AS DELIVERED TO THE DEPARTMENT, REASONABLY SATISFACTORY TO THE REQUIRED
LENDERS ON THE METHODOLOGY AND ASSUMPTIONS USED TO CALCULATE THE LOSS RESERVES
OF SUCH INSURANCE SUBSIDIARY AT THE END OF SUCH FISCAL YEAR (AS SHOWN ON THE
ANNUAL STATEMENT OF SUCH INSURANCE SUBSIDIARY PREPARED IN ACCORDANCE WITH SAP).


 


(D)                                 AS SOON AS AVAILABLE AND IN ANY EVENT ON OR
PRIOR TO EACH MAY 1 AFTER THE CLOSE OF EACH FISCAL YEAR OF THE INSURANCE
SUBSIDIARIES, THE CONSOLIDATED ANNUAL STATEMENT OF THE INSURANCE SUBSIDIARIES
FOR SUCH FISCAL YEAR, PREPARED IN ACCORDANCE WITH SAP AND FILED WITH THE NEW
YORK INSURANCE DEPARTMENT.


 


(E)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN FIFTY (50) DAYS AFTER THE CLOSE OF EACH OF THE FIRST THREE FISCAL
QUARTERS IN EACH FISCAL YEAR OF EACH INSURANCE SUBSIDIARY, QUARTERLY FINANCIAL
STATEMENTS OF SUCH INSURANCE SUBSIDIARY (PREPARED IN ACCORDANCE WITH SAP) FOR
SUCH FISCAL QUARTER AND AS FILED WITH THE INSURANCE COMMISSIONER (OR SIMILAR
AUTHORITY) IN SUCH INSURANCE SUBSIDIARY’S STATE OF DOMICILE, TOGETHER WITH THE
OPINION THEREON OF THE CHIEF FINANCIAL OFFICER OF THE BORROWER STATING THAT SUCH
FINANCIAL STATEMENTS PRESENT THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS
OF SUCH INSURANCE SUBSIDIARY IN ACCORDANCE WITH SAP.


 


(F)                                    AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 120 DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR, A COPY OF THE PLAN AND
FORECAST OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR IN THE FORM
CUSTOMARILY PREPARED BY THE BORROWER.

 

43

--------------------------------------------------------------------------------


 


(G)                                 TOGETHER WITH THE FINANCIAL STATEMENTS
REQUIRED BY CLAUSES (A) AND (B) ABOVE, A COMPLIANCE CERTIFICATE IN SUBSTANTIALLY
THE FORM OF EXHIBIT B HERETO SIGNED BY ITS CHIEF FINANCIAL OFFICER SHOWING THE
CALCULATIONS NECESSARY TO DETERMINE COMPLIANCE WITH THIS AGREEMENT AND STATING
THAT NO DEFAULT OR UNMATURED DEFAULT EXISTS, OR IF ANY DEFAULT OR UNMATURED
DEFAULT EXISTS, STATING THE NATURE AND STATUS THEREOF.


 


(H)                                 AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
10 DAYS AFTER THE BORROWER KNOWS THAT ANY TERMINATION EVENT HAS OCCURRED WITH
RESPECT TO ANY PLAN, A STATEMENT, SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE
BORROWER, DESCRIBING SAID TERMINATION EVENT AND THE ACTION WHICH THE BORROWER
PROPOSES TO TAKE WITH RESPECT THERETO.


 


(I)                                     AS SOON AS POSSIBLE AND IN ANY EVENT
WITHIN 10 DAYS AFTER RECEIPT BY THE BORROWER, A COPY OF (I) ANY NOTICE OR CLAIM
TO THE EFFECT THAT THE BORROWER OR ANY OF ITS SUBSIDIARIES IS OR MAY BE LIABLE
TO ANY PERSON AS A RESULT OF THE RELEASE BY THE BORROWER, ANY OF ITS
SUBSIDIARIES, OR ANY OTHER PERSON OF ANY TOXIC OR HAZARDOUS WASTE OR SUBSTANCE
INTO THE ENVIRONMENT, AND (II) ANY NOTICE ALLEGING ANY VIOLATION OF ANY FEDERAL,
STATE OR LOCAL ENVIRONMENTAL, HEALTH OR SAFETY LAW OR REGULATION BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES.


 


(J)                                     AS SOON AS POSSIBLE AND IN ANY EVENT
WITHIN 10 DAYS AFTER THE BORROWER LEARNS THEREOF, NOTICE OF THE ASSERTION OR
COMMENCEMENT OF ANY CLAIMS, ACTION, SUIT OR PROCEEDING AGAINST OR AFFECTING THE
BORROWER OR ANY SUBSIDIARY WHICH MAY REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(K)                                  PROMPTLY UPON THE FURNISHING THEREOF TO THE
SHAREHOLDERS OF THE BORROWER, COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND
PROXY STATEMENTS SO FURNISHED.


 


(L)                                     PROMPTLY UPON THE FILING THEREOF, COPIES
OF ALL REGISTRATION STATEMENTS AND ANNUAL, QUARTERLY, MONTHLY OR OTHER REGULAR
REPORTS WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES FILES WITH THE SECURITIES
AND EXCHANGE COMMISSION.


 


(M)                               PROMPTLY AND IN ANY EVENT WITHIN TEN (10) DAYS
AFTER LEARNING THEREOF, NOTIFICATION OF (I) ANY TAX ASSESSMENT, DEMAND, NOTICE
OF PROPOSED DEFICIENCY OR NOTICE OF DEFICIENCY RECEIVED BY THE BORROWER OR ANY
CONSOLIDATED PERSON OR (II) THE FILING OF ANY TAX LIEN OR COMMENCEMENT OF ANY
JUDICIAL PROCEEDING BY OR AGAINST ANY SUCH CONSOLIDATED PERSON, IF ANY SUCH
ASSESSMENT, DEMAND, NOTICE, LIEN OR JUDICIAL PROCEEDING RELATES TO TAX
LIABILITIES IN EXCESS OF $1,000,000.


 


(N)                                 PROMPTLY, AND IN ANY EVENT WITHIN FIVE DAYS
AFTER (I) LEARNING THEREOF, NOTIFICATION OF ANY CHANGES AFTER THE DATE HEREOF IN
THE BORROWER’S S&P FINANCIAL STRENGTH RATING OR IN THE RATING GIVEN BY A.M. BEST
& CO. IN RESPECT OF ANY INSURANCE SUBSIDIARY AND (II) RECEIPT THEREOF, COPIES OF
ANY RATINGS ANALYSIS BY A.M. BEST & CO. RELATING TO ANY INSURANCE SUBSIDIARY.

 

44

--------------------------------------------------------------------------------


 


(O)                                 COPIES OF ANY ACTUARIAL CERTIFICATES
PREPARED WITH RESPECT TO ANY INSURANCE SUBSIDIARY, PROMPTLY AFTER THE RECEIPT
THEREOF, AND NOT LATER THAN 90 DAYS AFTER EACH FISCAL YEAR, AN ACTUARIAL OPINION
WITH RESPECT TO EACH INSURANCE SUBSIDIARY IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENT AND THE REQUIRED LENDERS FROM AN ACCOUNTING OR
ACTUARIAL FIRM OR INTERNAL ACTUARY, AS DELIVERED TO THE DEPARTMENT, REASONABLY
SATISFACTORY TO THE AGENT AND THE REQUIRED LENDERS.


 


(P)                                 PROMPTLY UPON THE FILING THEREOF, COPIES OF
ALL FILINGS AND ANNUAL, QUARTERLY, MONTHLY OR OTHER REGULAR REPORTS WHICH THE
BORROWER OR ANY OF ITS SUBSIDIARIES FILES WITH THE NAIC OR ANY INSURANCE
COMMISSION OR DEPARTMENT OR ANALOGOUS GOVERNMENTAL AUTHORITY (INCLUDING, WITHOUT
LIMITATION, ANY FILING MADE BY THE BORROWER OR ANY SUBSIDIARY PURSUANT TO ANY
INSURANCE HOLDING COMPANY ACT OR RELATED RULES OR REGULATIONS), BUT EXCLUDING
ROUTINE OR NON-MATERIAL FILINGS WITH THE NAIC, ANY INSURANCE COMMISSIONER OR
DEPARTMENT OR ANALOGOUS GOVERNMENTAL AUTHORITY.


 


(Q)                                 IN ADDITION TO THE REQUIREMENTS OF CLAUSE
(C)(IV) ABOVE, AS PROMPTLY AS REASONABLY PRACTICABLE FOLLOWING THE REQUEST OF
THE REQUIRED LENDERS, A REPORT PREPARED BY AN ACCOUNTING OR ACTUARIAL FIRM OR
INTERNAL ACTUARY, AS DELIVERED TO THE DEPARTMENT, REVIEWING THE ADEQUACY OF LOSS
RESERVES OF EACH INSURANCE SUBSIDIARY, WHICH FIRM SHALL BE PROVIDED ACCESS TO OR
COPIES OF ALL RESERVE ANALYSES AND VALUATIONS RELATING TO THE INSURANCE BUSINESS
OF EACH INSURANCE SUBSIDIARY IN THE POSSESSION OF OR AVAILABLE TO THE BORROWER
OR ITS SUBSIDIARIES; PROVIDED, THAT, IN THE EVENT THAT THE WRITTEN REVIEW
REQUIRED TO BE PROVIDED TO THE LENDERS IN RESPECT OF ANY FISCAL YEAR PURSUANT TO
CLAUSE (C)(IV) ABOVE IS PROVIDED BY AN INDEPENDENT ACTUARIAL CONSULTING FIRM
REASONABLY SATISFACTORY TO THE AGENT, OR A WRITTEN REVIEW OF AN INDEPENDENT
ACTUARIAL CONSULTING FIRM REASONABLY SATISFACTORY TO THE AGENT SATISFYING THE
REQUIREMENTS SET FORTH IN CLAUSE (C)(IV) IS OTHERWISE DELIVERED TO THE LENDERS
AT ANY TIME OTHER THAN PURSUANT TO SUCH CLAUSE, THEN THE REQUIRED LENDERS MAY
NOT REQUEST A REPORT PURSUANT TO THIS PARAGRAPH (Q) UNTIL ONE YEAR AFTER THE
DELIVERY DATE OF SUCH REPORT UNLESS, AT THE TIME OF SUCH REQUEST, A DEFAULT IS
IN EXISTENCE.


 


(R)                                    SUCH OTHER INFORMATION AS THE AGENT OR
ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


 


7.2         USE OF PROCEEDS.  THE PROCEEDS OF THE REVOLVING CREDIT LOANS SHALL
BE USED FOR GENERAL CORPORATE PURPOSES INCLUDING ACQUISITIONS.


 


7.3         NOTICE OF DEFAULT.  THE BORROWER WILL GIVE PROMPT NOTICE IN WRITING
TO THE LENDERS OF THE OCCURRENCE OF (A) ANY DEFAULT OR UNMATURED DEFAULT, (B) OF
ANY OTHER EVENT OR DEVELOPMENT, FINANCIAL OR OTHERWISE WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (C) THE RECEIPT OF ANY NOTICE FROM
ANY GOVERNMENTAL AUTHORITY OF THE EXPIRATION WITHOUT RENEWAL, REVOCATION OR
SUSPENSION OF, OR THE INSTITUTION OF ANY PROCEEDINGS TO REVOKE OR SUSPEND, ANY
LICENSE NOW OR HEREAFTER HELD BY ANY INSURANCE SUBSIDIARY WHICH IS REQUIRED TO
CONDUCT INSURANCE BUSINESS IN COMPLIANCE WITH ALL APPLICABLE LAWS AND
REGULATIONS AND THE EXPIRATION, REVOCATION OR SUSPENSION OF WHICH COULD
REASONABLY BE

 

45

--------------------------------------------------------------------------------


 


EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (D) THE RECEIPT OF ANY NOTICE FROM
ANY GOVERNMENTAL AUTHORITY OF THE INSTITUTION OF ANY DISCIPLINARY PROCEEDINGS
AGAINST OR IN RESPECT OF ANY INSURANCE SUBSIDIARY, OR THE ISSUANCE OF ANY ORDER,
THE TAKING OF ANY ACTION OR ANY REQUEST FOR AN EXTRAORDINARY AUDIT FOR CAUSE BY
ANY GOVERNMENTAL AUTHORITY WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (E) ANY MATERIAL JUDICIAL OR
ADMINISTRATIVE ORDER LIMITING OR CONTROLLING THE BUSINESS OF ANY SUBSIDIARY (AND
NOT THE INDUSTRY IN WHICH SUCH SUBSIDIARY IS ENGAGED GENERALLY) WHICH HAS BEEN
ISSUED OR ADOPTED, OR (F) THE COMMENCEMENT OF ANY LITIGATION WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


7.4         CONDUCT OF BUSINESS.  THE  BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, (A) CARRY ON AND CONDUCT ITS BUSINESS ONLY IN THE EXISTING LINES
OF BUSINESS OR IN OTHER LINES OF THE INSURANCE BUSINESS OR IN ACTIVITIES
REASONABLY INCIDENTAL TO THE INSURANCE BUSINESS, (B) DO ALL THINGS NECESSARY TO
REMAIN DULY INCORPORATED OR ORGANIZED, VALIDLY EXISTING AND (TO THE EXTENT SUCH
CONCEPT APPLIES TO SUCH ENTITY) IN GOOD STANDING IN ITS JURISDICTION OF
INCORPORATION AND ITS JURISDICTION OF INCORPORATION OR ORGANIZATION, AS THE CASE
MAY BE, AND MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH
OTHER JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED, AND (C) DO ALL
THINGS NECESSARY TO RENEW, EXTEND AND CONTINUE IN EFFECT ALL LICENSES WHICH MAY
AT ANY TIME AND FROM TIME TO TIME BE NECESSARY FOR ANY INSURANCE SUBSIDIARY TO
OPERATE ITS BUSINESS IN COMPLIANCE WITH ALL APPLICABLE LAWS AND REGULATIONS.  NO
INSURANCE SUBSIDIARY SHALL CHANGE ITS STATE OF DOMICILE OR INCORPORATION WITHOUT
THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS.


 


7.5         TAXES.  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, TIMELY
FILE COMPLETE AND CORRECT UNITED STATES FEDERAL AND APPLICABLE FOREIGN, STATE
AND LOCAL TAX RETURNS REQUIRED BY APPLICABLE LAW AND PAY WHEN DUE ALL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES AND LEVIES UPON IT OR ITS INCOME, PROFITS
OR PROPERTY, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE IN
ACCORDANCE WITH AGREEMENT ACCOUNTING PRINCIPLES AND SAP, AS APPLICABLE.


 


7.6         INSURANCE.  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO,
MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES INSURANCE ON
ALL THEIR PROPERTY IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS CONSISTENT WITH
SOUND BUSINESS PRACTICE, AND THE BORROWER WILL FURNISH TO THE AGENT AND ANY
LENDER UPON REQUEST FULL INFORMATION AS TO THE INSURANCE CARRIED.


 


7.7         COMPLIANCE WITH LAWS.  THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS, ORDERS, WRITS,
JUDGMENTS, INJUNCTIONS, DECREES OR AWARDS TO WHICH IT MAY BE SUBJECT, INCLUDING,
WITHOUT LIMITATION, ALL ENVIRONMENTAL LAWS, THE NONCOMPLIANCE WITH WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


7.8         MAINTENANCE OF PROPERTIES.  THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, DO ALL THINGS NECESSARY TO MAINTAIN, PRESERVE, PROTECT AND KEEP
ITS PROPERTY IN GOOD REPAIR, WORKING ORDER AND CONDITION, AND MAKE ALL NECESSARY
AND PROPER REPAIRS, RENEWALS AND

 

46

--------------------------------------------------------------------------------


 


REPLACEMENTS SO THAT ITS BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE
PROPERLY CONDUCTED AT ALL TIMES.

 


7.9         INSPECTION; MAINTENANCE OF BOOKS AND RECORDS.  THE BORROWER WILL,
AND WILL CAUSE EACH SUBSIDIARY TO, PERMIT THE AGENT AND THE LENDERS, BY THEIR
RESPECTIVE REPRESENTATIVES AND AGENTS, TO INSPECT ANY OF THE PROPERTY, BOOKS AND
FINANCIAL RECORDS OF THE BORROWER AND EACH SUBSIDIARY, TO EXAMINE AND MAKE
COPIES OF THE BOOKS OF ACCOUNTS AND OTHER FINANCIAL RECORDS OF THE BORROWER AND
EACH SUBSIDIARY, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE
BORROWER AND EACH SUBSIDIARY WITH, AND TO BE ADVISED AS TO THE SAME BY, THEIR
RESPECTIVE OFFICERS AT SUCH REASONABLE TIMES AND INTERVALS, DURING NORMAL
BUSINESS HOURS AND UPON REASONABLE PRIOR NOTICE TO THE BORROWER, AS THE AGENT OR
ANY LENDER MAY DESIGNATE.  THE BORROWER WILL KEEP OR CAUSE TO BE KEPT, AND CAUSE
EACH SUBSIDIARY TO KEEP OR CAUSE TO BE KEPT, APPROPRIATE RECORDS AND BOOKS OF
ACCOUNT IN WHICH COMPLETE ENTRIES ARE TO BE MADE REFLECTING ITS AND THEIR
BUSINESS AND FINANCIAL TRANSACTIONS, SUCH ENTRIES TO BE MADE IN ACCORDANCE WITH
AGREEMENT ACCOUNTING PRINCIPLES AND SAP, AS APPLICABLE, CONSISTENTLY APPLIED.


 


7.10                           DIVIDENDS AND STOCK REPURCHASES.  THE BORROWER
WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, DECLARE OR PAY ANY DIVIDENDS OR
MAKE ANY DISTRIBUTIONS ON ITS CAPITAL STOCK (OTHER THAN DIVIDENDS PAYABLE IN ITS
OWN CAPITAL STOCK) OR REDEEM, REPURCHASE OR OTHERWISE ACQUIRE OR RETIRE ANY OF
ITS CAPITAL STOCK OR ANY OPTIONS OR OTHER RIGHTS IN RESPECT THEREOF AT ANY TIME
OUTSTANDING, EXCEPT THAT (A) ANY SUBSIDIARY MAY DECLARE AND PAY DIVIDENDS OR
MAKE DISTRIBUTIONS TO THE BORROWER OR TO A WHOLLY-OWNED SUBSIDIARY OF THE
BORROWER AND (B) THE BORROWER MAY REPURCHASE CAPITAL STOCK IN AN AGGREGATE
AMOUNT NOT TO EXCEED $5,000,000 IN ANY FISCAL YEAR ENDING PRIOR TO THE REVOLVING
CREDIT TERMINATION DATE AND LETTER OF CREDIT AVAILABILITY TERMINATION DATE AND
MAY PAY DIVIDENDS IN AN AGGREGATE AMOUNT NOT TO EXCEED $2,500,000 IN ANY FISCAL
YEAR ENDING PRIOR TO THE REVOLVING CREDIT TERMINATION DATE AND LETTER OF CREDIT
AVAILABILITY TERMINATION DATE; PROVIDED, HOWEVER, THAT THE BORROWER MAY NOT
REPURCHASE ANY CAPITAL STOCK OR PAY ANY DIVIDENDS UNLESS AFTER GIVING EFFECT
THERETO BORROWER WOULD BE IN PRO FORMA COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT.


 


7.11                                                   INDEBTEDNESS.  THE
BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, CREATE, INCUR OR SUFFER
TO EXIST ANY INDEBTEDNESS, EXCEPT:


 


(A)                                  THE REVOLVING CREDIT LOANS AND OTHER
OBLIGATIONS; AND


 


(B)                                 GUARANTIES PERMITTED UNDER SECTION 7.15;


 


7.12                                                   MERGER.  THE BORROWER
WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, MERGE OR CONSOLIDATE WITH OR
INTO ANY OTHER PERSON, EXCEPT THAT A SUBSIDIARY MAY MERGE INTO THE BORROWER OR
ANY WHOLLY-OWNED SUBSIDIARY.


 


7.13                                                   SALE OF ASSETS.  THE
BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, LEASE, SELL, TRANSFER
OR OTHERWISE DISPOSE OF ITS PROPERTY, TO ANY OTHER PERSON EXCEPT FOR:

 

47

--------------------------------------------------------------------------------


 


(A)                                  SALES OF INVENTORY IN THE ORDINARY COURSE
OF BUSINESS; AND


 


(B)                                 LEASES, SALES, TRANSFERS OR OTHER
DISPOSITIONS OF ITS PROPERTY THAT, TOGETHER WITH ALL OTHER PROPERTY OF THE
BORROWER AND ITS SUBSIDIARIES PREVIOUSLY LEASED, SOLD OR DISPOSED OF (OTHER THAN
INVENTORY OR INVESTMENTS (OTHER THAN INVESTMENTS IN SUBSIDIARIES) SOLD IN THE
ORDINARY COURSE OF BUSINESS) AS PERMITTED BY THIS SECTION 7.13 SINCE THE CLOSING
DATE, DO NOT CONSTITUTE A SUBSTANTIAL PORTION OF THE PROPERTY OF THE BORROWER
AND ITS SUBSIDIARIES.


 


7.14                                                   INVESTMENTS AND
ACQUISITIONS.  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, MAKE
OR SUFFER TO EXIST ANY INVESTMENT (INCLUDING, WITHOUT LIMITATION, LOANS AND
ADVANCES TO, AND OTHER INVESTMENTS IN, SUBSIDIARIES), OR COMMITMENTS THEREFOR,
OR TO CREATE ANY SUBSIDIARY OR TO BECOME OR REMAIN A PARTNER IN ANY PARTNERSHIP
OR JOINT VENTURE, OR TO MAKE ANY ACQUISITIONS, EXCEPT:


 


(A)                                  CASH EQUIVALENT INVESTMENTS;


 


(B)                                 INVESTMENTS IN DEBT SECURITIES RATED A- OR
BETTER BY S&P, A-3 OR BETTER BY MOODY’S OR NAIC-1 OR BETTER BY THE NAIC;


 


(C)                                  EXISTING INVESTMENTS IN SUBSIDIARIES AND
OTHER INVESTMENTS IN EXISTENCE ON THE CLOSING DATE;


 


(D)                                 INVESTMENTS IN DEBT SECURITIES NOT
SATISFYING ANY OF THE STANDARDS SET FORTH IN CLAUSE (B) ABOVE BUT RATED BBB- OR
BETTER BY S&P, BAA-3 OR BETTER BY MOODY’S OR NAIC-2 OR BETTER BY THE NAIC;
PROVIDED, THAT IF ANY SUCH INVESTMENT CEASES TO MEET SUCH RATINGS REQUIREMENTS,
THEN SUCH INVESTMENT SHALL BE PERMITTED HEREBY FOR A PERIOD OF 180 DAYS AFTER
THE DATE ON WHICH SUCH RATINGS REQUIREMENT IS NO LONGER SATISFIED; PROVIDED,
FURTHER, THAT ALL SUCH INVESTMENTS UNDER THIS CLAUSE (D) DO NOT EXCEED, IN THE
AGGREGATE AT ANY ONE TIME OUTSTANDING, 10% OF THE COMBINED INVESTMENTS OF THE
BORROWER AND ITS SUBSIDIARIES;


 


(E)                                  INVESTMENTS BY THE BORROWER (NOT INCLUDING
INVESTMENTS IN SUBSIDIARIES) IN EQUITY SECURITIES IN AN AGGREGATE AMOUNT NOT TO
EXCEED 10% OF THE CONSOLIDATED NET WORTH OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES; PROVIDED, THAT NO SINGLE INVESTMENT IN EQUITY SECURITIES SHALL BE
IN AN AMOUNT IN EXCESS OF 5% OF THE CONSOLIDATED NET WORTH OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES;


 


(F)                                    OTHER INVESTMENTS AFTER THE CLOSING DATE
IN AN AGGREGATE AMOUNT NOT TO EXCEED $10,000,000;


 


(G)                                 ACQUISITIONS IN AN AGGREGATE AMOUNT NOT TO
EXCEED $10,000,000 IN ANY FISCAL YEAR; AND


 


(H)                                 INVESTMENTS BY NAVIGATORS IN WHOLLY-OWNED
SUBSIDIARIES OF NAVIGATORS (INCLUDING NEW WHOLLY-OWNED SUBSIDIARIES OF
NAVIGATORS).

 

48

--------------------------------------------------------------------------------


 


7.15                                                   CONTINGENT OBLIGATIONS. 
THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, MAKE OR SUFFER TO
EXIST ANY CONTINGENT OBLIGATION (INCLUDING, WITHOUT LIMITATION, ANY CONTINGENT
OBLIGATION WITH RESPECT TO THE OBLIGATIONS OF A SUBSIDIARY), EXCEPT (A) BY
ENDORSEMENT OF INSTRUMENTS FOR DEPOSIT OR COLLECTION IN THE ORDINARY COURSE OF
BUSINESS, (B) CONTINGENT OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT; PROVIDED,
HOWEVER, THAT THE BORROWER MAY GUARANTEE (I) THE OBLIGATIONS OF ANY PERSON THAT
IS ITS OR ITS SUBSIDIARY’S EMPLOYEE SO LONG AS THE AGGREGATE AMOUNT OF ALL SUCH
GUARANTEED OBLIGATIONS, TAKEN TOGETHER WITH THE AGGREGATE AMOUNT OF ANY AND ALL
LOANS TO SUCH PERSONS BY THE BORROWER IN ACCORDANCE WITH SECTION 7.14
OUTSTANDING AT ANY TIME DO NOT IN THE AGGREGATE EXCEED $250,000, (II) THE
OBLIGATIONS OF ANY SUBSIDIARY OVER THE INITIAL CONTRACTED LEASE TERM UNDER
LEASES OF PROPERTY ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS IN AN
AGGREGATE AMOUNT NOT TO EXCEED $10,000,000, AND (III) THE OBLIGATIONS OF ANY
SUBSIDIARY UNDER OFFICE SPACE LEASES IN EXISTENCE ON JANUARY 1, 2005 AND
REPLACEMENTS THEREOF THAT ARE ON SUBSTANTIALLY SIMILAR TERMS AND CONDITIONS AS
THE LEASE BEING REPLACED.


 


7.16                                                   LIENS.  THE BORROWER WILL
NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, OR SUFFER TO EXIST ANY
LIEN IN, OF OR ON THE PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES,
EXCEPT:


 


(A)                                  LIENS FOR TAXES, ASSESSMENTS OR
GOVERNMENTAL CHARGES OR LEVIES ON ITS PROPERTY IF THE SAME SHALL NOT AT THE TIME
BE DELINQUENT OR THEREAFTER CAN BE PAID WITHOUT PENALTY, OR ARE BEING CONTESTED
IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN
ACCORDANCE WITH AGREEMENT ACCOUNTING PRINCIPLES SHALL HAVE BEEN SET ASIDE ON ITS
BOOKS;


 


(B)                                 LIENS IMPOSED BY LAW, SUCH AS CARRIERS’,
WAREHOUSEMEN’S AND MECHANICS’ LIENS AND OTHER SIMILAR LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS WHICH SECURE THE PAYMENT OF OBLIGATIONS NOT MORE
THAN 60 DAYS PAST DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES SHALL HAVE BEEN SET ASIDE ON ITS
BOOKS;


 


(C)                                  LIENS ARISING OUT OF PLEDGES OR DEPOSITS
UNDER WORKER’S COMPENSATION LAWS, UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS, OR
OTHER SOCIAL SECURITY OR RETIREMENT BENEFITS, OR SIMILAR LEGISLATION;


 


(D)                                 UTILITY EASEMENTS, BUILDING RESTRICTIONS AND
SUCH OTHER ENCUMBRANCES OR CHARGES AGAINST REAL PROPERTY AS ARE OF A NATURE
GENERALLY EXISTING WITH RESPECT TO PROPERTIES OF A SIMILAR CHARACTER AND WHICH
DO NOT IN ANY MATERIAL WAY AFFECT THE MARKETABILITY OF THE SAME OR INTERFERE
WITH THE USE THEREOF IN THE BUSINESS OF THE BORROWER OR ITS SUBSIDIARIES;


 


(E)                                  LIENS EXISTING ON THE CLOSING DATE AND
DESCRIBED IN SCHEDULE 7.16 HERETO;


 


(F)                                    LIENS IN FAVOR OF THE AGENT, FOR THE
BENEFIT OF THE LENDERS, GRANTED PURSUANT TO THE PLEDGE AGREEMENT OR PURSUANT TO
THE CASH COLLATERAL SECURITY AGREEMENT;

 

49

--------------------------------------------------------------------------------


 


(G)                                 DEPOSITS OF CASH OR SECURITIES WITH OR ON
BEHALF OF STATE INSURANCE DEPARTMENTS REFLECTED IN THE INSURANCE SUBSIDIARIES’
STATUTORY FINANCIAL STATEMENTS; AND


 


(H)                                 DEPOSITS OF CASH OR SECURITIES BY THE
BORROWER WITH LLOYD’S OF LONDON.


 


7.17                                                   AFFILIATES.  THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY TRANSACTION
(INCLUDING, WITHOUT LIMITATION, THE PURCHASE OR SALE OF ANY PROPERTY OR SERVICE)
WITH, OR MAKE ANY PAYMENT OR TRANSFER TO, ANY AFFILIATE EXCEPT IN THE ORDINARY
COURSE OF BUSINESS AND PURSUANT TO THE REASONABLE REQUIREMENTS OF THE BORROWER’S
OR SUCH SUBSIDIARY’S BUSINESS AND UPON FAIR AND REASONABLE TERMS NO LESS
FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN THE BORROWER OR SUCH
SUBSIDIARY WOULD OBTAIN IN A COMPARABLE ARMS-LENGTH TRANSACTION.


 


7.18                                                   AMENDMENTS TO
AGREEMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO,
AMEND, WAIVE, MODIFY OR TERMINATE ITS CERTIFICATE OR ARTICLES OF INCORPORATION
OR BY-LAWS.


 


7.19                                                   CHANGE IN FISCAL YEAR. 
THE BORROWER SHALL NOT, NOR SHALL IT PERMIT ANY SUBSIDIARY TO, CHANGE ITS FISCAL
YEAR TO END ON ANY DATE OTHER THAN DECEMBER 31 OF EACH YEAR.


 


7.20                                                   INCONSISTENT AGREEMENTS. 
THE BORROWER SHALL NOT, NOR SHALL IT PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY
INDENTURE, AGREEMENT, INSTRUMENT OR OTHER ARRANGEMENT WHICH, (A) DIRECTLY OR
INDIRECTLY PROHIBITS OR RESTRAINS, OR HAS THE EFFECT OF PROHIBITING OR
RESTRAINING, OR IMPOSES MATERIALLY ADVERSE CONDITIONS UPON, THE INCURRENCE OF
THE OBLIGATIONS, THE GRANTING OF LIENS TO SECURE THE OBLIGATIONS, THE AMENDING
OF THE FACILITY DOCUMENTS, THE AMENDING OF THE FACILITY DOCUMENTS OR THE ABILITY
OF ANY SUBSIDIARY TO (I) PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS ON ITS
CAPITAL STOCK, (II) MAKE LOANS OR ADVANCES TO THE BORROWER OR (III) REPAY LOANS
OR ADVANCES FROM THE BORROWER OR (B) CONTAINS ANY PROVISION WHICH WOULD BE
VIOLATED OR BREACHED BY THE MAKING OF REVOLVING CREDIT ADVANCES, BY THE ISSUANCE
OF LETTERS OF CREDIT OR BY THE PERFORMANCE BY THE BORROWER OR ANY SUBSIDIARY OF
ANY OF ITS OBLIGATIONS UNDER ANY FACILITY DOCUMENT.


 


7.21                                                   REINSURANCE.  (A)  THE
BORROWER SHALL CAUSE EACH INSURANCE SUBSIDIARY TO MAINTAIN REINSURANCE
PROTECTION WITH RESPECT TO EACH TYPE OF RISK IT WRITES WHICH REINSURANCE
PROTECTION, IN THE EVENT OF A LOSS, LIMITS THE NET LOSS OF SUCH INSURANCE
SUBSIDIARY TO 2.5% OR LESS OF THE STATUTORY SURPLUS OF SUCH INSURANCE
SUBSIDIARY.


 


(B)                                 THE BORROWER SHALL NOT CAUSE OR PERMIT AN
INSURANCE SUBSIDIARY TO ENTER INTO OR MAINTAIN, AS A CEDENT, REINSURANCE
AGREEMENTS OR RETROCESSION AGREEMENTS WITH ANY PERSON OTHER THAN AN APPROVED
REINSURER.


 


(C)                                  THE BORROWER SHALL NOT CAUSE OR PERMIT AN
INSURANCE SUBSIDIARY TO ENTER INTO OR MAINTAIN, AS A CEDENT, REINSURANCE
AGREEMENTS OR RETROCESSSION AGREEMENTS WITH ANY PERSON WHICH DO NOT COMPLY WITH
THE GUIDELINES FOR REINSURANCE BY INSURANCE

 

50

--------------------------------------------------------------------------------


 


SUBSIDIARIES SET FORTH ON SCHEDULE 7.21 HERETO, AS AMENDED WITH THE CONSENT OF
THE LENDERS (THE “REINSURANCE GUIDELINES”).


 


7.22                                                   STOCK OF SUBSIDIARIES. 
THE BORROWER SHALL NOT SELL OR OTHERWISE DISPOSE OF (INCLUDING THE GRANTING OF
ANY SECURITY INTEREST IN) ANY SHARES OF CAPITAL STOCK OF ANY SUBSIDIARY OTHER
THAN PURSUANT TO THE PLEDGE AGREEMENT, OR PERMIT ANY SUBSIDIARY TO ISSUE
ADDITIONAL SHARES OF ITS CAPITAL STOCK, EXCEPT THE MINIMUM NUMBER OF DIRECTORS’
QUALIFYING SHARES REQUIRED BY APPLICABLE LAW.


 


7.23                                                   FINANCIAL COVENANTS.


 

7.23.1                  Minimum Consolidated Tangible Net Worth.  The Borrower
will at all times maintain Consolidated Tangible Net Worth of not less than the
sum of (a) $230,000,000, plus (b) 75% of the cumulative positive Consolidated
Net Income, if any, earned from October 1, 2004 to the date of calculation, plus
(c) 75% of the Net Available Proceeds of any equity issuance in excess of
$1,000,000 (including any capital contribution to surplus of the Borrower in
respect of which no additional shares are issued) by the Borrower, if any, made
on or after October 1, 2004.

 

7.23.2                  Minimum Statutory Surplus.  The Borrower will cause the
Significant Insurance Subsidiaries to maintain an aggregate Statutory Surplus of
not less than (i) $175,000,000 on December 31, 2004, and (ii) at all times
thereafter, the sum of (a) $175,000,000, plus (b) 50% of the cumulative positive
aggregate Statutory Net Income, if any, earned by the Significant Insurance
Subsidiaries from January 1, 2005 to the date of calculation, plus (c) 75% of
the Net Available Proceeds of any equity issuance (including any capital
contribution to surplus of any Significant Insurance Subsidiary in respect of
which no additional shares are issued) by any Significant Insurance Subsidiary
made on or after October 1, 2004.

 

7.23.3                  Leverage Ratio.  The Borrower will not permit the
Leverage Ratio to exceed 0.20 to 1.0 at any time.

 

7.23.4                  Minimum Risk-Based Capital.  The Borrower will cause
each Significant Insurance Subsidiary to maintain a ratio of (a) Total Adjusted
Capital (as defined in the Risk-Based Capital Act or in the rules and procedures
prescribed from time to time by the NAIC with respect thereto) to (b) the
Company Action Level RBC (as defined in the Risk-Based Capital Act or in the
rules and procedures prescribed from time to time by the NAIC with respect
thereto) of at least 150%.

 


7.24                                                   ADDITIONAL PLEDGE. 
EFFECTIVE UPON ANY PERSON BECOMING A SIGNIFICANT SUBSIDIARY, THE PARENT THEREOF
SHALL PLEDGE THE STOCK OR OTHER EQUITY INTERESTS THEREOF TO THE AGENT FOR THE
BENEFIT OF THE LENDERS PURSUANT TO DOCUMENTATION REASONABLY ACCEPTABLE TO THE
AGENT.

 

51

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 


8.1         ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO THE LENDERS OR THE AGENT UNDER OR
IN CONNECTION WITH THIS AGREEMENT, ANY OTHER FACILITY DOCUMENT, ANY REVOLVING
CREDIT LOAN, ANY LETTER OF CREDIT OR ANY CERTIFICATE OR INFORMATION DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT SHALL BE FALSE IN
ANY MATERIAL RESPECT ON THE DATE AS OF WHICH MADE OR DEEMED MADE.


 


8.2         NONPAYMENT OF (A) ANY PRINCIPAL OF ANY REVOLVING CREDIT LOAN OR ANY
REIMBURSEMENT OBLIGATION WHEN DUE, OR (B) ANY INTEREST UPON ANY REVOLVING CREDIT
LOAN OR ANY COMMITMENT OR OTHER FEE OR OBLIGATIONS UNDER ANY OF THE FACILITY
DOCUMENTS WITHIN FIVE DAYS AFTER THE SAME BECOMES DUE.


 


8.3         THE BREACH BY THE BORROWER OF ANY OF THE TERMS OR PROVISIONS OF
SECTIONS 3.8, 7.2, OR SECTIONS 7.10 THROUGH 7.23.


 


8.4         THE BREACH BY THE BORROWER (OTHER THAN A BREACH WHICH CONSTITUTES A
DEFAULT UNDER SECTION 8.1, 8.2 OR 8.3) OF ANY OF THE TERMS OR PROVISIONS OF THIS
AGREEMENT WHICH IS NOT REMEDIED WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE
FROM THE AGENT OR ANY LENDER.


 


8.5         FAILURE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO PAY ANY
INDEBTEDNESS AGGREGATING IN EXCESS OF $500,000 WHEN DUE; OR THE DEFAULT BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES IN THE PERFORMANCE OF ANY TERM, PROVISION OR
CONDITION CONTAINED IN ANY AGREEMENT UNDER WHICH ANY SUCH INDEBTEDNESS WAS
CREATED OR IS GOVERNED, OR THE OCCURRENCE OF ANY OTHER EVENT OR EXISTENCE OF ANY
OTHER CONDITION, THE EFFECT OF ANY OF WHICH IS TO CAUSE, OR TO PERMIT THE HOLDER
OR HOLDERS OF SUCH INDEBTEDNESS TO CAUSE, SUCH INDEBTEDNESS TO BECOME DUE PRIOR
TO ITS STATED MATURITY; OR ANY SUCH INDEBTEDNESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES SHALL BE DECLARED TO BE DUE AND PAYABLE OR REQUIRED TO BE PREPAID
(OTHER THAN BY A REGULARLY SCHEDULED PAYMENT) PRIOR TO THE STATED MATURITY
THEREOF.


 


8.6         THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL (A) HAVE AN ORDER FOR
RELIEF ENTERED WITH RESPECT TO IT UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR
HEREAFTER IN EFFECT, (B) MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (C)
APPLY FOR, SEEK, CONSENT TO, OR ACQUIESCE IN, THE APPOINTMENT OF A RECEIVER,
CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR OFFICIAL FOR IT OR ANY
SUBSTANTIAL PORTION OF ITS PROPERTY, (D) INSTITUTE ANY PROCEEDING SEEKING AN
ORDER FOR RELIEF UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR HEREAFTER IN EFFECT
OR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING DISSOLUTION,
WINDING UP, LIQUIDATION, REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION
OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR
REORGANIZATION OR RELIEF OF DEBTORS OR FAIL TO FILE AN ANSWER OR OTHER PLEADING
DENYING THE MATERIAL ALLEGATIONS OF ANY SUCH PROCEEDING FILED AGAINST IT, (E)
TAKE ANY

 

52

--------------------------------------------------------------------------------


 


CORPORATE ACTION TO AUTHORIZE OR EFFECT ANY OF THE FOREGOING ACTIONS SET FORTH
IN THIS SECTION 8.6, (F) FAIL TO CONTEST IN GOOD FAITH ANY APPOINTMENT OR
PROCEEDING DESCRIBED IN SECTION 8.7 OR (G) BECOME UNABLE TO PAY, NOT PAY, OR
ADMIT IN WRITING ITS INABILITY TO PAY, ITS DEBTS GENERALLY AS THEY BECOME DUE.


 


8.7         WITHOUT THE APPLICATION, APPROVAL OR CONSENT OF THE BORROWER OR ANY
OF ITS SUBSIDIARIES, A RECEIVER, TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR
OFFICIAL SHALL BE APPOINTED FOR THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY
SUBSTANTIAL PORTION OF ITS PROPERTY, OR A PROCEEDING DESCRIBED IN SECTION 8.6(D)
SHALL BE INSTITUTED AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES AND SUCH
APPOINTMENT CONTINUES UNDISCHARGED OR SUCH PROCEEDING CONTINUES UNDISMISSED OR
UNSTAYED FOR A PERIOD OF THIRTY CONSECUTIVE DAYS.


 


8.8         ANY COURT, GOVERNMENT OR GOVERNMENTAL AGENCY SHALL CONDEMN, SEIZE OR
OTHERWISE APPROPRIATE, OR TAKE CUSTODY OR CONTROL OF (EACH A “CONDEMNATION”),
ALL OR ANY PORTION OF THE PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES WHICH,
WHEN TAKEN TOGETHER WITH ALL OTHER PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES
SO CONDEMNED, SEIZED, APPROPRIATED, OR TAKEN CUSTODY OR CONTROL OF, DURING THE
TWELVE-MONTH PERIOD ENDING WITH THE MONTH IN WHICH ANY SUCH CONDEMNATION OCCURS,
CONSTITUTES A SUBSTANTIAL PORTION.


 


8.9         THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL FAIL WITHIN THIRTY
DAYS TO PAY, BOND OR OTHERWISE DISCHARGE ON OR MORE (A) JUDGMENTS OR ORDERS FOR
THE PAYMENT OF MONEY IN EXCESS OF $500,000 (OR THE EQUIVALENT THEREOF IN
CURRENCIES OTHER THAN U.S. DOLLARS) IN THE AGGREGATE, OR (B) NONMONETARY
JUDGMENTS OR ORDERS WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, WHICH JUDGMENT(S), IN ANY SUCH CASE,
IS/ARE NOT STAYED ON APPEAL OR OTHERWISE BEING APPROPRIATELY CONTESTED IN GOOD
FAITH.


 


8.10                                                   ANY REPORTABLE EVENT
SHALL OCCUR IN CONNECTION WITH ANY PLAN.


 


8.11                                                   THE BORROWER OR ANY OTHER
MEMBER OF THE CONTROLLED GROUP SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A
MULTIEMPLOYER PLAN THAT IT HAS INCURRED WITHDRAWAL LIABILITY TO SUCH
MULTIEMPLOYER PLAN IN AN AMOUNT WHICH, WHEN AGGREGATED WITH ALL OTHER AMOUNTS
REQUIRED TO BE PAID TO MULTIEMPLOYER PLANS BY THE BORROWER OR ANY OTHER MEMBER
OF THE CONTROLLED GROUP AS WITHDRAWAL LIABILITY (DETERMINED AS OF THE DATE OF
SUCH NOTIFICATION), EXCEEDS $500,000.


 


8.12                                                   THE BORROWER OR ANY OTHER
MEMBER OF THE CONTROLLED GROUP SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A
MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION OR IS BEING
TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA, IF AS A RESULT OF SUCH
REORGANIZATION OR TERMINATION THE AGGREGATE ANNUAL CONTRIBUTIONS OF THE BORROWER
AND THE OTHER MEMBERS OF THE CONTROLLED GROUP (TAKEN AS A WHOLE) TO ALL
MULTIEMPLOYER PLANS WHICH ARE THEN IN REORGANIZATION OR BEING TERMINATED HAVE
BEEN OR WILL BE INCREASED OVER THE AMOUNTS CONTRIBUTED TO SUCH MULTIEMPLOYER
PLANS FOR THE RESPECTIVE PLAN YEARS OF EACH SUCH MULTIEMPLOYER PLAN IMMEDIATELY
PRECEDING THE PLAN YEAR IN WHICH THE REORGANIZATION OR TERMINATION OCCURS BY AN
AMOUNT EXCEEDING $500,000.

 

53

--------------------------------------------------------------------------------


 


8.13                                                   THE BORROWER OR ANY OF
ITS SUBSIDIARIES SHALL (A) BE THE SUBJECT TO ANY PROCEEDING OR INVESTIGATION
PERTAINING TO THE RELEASE BY THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OTHER
PERSON OF ANY TOXIC OR HAZARDOUS WASTE OR SUBSTANCE INTO THE ENVIRONMENT, OR
(B) VIOLATE ANY ENVIRONMENTAL LAW, WHICH, IN THE CASE OF AN EVENT DESCRIBED IN
CLAUSE (A) OR (B), COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


8.14                                                   ANY CHANGE IN CONTROL
SHALL OCCUR.


 


8.15                                                   THE OCCURRENCE OF ANY
“DEFAULT”, AS DEFINED IN ANY FACILITY DOCUMENT (OTHER THAN THIS AGREEMENT OR THE
REVOLVING CREDIT NOTES) OR THE BREACH OF ANY OF THE TERMS OR PROVISIONS OF ANY
FACILITY DOCUMENT (OTHER THAN THIS AGREEMENT OR THE REVOLVING CREDIT NOTES),
WHICH DEFAULT OR BREACH CONTINUES BEYOND ANY PERIOD OF GRACE THEREIN PROVIDED.


 


8.16                                                   THE PLEDGE AGREEMENT
SHALL FOR ANY REASON FAIL TO CREATE A VALID AND PERFECTED FIRST PRIORITY
SECURITY INTEREST IN ANY COLLATERAL PURPORTED TO BE COVERED THEREBY, EXCEPT AS
PERMITTED BY THE TERMS THEREOF, OR THE PLEDGE AGREEMENT SHALL FAIL TO REMAIN IN
FULL FORCE OR EFFECT OR ANY ACTION SHALL BE TAKEN TO DISCONTINUE OR TO ASSERT
THE INVALIDITY OR UNENFORCEABILITY OF THE PLEDGE AGREEMENT, OR THE BORROWER
SHALL FAIL TO COMPLY WITH ANY OF THE TERMS OR PROVISIONS OF THE PLEDGE
AGREEMENT.


 


8.17                                                   NAVIGATORS, NIC OR ANY
OTHER SIGNIFICANT INSURANCE SUBSIDIARY SHALL CEASE TO BE RATED “A-” OR BETTER BY
A.M. BEST & CO. OR SHALL CEASE TO HAVE AN S&P FINANCIAL STRENGTH RATING (AS
DEFINED IN THE PRICING SCHEDULE) OF “BBB-” OR BETTER.


 


8.18                                                   THERE SHALL OCCUR A
CHANGE IN THE BUSINESS, PROPERTY, CONDITION (FINANCIAL OR OTHERWISE) OR RESULTS
OF OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES WHICH HAS A MATERIAL ADVERSE
EFFECT.


 


8.19                                                   THE BORROWER OR ANY OF
ITS SUBSIDIARIES INCURS OR BECOMES SUBJECT TO ACTION OR THREATENED ACTION OF ANY
GOVERNMENTAL AUTHORITY, INCLUDING, WITHOUT LIMITATION, A FINE, PENALTY, CEASE
AND DESIST ORDER OR REVOCATION, SUSPENSION OR LIMITATION OF A LICENSE, THE
EFFECT OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


8.20                                                   ANY SECURITY DOCUMENT
SHALL FOR ANY REASON FAIL TO CREATE A VALID AND PERFECTED, FIRST PRIORITY
SECURITY INTEREST IN ANY COLLATERAL PURPORTED TO BE COVERED THEREBY, EXCEPT AS
PERMITTED BY THE TERMS OF SUCH SECURITY DOCUMENT, OR ANY SECURITY DOCUMENT, ONCE
EXECUTED, SHALL FAIL TO REMAIN IN FULL FORCE OR EFFECT OR ANY ACTION SHALL BE
TAKEN TO DISCONTINUE OR TO ASSERT THE INVALIDITY OR UNENFORCEABILITY OF ANY
SECURITY DOCUMENT.


 

ARTICLE IX

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 


9.1         ACCELERATION.  IF ANY DEFAULT DESCRIBED IN SECTION 8.6 OR 8.7 OCCURS
WITH RESPECT TO THE BORROWER, THE OBLIGATIONS OF THE LENDERS TO MAKE REVOLVING
CREDIT LOANS AND ISSUE LETTERS OF CREDIT HEREUNDER SHALL AUTOMATICALLY TERMINATE
AND THE OBLIGATIONS SHALL

 

54

--------------------------------------------------------------------------------


 


IMMEDIATELY BECOME DUE AND PAYABLE WITHOUT ANY ELECTION OR ACTION ON THE PART OF
THE AGENT OR ANY LENDER.  IF ANY OTHER DEFAULT OCCURS, THE REQUIRED LENDERS (OR
THE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS) MAY TERMINATE OR SUSPEND THE
OBLIGATIONS OF THE LENDERS TO MAKE REVOLVING CREDIT LOANS AND/OR ISSUE LETTERS
OF CREDIT HEREUNDER, OR DECLARE THE OBLIGATIONS TO BE DUE AND PAYABLE, OR BOTH,
WHEREUPON THE OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT
PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH THE BORROWER
HEREBY EXPRESSLY WAIVES.  IN ADDITION TO THE FOREGOING, FOLLOWING THE OCCURRENCE
AND DURING THE CONTINUANCE OF A DEFAULT, SO LONG AS ANY LETTER OF CREDIT HAS NOT
BEEN FULLY DRAWN AND HAS NOT BEEN CANCELED OR EXPIRED BY ITS TERMS, UPON DEMAND
BY THE AGENT (WHICH DEMAND SHALL BE MADE UPON THE REQUEST OF THE REQUIRED
LENDERS), THE BORROWER SHALL DEPOSIT IN AN ACCOUNT (THE “LETTER OF CREDIT CASH
COLLATERAL ACCOUNT”) MAINTAINED WITH JPMORGAN CHASE BANK IN THE NAME OF THE
AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS AND THE AGENT, CASH OR CASH
COLLATERAL INVESTMENTS IN AN AMOUNT NECESSARY TO MAKE THE BALANCE IN SUCH
ACCOUNT EQUAL TO THE AGGREGATE UNDRAWN FACE AMOUNT OF ALL OUTSTANDING LETTERS OF
CREDIT AND ALL FEES AND OTHER AMOUNTS DUE OR WHICH MAY BECOME DUE WITH RESPECT
THERETO.  FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, THE
BORROWER SHALL HAVE NO CONTROL OVER FUNDS DEPOSITED IN THE LETTER OF CREDIT CASH
COLLATERAL ACCOUNT PURSUANT TO THIS SECTION, WHICH FUNDS SHALL BE INVESTED BY
THE AGENT FROM TIME TO TIME IN ITS DISCRETION IN CERTIFICATES OF DEPOSIT OF
JPMORGAN CHASE BANK HAVING A MATURITY NOT EXCEEDING THIRTY (30) DAYS.  SUCH
FUNDS SHALL BE PROMPTLY APPLIED BY THE AGENT TO REIMBURSE THE ISSUER FOR DRAFTS
DRAWN FROM TIME TO TIME UNDER THE LETTERS OF CREDIT.  SUCH FUNDS, IF ANY,
REMAINING IN THE LETTER OF CREDIT CASH COLLATERAL ACCOUNT FOLLOWING THE PAYMENT
OF ALL OBLIGATIONS IN FULL OR THE EARLIER TERMINATION OF ALL DEFAULTS SHALL,
UNLESS THE AGENT IS OTHERWISE DIRECTED BY A COURT OF COMPETENT JURISDICTION, BE
PROMPTLY PAID OVER TO THE BORROWER.


 

If, within thirty (30) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Revolving
Credit Loans and/or issue Letters of Credit hereunder as a result of any Default
(other than any Default as described in Section 8.6 or 8.7 with respect to the
Borrower) and before any judgment or decree for the payment of the Obligations
due shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.

 


9.2         AMENDMENTS.  SUBJECT TO THE PROVISIONS OF THIS ARTICLE IX, THE
REQUIRED LENDERS (OR THE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS) AND THE
BORROWER MAY ENTER INTO AGREEMENTS SUPPLEMENTAL HERETO FOR THE PURPOSE OF ADDING
OR MODIFYING ANY PROVISIONS TO THE FACILITY DOCUMENTS OR CHANGING IN ANY MANNER
THE RIGHTS OF THE LENDERS OR THE BORROWER HEREUNDER OR WAIVING ANY DEFAULT
HEREUNDER; PROVIDED, HOWEVER, THAT NO SUCH SUPPLEMENTAL AGREEMENT SHALL, WITHOUT
THE CONSENT OF EACH LENDER:


 


(A)                                  EXTEND THE FINAL MATURITY OF ANY REVOLVING
CREDIT LOAN OR FORGIVE ALL OR ANY PORTION OF THE PRINCIPAL AMOUNT THEREOF, OR
REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF INTEREST OR FEES (INCLUDING
WITHOUT LIMITATION LETTER OF CREDIT FEES) HEREUNDER;

 

55

--------------------------------------------------------------------------------


 


(B)                                 REDUCE THE PERCENTAGE SPECIFIED IN THE
DEFINITION OF REQUIRED LENDERS;


 


(C)                                  REDUCE THE AMOUNT OF OR EXTEND THE DATE FOR
THE MANDATORY PAYMENTS AND COMMITMENT AND FACILITY REDUCTIONS REQUIRED UNDER
SECTION 2.1(B) OR 2.6, OR INCREASE THE AMOUNT OF THE REVOLVING CREDIT COMMITMENT
OR LETTER OF CREDIT PARTICIPATION AMOUNT OF ANY LENDER HEREUNDER;


 


(D)                                 EXTEND THE REVOLVING CREDIT TERMINATION DATE
OR THE LETTER OF CREDIT AVAILABILITY TERMINATION DATE; PERMIT ANY LETTER OF
CREDIT TO HAVE AN EXPIRY DATE BEYOND FOUR YEARS AFTER NOTICE, IN THE CASE OF
LLOYD’S LETTERS OF CREDIT, OR ONE YEAR AFTER ITS EFFECTIVE DATE IN THE CASE OF
OTHER LETTERS OF CREDIT; EXCEPT AS PERMITTED IN SECTION 3.5, PERMIT THE
AMENDMENT OR EXTENSION OF ANY LETTER OF CREDIT; OR, EXCEPT AS OTHERWISE SET
FORTH IN SECTION 3.1(B), PERMIT THE RENEWAL OF ANY LETTER OF CREDIT;


 


(E)                                  RELEASE ANY GUARANTOR OF ANY OBLIGATIONS
OR, EXCEPT AS PROVIDED IN THE PLEDGE AGREEMENT, RELEASE ALL OR SUBSTANTIALLY ALL
OF THE COLLATERAL FOR THE OBLIGATIONS;


 


(F)                                    PERMIT ANY ASSIGNMENT BY THE BORROWER OF
ITS OBLIGATIONS OR ITS RIGHTS HEREUNDER; OR


 


(G)                                 PERMIT ANY AMENDMENT OF THE REINSURANCE
GUIDELINES;


 

provided, further, that no such supplemental agreement shall, without the
consent of each Lender, amend this Section 9.2.  No amendment of any provision
of this Agreement relating to the Agent shall be effective without the written
consent of the Agent.  The Agent may waive payment of the fee required under
Section 13.3.2 without obtaining the consent of any other party to this
Agreement.

 


9.3         PRESERVATION OF RIGHTS.  NO DELAY OR OMISSION OF THE LENDERS OR THE
AGENT TO EXERCISE ANY RIGHT UNDER THE FACILITY DOCUMENTS SHALL IMPAIR SUCH RIGHT
OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR AN ACQUIESCENCE THEREIN, AND
THE MAKING OF A REVOLVING CREDIT LOAN OR THE ISSUANCE OF A LETTER OF CREDIT
NOTWITHSTANDING THE EXISTENCE OF A DEFAULT OR THE INABILITY OF THE BORROWER TO
SATISFY THE CONDITIONS PRECEDENT TO SUCH REVOLVING CREDIT LOAN OR LETTER OF
CREDIT SHALL NOT CONSTITUTE ANY WAIVER OR ACQUIESCENCE.  ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT SHALL NOT PRECLUDE OTHER OR FURTHER EXERCISE THEREOF
OR THE EXERCISE OF ANY OTHER RIGHT, AND NO WAIVER, AMENDMENT OR OTHER VARIATION
OF THE TERMS, CONDITIONS OR PROVISIONS OF THE FACILITY DOCUMENTS WHATSOEVER
SHALL BE VALID UNLESS IN WRITING SIGNED BY THE LENDERS REQUIRED PURSUANT TO
SECTION 9.2, AND THEN ONLY TO THE EXTENT IN SUCH WRITING SPECIFICALLY SET
FORTH.  ALL REMEDIES CONTAINED IN THE FACILITY DOCUMENTS OR BY LAW AFFORDED
SHALL BE CUMULATIVE AND ALL SHALL BE AVAILABLE TO THE AGENT AND THE LENDERS
UNTIL THE OBLIGATIONS HAVE BEEN PAID IN FULL.

 

56

--------------------------------------------------------------------------------


 

ARTICLE X

 

GENERAL PROVISIONS

 


10.1                                                   SURVIVAL OF
REPRESENTATIONS.  ALL REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED
IN THIS AGREEMENT OR IN ANY FACILITY DOCUMENT SHALL SURVIVE THE MAKING OF THE
REVOLVING CREDIT LOANS AND THE ISSUANCE OF THE LETTERS OF CREDIT HEREIN
CONTEMPLATED.


 


10.2                                                   GOVERNMENTAL REGULATION. 
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, NO LENDER
SHALL BE OBLIGATED TO EXTEND CREDIT TO THE BORROWER IN VIOLATION OF ANY
LIMITATION OR PROHIBITION PROVIDED BY ANY APPLICABLE STATUTE OR REGULATION.


 


10.3                                                   HEADINGS. 
SECTION HEADINGS IN THE FACILITY DOCUMENTS ARE FOR CONVENIENCE OF REFERENCE
ONLY, AND SHALL NOT GOVERN THE INTERPRETATION OF ANY OF THE PROVISIONS OF THE
FACILITY DOCUMENTS.


 


10.4                                                   ENTIRE AGREEMENT.  THE
FACILITY DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE
BORROWER, THE AGENT, AND THE LENDERS AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS AMONG THE BORROWER, THE AGENT, AND THE LENDERS RELATING TO THE
SUBJECT MATTER THEREOF OTHER THAN THE FEE LETTER DATED JANUARY 12, 2005 IN FAVOR
OF JPMORGAN CHASE BANK AND JPMORGAN SECURITIES INC. (THE “FEE LETTER”).


 


10.5                                                   NUMBERS OF DOCUMENTS. 
ALL STATEMENTS, NOTICES, CLOSING DOCUMENTS, AND REQUESTS HEREUNDER SHALL BE
FURNISHED TO THE AGENT WITH SUFFICIENT COUNTERPARTS SO THAT THE AGENT MAY
FURNISH ONE TO EACH OF THE LENDERS.


 


10.6                                                   SEVERAL OBLIGATIONS;
BENEFITS OF THIS AGREEMENT.  THE RESPECTIVE OBLIGATIONS OF THE LENDERS HEREUNDER
ARE SEVERAL AND NOT JOINT AND NO LENDER SHALL BE THE PARTNER OR AGENT OF ANY
OTHER (EXCEPT TO THE EXTENT TO WHICH THE AGENT IS AUTHORIZED TO ACT AS SUCH). 
THE FAILURE OF ANY LENDER TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER SHALL NOT
RELIEVE ANY OTHER LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER.  THIS AGREEMENT
SHALL NOT BE CONSTRUED SO AS TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON
OTHER THAN THE PARTIES TO THIS AGREEMENT AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, PROVIDED, HOWEVER, THAT THE PARTIES HERETO EXPRESSLY AGREE THAT THE
ARRANGER SHALL ENJOY THE BENEFITS OF THE PROVISIONS OF SECTIONS 10.7, 10.11 AND
11.11 TO THE EXTENT SPECIFICALLY SET FORTH THEREIN AND SHALL HAVE THE RIGHT TO
ENFORCE SUCH PROVISIONS ON ITS OWN BEHALF AND IN ITS OWN NAME TO THE SAME EXTENT
AS IF IT WERE A PARTY TO THIS AGREEMENT.


 


10.7                                                   EXPENSES;
INDEMNIFICATION.  (A)  THE BORROWER SHALL REIMBURSE THE AGENT AND THE ARRANGER
FOR ANY COSTS, INTERNAL CHARGES AND OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND TIME CHARGES OF ATTORNEYS FOR THE AGENT) PAID OR INCURRED BY
THE AGENT OR THE ARRANGER IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION, DELIVERY, SYNDICATION, REVIEW, AMENDMENT, MODIFICATION, AND
ADMINISTRATION OF THE FACILITY DOCUMENTS.  THE BORROWER ALSO AGREES TO REIMBURSE
THE AGENT, THE ARRANGER AND THE LENDERS FOR ANY COSTS, INTERNAL CHARGES AND
OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE ATTORNEYS’

 

57

--------------------------------------------------------------------------------


 


FEES AND TIME CHARGES OF ATTORNEYS FOR THE AGENT, THE ARRANGER AND THE LENDERS),
PAID OR INCURRED BY THE AGENT, THE ARRANGER OR ANY LENDER IN CONNECTION WITH THE
INVESTIGATION, COLLECTION AND ENFORCEMENT OF THE FACILITY DOCUMENTS.


 


(B)                                 THE BORROWER HEREBY FURTHER AGREES TO
INDEMNIFY THE AGENT, THE ARRANGER AND EACH LENDER, ITS DIRECTORS, OFFICERS,
PARTNERS AND EMPLOYEES AGAINST ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
JUDGMENTS, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES
OF LITIGATION OR PREPARATION THEREFOR WHETHER OR NOT THE AGENT, THE ARRANGER OR
ANY LENDER IS A PARTY THERETO) WHICH ANY OF THEM MAY PAY OR INCUR ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE OTHER FACILITY DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE DIRECT OR INDIRECT APPLICATION OR PROPOSED
APPLICATION OF THE PROCEEDS OF ANY REVOLVING CREDIT LOAN HEREUNDER EXCEPT TO THE
EXTENT THAT THEY HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE PARTY SEEKING INDEMNIFICATION.  THE OBLIGATIONS OF THE BORROWER UNDER
THIS SECTION 10.7 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


10.8                                                   ACCOUNTING.  EXCEPT AS
PROVIDED TO THE CONTRARY HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL BE
INTERPRETED AND ALL ACCOUNTING DETERMINATIONS HEREUNDER SHALL BE MADE IN
ACCORDANCE WITH AGREEMENT ACCOUNTING PRINCIPLES.  IN THE EVENT THE PAGES,
COLUMNS, LINES OR SECTIONS OF THE ANNUAL STATEMENT REFERENCED HEREIN ARE CHANGED
OR RENUMBERED, ALL SUCH REFERENCES SHALL BE DEEMED REFERENCES TO SUCH PAGE,
COLUMN, LINE OR SECTION AS SO RENUMBERED OR CHANGED.


 


10.9                                                   SEVERABILITY OF
PROVISIONS.  ANY PROVISION IN ANY FACILITY DOCUMENT THAT IS HELD TO BE
INOPERATIVE, UNENFORCEABLE, OR INVALID IN ANY JURISDICTION SHALL, AS TO THAT
JURISDICTION, BE INOPERATIVE, UNENFORCEABLE, OR INVALID WITHOUT AFFECTING THE
REMAINING PROVISIONS IN THAT JURISDICTION OR THE OPERATION, ENFORCEABILITY, OR
VALIDITY OF THAT PROVISION IN ANY OTHER JURISDICTION, AND TO THIS END THE
PROVISIONS OF ALL FACILITY DOCUMENTS ARE DECLARED TO BE SEVERABLE.


 


10.10                                             NONLIABILITY OF LENDERS.  THE
RELATIONSHIP BETWEEN THE BORROWER ON THE ONE HAND AND THE LENDERS AND THE AGENT
ON THE OTHER HAND SHALL BE SOLELY THAT OF BORROWER AND LENDER.  NEITHER THE
AGENT, THE ARRANGER NOR ANY LENDER SHALL HAVE ANY FIDUCIARY RESPONSIBILITIES TO
THE BORROWER.  NEITHER THE AGENT, THE ARRANGER NOR ANY LENDER UNDERTAKES ANY
RESPONSIBILITY TO THE BORROWER TO REVIEW OR INFORM THE BORROWER OF ANY MATTER IN
CONNECTION WITH ANY PHASE OF THE BORROWER’S BUSINESS OR OPERATIONS.  THE
BORROWER AGREES THAT NEITHER THE AGENT, THE ARRANGER NOR ANY LENDER SHALL HAVE
LIABILITY TO THE BORROWER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) FOR
LOSSES SUFFERED BY THE BORROWER IN CONNECTION WITH, ARISING OUT OF, OR IN ANY
WAY RELATED TO, THE TRANSACTIONS CONTEMPLATED AND THE RELATIONSHIP ESTABLISHED
BY THE FACILITY DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH, UNLESS IT IS DETERMINED IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT
OF COMPETENT JURISDICTION THAT SUCH LOSSES RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE PARTY FROM WHICH RECOVERY IS SOUGHT.  NEITHER THE
AGENT, THE ARRANGER NOR ANY LENDER SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND
THE BORROWER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR, ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES

 

58

--------------------------------------------------------------------------------


 


SUFFERED BY THE BORROWER IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY
RELATED TO THE FACILITY DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.


 


10.11                                             CONFIDENTIALITY.  EACH LENDER
AGREES TO HOLD ANY CONFIDENTIAL INFORMATION WHICH IT MAY RECEIVE FROM THE
BORROWER PURSUANT TO THIS AGREEMENT IN CONFIDENCE, EXCEPT FOR DISCLOSURE (A) TO
ITS AFFILIATES AND TO OTHER LENDERS AND THEIR RESPECTIVE AFFILIATES, (B) TO
LEGAL COUNSEL, ACCOUNTANTS, AND OTHER PROFESSIONAL ADVISORS TO SUCH LENDER OR TO
A TRANSFEREE, (C) TO REGULATORY OFFICIALS, (D) TO ANY PERSON AS REQUESTED
PURSUANT TO OR AS REQUIRED BY LAW, REGULATION, OR LEGAL PROCESS, (E) TO ANY
PERSON IN CONNECTION WITH ANY LEGAL PROCEEDING TO WHICH SUCH LENDER IS A PARTY,
(F) TO SUCH LENDER’S DIRECT OR INDIRECT CONTRACTUAL COUNTERPARTIES IN SWAP
AGREEMENTS OR TO LEGAL COUNSEL, ACCOUNTANTS AND OTHER PROFESSIONAL ADVISORS TO
SUCH COUNTERPARTIES AND (G) PERMITTED BY SECTION 13.4; PROVIDED, THAT ANY
RECIPIENT OF SUCH DISCLOSURE SHALL BE ADVISED BY SUCH LENDER  OF THE
CONFIDENTIALITY REQUIREMENTS HEREIN SET FORTH.


 


10.12                                             NONRELIANCE.  EACH LENDER
HEREBY REPRESENTS THAT IT IS NOT RELYING ON OR LOOKING TO ANY MARGIN STOCK (AS
DEFINED IN REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM)
FOR THE REPAYMENT OF THE REVOLVING CREDIT LOANS PROVIDED FOR HEREIN.


 


10.13                                             DISCLOSURE.  THE BORROWER AND
EACH LENDER HEREBY (A) ACKNOWLEDGE AND AGREE THAT JPMORGAN CHASE BANK AND/OR ITS
AFFILIATES FROM TIME TO TIME MAY HOLD OTHER INVESTMENTS IN, MAKE OTHER LOANS TO
OR HAVE OTHER RELATIONSHIPS WITH THE BORROWER, AND (B) WAIVE ANY LIABILITY OF
JPMORGAN CHASE BANK OR SUCH AFFILIATE TO THE BORROWER OR ANY LENDER,
RESPECTIVELY, ARISING OUT OF OR RESULTING FROM SUCH INVESTMENTS, LOANS OR
RELATIONSHIPS OTHER THAN LIABILITIES ARISING OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF JPMORGAN CHASE BANK OR ITS AFFILIATES.


 


10.14                                             USA PATRIOT ACT NOTIFICATION. 
EACH LENDER HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE REQUIREMENTS OF
THE USA ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW ON OCTOBER 26, 2001)
(THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE
BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE ACT.  THE BORROWER AGREES TO COOPERATE WITH EACH
LENDER AND PROVIDE TRUE, ACCURATE AND COMPLETE INFORMATION TO SUCH LENDER IN
RESPONSE TO ANY SUCH REQUEST.


 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 


11.1                                                   APPOINTMENT; NATURE OF
RELATIONSHIP.  JPMORGAN CHASE BANK IS HEREBY APPOINTED BY EACH OF THE LENDERS AS
ADMINISTRATIVE AGENT (HEREIN REFERRED TO AS THE “AGENT”) HEREUNDER AND UNDER
EACH OTHER FACILITY DOCUMENT, AND EACH OF THE LENDERS IRREVOCABLY AUTHORIZES THE
AGENT TO ACT AS THE ADMINISTRATIVE AGENT OF SUCH LENDER WITH THE RIGHTS AND
DUTIES EXPRESSLY SET FORTH HEREIN AND IN THE OTHER FACILITY DOCUMENTS.  THE
AGENT AGREES TO

 

59

--------------------------------------------------------------------------------


 


ACT AS SUCH ADMINISTRATIVE AGENT UPON THE EXPRESS CONDITIONS CONTAINED IN THIS
ARTICLE XI.  NOTWITHSTANDING THE USE OF THE DEFINED TERM “AGENT,” IT IS
EXPRESSLY UNDERSTOOD AND AGREED THAT THE AGENT SHALL NOT HAVE ANY FIDUCIARY
RESPONSIBILITIES TO ANY LENDER BY REASON OF THIS AGREEMENT OR ANY OTHER FACILITY
DOCUMENT AND THAT THE AGENT IS MERELY ACTING AS THE ADMINISTRATIVE AGENT OF THE
LENDERS WITH ONLY THOSE DUTIES AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT AND
THE OTHER FACILITY DOCUMENTS.  IN ITS CAPACITY AS THE LENDERS’ ADMINISTRATIVE
AGENT, THE AGENT (A) DOES NOT HEREBY ASSUME ANY FIDUCIARY DUTIES TO ANY OF THE
LENDERS, (B) IS A “REPRESENTATIVE” OF THE LENDERS WITHIN THE MEANING OF
SECTION 9-105 OF THE UNIFORM COMMERCIAL CODE AND (C) IS ACTING AS AN INDEPENDENT
CONTRACTOR, THE RIGHTS AND DUTIES OF WHICH ARE LIMITED TO THOSE EXPRESSLY SET
FORTH IN THIS AGREEMENT AND THE OTHER FACILITY DOCUMENTS.  EACH OF THE LENDERS
HEREBY AGREES TO ASSERT NO CLAIM AGAINST THE AGENT ON ANY AGENCY THEORY OR ANY
OTHER THEORY OF LIABILITY FOR BREACH OF FIDUCIARY DUTY, ALL OF WHICH CLAIMS EACH
LENDER HEREBY WAIVES.


 


11.2                                                   POWERS.  THE AGENT SHALL
HAVE AND MAY EXERCISE SUCH POWERS UNDER THE FACILITY DOCUMENTS AS ARE
SPECIFICALLY DELEGATED TO THE AGENT BY THE TERMS OF EACH THEREOF, TOGETHER WITH
SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE AGENT SHALL HAVE NO
IMPLIED DUTIES TO THE LENDERS, OR ANY OBLIGATION TO THE LENDERS TO TAKE ANY
ACTION THEREUNDER EXCEPT ANY ACTION SPECIFICALLY PROVIDED BY THE FACILITY
DOCUMENTS TO BE TAKEN BY THE AGENT.


 


11.3                                                   GENERAL IMMUNITY. 
NEITHER THE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL
BE LIABLE TO THE BORROWER, THE LENDERS OR ANY LENDER FOR ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY IT OR THEM HEREUNDER OR UNDER ANY OTHER FACILITY DOCUMENT
OR IN CONNECTION HEREWITH OR THEREWITH EXCEPT TO THE EXTENT SUCH ACTION OR
INACTION IS DETERMINED IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE ARISEN FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH PERSON.


 


11.4                                                   NO RESPONSIBILITY FOR
REVOLVING CREDIT LOANS, RECITALS, ETC.  NEITHER THE AGENT NOR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE RESPONSIBLE FOR OR HAVE ANY
DUTY TO ASCERTAIN, INQUIRE INTO, OR VERIFY:  (A) ANY STATEMENT, WARRANTY OR
REPRESENTATION MADE IN CONNECTION WITH ANY FACILITY DOCUMENT OR ANY BORROWING
HEREUNDER; (B) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS OR
AGREEMENTS OF ANY OBLIGOR UNDER ANY FACILITY DOCUMENT, INCLUDING, WITHOUT
LIMITATION, ANY AGREEMENT BY AN OBLIGOR TO FURNISH INFORMATION DIRECTLY TO EACH
LENDER; (C) THE SATISFACTION OF ANY CONDITION SPECIFIED IN ARTICLE V, EXCEPT
RECEIPT OF ITEMS REQUIRED TO BE DELIVERED SOLELY TO THE AGENT; (D) THE EXISTENCE
OR POSSIBLE EXISTENCE OF ANY DEFAULT OR UNMATURED DEFAULT; (E) THE VALIDITY,
ENFORCEABILITY, EFFECTIVENESS, SUFFICIENCY OR GENUINENESS OF ANY FACILITY
DOCUMENT OR ANY OTHER INSTRUMENT OR WRITING FURNISHED IN CONNECTION THEREWITH;
(F) THE VALUE, SUFFICIENCY, CREATION, PERFECTION OR PRIORITY OF ANY LIEN IN ANY
COLLATERAL SECURITY; OR (G) THE FINANCIAL CONDITION OF THE BORROWER OR ANY
GUARANTOR OF ANY OF THE OBLIGATIONS OR OF ANY OF THE BORROWER’S OR ANY SUCH
GUARANTOR’S RESPECTIVE SUBSIDIARIES.  THE AGENT SHALL HAVE NO DUTY TO DISCLOSE
TO THE LENDERS INFORMATION THAT IS NOT REQUIRED TO BE FURNISHED BY THE BORROWER
TO THE AGENT AT SUCH TIME, BUT IS VOLUNTARILY FURNISHED BY THE BORROWER TO THE
AGENT (EITHER IN ITS CAPACITY AS AGENT OR IN ITS INDIVIDUAL CAPACITY).

 

60

--------------------------------------------------------------------------------


 


11.5                                                   ACTION ON INSTRUCTIONS OF
LENDERS.  THE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, HEREUNDER AND UNDER ANY OTHER FACILITY DOCUMENT IN
ACCORDANCE WITH WRITTEN INSTRUCTIONS SIGNED BY THE REQUIRED LENDERS, AND SUCH
INSTRUCTIONS AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE
BINDING ON ALL OF THE LENDERS.  THE LENDERS HEREBY ACKNOWLEDGE THAT THE AGENT
SHALL BE UNDER NO DUTY TO TAKE ANY DISCRETIONARY ACTION PERMITTED TO BE TAKEN BY
IT PURSUANT TO THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT
UNLESS IT SHALL BE REQUESTED IN WRITING TO DO SO BY THE REQUIRED LENDERS.  THE
AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION
HEREUNDER AND UNDER ANY OTHER FACILITY DOCUMENT UNLESS IT SHALL FIRST BE
INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS PRO RATA AGAINST ANY AND ALL
LIABILITY, COST AND EXPENSE THAT IT MAY INCUR BY REASON OF TAKING OR CONTINUING
TO TAKE ANY SUCH ACTION.


 


11.6                                                   EMPLOYMENT OF AGENT AND
COUNSEL.  THE AGENT MAY EXECUTE ANY OF ITS DUTIES AS AGENT HEREUNDER AND UNDER
ANY OTHER FACILITY DOCUMENT BY OR THROUGH EMPLOYEES, AGENTS, AND
ATTORNEYS-IN-FACT AND SHALL NOT BE ANSWERABLE TO THE LENDERS, EXCEPT AS TO MONEY
OR SECURITIES RECEIVED BY IT OR ITS AUTHORIZED AGENTS, FOR THE DEFAULT OR
MISCONDUCT OF ANY SUCH AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH
REASONABLE CARE.  THE AGENT SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING
THE CONTRACTUAL ARRANGEMENT BETWEEN THE AGENT AND THE LENDERS AND ALL MATTERS
PERTAINING TO THE AGENT’S DUTIES HEREUNDER AND UNDER ANY OTHER FACILITY
DOCUMENT.


 


11.7                                                   RELIANCE ON DOCUMENTS;
COUNSEL.  THE AGENT SHALL BE ENTITLED TO RELY UPON ANY REVOLVING CREDIT NOTE,
NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM, STATEMENT, PAPER OR
DOCUMENT BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED OR
SENT BY THE PROPER PERSON OR PERSONS, AND, IN RESPECT TO LEGAL MATTERS, UPON THE
OPINION OF COUNSEL SELECTED BY THE AGENT, WHICH COUNSEL MAY BE EMPLOYEES OF THE
AGENT.


 


11.8                                                   AGENT’S REIMBURSEMENT AND
INDEMNIFICATION.  THE LENDERS AGREE TO REIMBURSE AND INDEMNIFY THE AGENT RATABLY
IN PROPORTION TO THEIR RESPECTIVE REVOLVING CREDIT COMMITMENTS AND LETTER OF
CREDIT PARTICIPATION AMOUNT (OR, IF THE AGGREGATE REVOLVING CREDIT COMMITMENTS
AND LETTER OF CREDIT COMMITMENTS HAVE BEEN TERMINATED, IN PROPORTION TO THEIR
REVOLVING CREDIT COMMITMENTS AND LETTER OF CREDIT PARTICIPATION AMOUNT
IMMEDIATELY PRIOR TO SUCH TERMINATION) (A) FOR ANY AMOUNTS NOT REIMBURSED BY THE
BORROWER FOR WHICH THE AGENT IS ENTITLED TO REIMBURSEMENT BY THE BORROWER UNDER
THE FACILITY DOCUMENTS, (B) FOR ANY OTHER EXPENSES INCURRED BY THE AGENT ON
BEHALF OF THE LENDERS, IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION AND ENFORCEMENT OF THE FACILITY DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, FOR ANY EXPENSES INCURRED BY THE AGENT IN CONNECTION WITH ANY
DISPUTE BETWEEN THE AGENT AND ANY LENDER OR BETWEEN TWO OR MORE OF THE LENDERS)
AND (C) FOR ANY LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND AND NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE AGENT IN
ANY WAY RELATING TO OR ARISING OUT OF THE FACILITY DOCUMENTS OR ANY OTHER
DOCUMENT DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS CONTEMPLATED
THEREBY (INCLUDING, WITHOUT LIMITATION, FOR ANY SUCH AMOUNTS INCURRED BY OR
ASSERTED AGAINST THE AGENT IN CONNECTION WITH ANY DISPUTE BETWEEN THE AGENT AND
ANY LENDER OR BETWEEN TWO OR MORE OF THE LENDERS), OR THE

 

61

--------------------------------------------------------------------------------


 


ENFORCEMENT OF ANY OF THE TERMS OF THE FACILITY DOCUMENTS OR OF ANY SUCH OTHER
DOCUMENTS; PROVIDED THAT (I) NO LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING
TO THE EXTENT ANY OF THE FOREGOING IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE AGENT AND (II) ANY INDEMNIFICATION REQUIRED
PURSUANT TO SECTION 4.5(G) SHALL, NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 11.8, BE PAID BY THE RELEVANT LENDER IN ACCORDANCE WITH THE PROVISIONS
THEREOF.  THE OBLIGATIONS OF THE LENDERS UNDER THIS SECTION 11.8 SHALL SURVIVE
PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.


 


11.9                                                   NOTICE OF DEFAULT.  THE
AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY
DEFAULT OR UNMATURED DEFAULT HEREUNDER UNLESS THE AGENT HAS RECEIVED WRITTEN
NOTICE FROM A LENDER OR THE BORROWER REFERRING TO THIS AGREEMENT DESCRIBING SUCH
DEFAULT OR UNMATURED DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF
DEFAULT”.  IN THE EVENT THAT THE AGENT RECEIVES SUCH A NOTICE, THE AGENT SHALL
GIVE PROMPT NOTICE THEREOF TO THE LENDERS.


 


11.10                                             RIGHTS AS A LENDER.  IN THE
EVENT THE AGENT IS A LENDER, THE AGENT SHALL HAVE THE SAME RIGHTS AND POWERS
HEREUNDER AND UNDER ANY OTHER FACILITY DOCUMENT WITH RESPECT TO ITS REVOLVING
CREDIT COMMITMENT, ITS REVOLVING CREDIT LOANS, LETTER OF CREDIT PARTICIPATION
AMOUNT, AND ANY LETTERS OF CREDIT IN WHICH IT HAS AN INTEREST AS ANY LENDER AND
MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE AGENT, AND THE TERM “LENDER” OR
“LENDERS” SHALL, AT ANY TIME WHEN THE AGENT IS A LENDER, UNLESS THE CONTEXT
OTHERWISE INDICATES, INCLUDE THE AGENT IN ITS INDIVIDUAL CAPACITY.  THE AGENT
AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY ENGAGE
IN ANY KIND OF TRUST, DEBT, EQUITY OR OTHER TRANSACTION, IN ADDITION TO THOSE
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT, WITH THE BORROWER
OR ANY OF ITS SUBSIDIARIES IN WHICH THE BORROWER OR SUCH SUBSIDIARY IS NOT
RESTRICTED HEREBY FROM ENGAGING WITH ANY OTHER PERSON.  THE AGENT, IN ITS
INDIVIDUAL CAPACITY, IS NOT OBLIGATED TO REMAIN A LENDER.


 


11.11                                             LENDER CREDIT DECISION.  EACH
LENDER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
AGENT, THE ARRANGER OR ANY OTHER LENDER AND BASED ON THE FINANCIAL STATEMENTS
PREPARED BY THE BORROWER AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT AND THE OTHER FACILITY DOCUMENTS.  EACH LENDER ALSO ACKNOWLEDGES THAT
IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT, THE ARRANGER OR ANY
OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS AGREEMENT AND THE OTHER FACILITY DOCUMENTS.


 


11.12                                             SUCCESSOR AGENT.  THE AGENT
MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO THE LENDERS AND THE
BORROWER, SUCH RESIGNATION TO BE EFFECTIVE UPON THE APPOINTMENT OF A SUCCESSOR
AGENT OR, IF NO SUCCESSOR AGENT HAS BEEN APPOINTED, FORTY-FIVE DAYS AFTER THE
RETIRING AGENT GIVES NOTICE OF ITS INTENTION TO RESIGN.  THE AGENT MAY BE
REMOVED AT ANY TIME WITH OR WITHOUT CAUSE BY WRITTEN NOTICE RECEIVED BY THE
AGENT FROM THE REQUIRED LENDERS, SUCH REMOVAL TO BE EFFECTIVE ON THE DATE
SPECIFIED BY THE REQUIRED

 

62

--------------------------------------------------------------------------------


 


LENDERS.  UPON ANY SUCH RESIGNATION OR REMOVAL, THE REQUIRED LENDERS SHALL HAVE
THE RIGHT TO APPOINT, ON BEHALF OF THE BORROWER AND THE LENDERS, A SUCCESSOR
AGENT.  IF NO SUCCESSOR AGENT SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED
LENDERS WITHIN THIRTY DAYS AFTER THE RESIGNING AGENT’S GIVING NOTICE OF ITS
INTENTION TO RESIGN, THEN THE RESIGNING AGENT MAY APPOINT, ON BEHALF OF THE
BORROWER AND THE LENDERS, A SUCCESSOR AGENT.  NOTWITHSTANDING THE PREVIOUS
SENTENCE, THE AGENT MAY AT ANY TIME WITHOUT THE CONSENT OF THE BORROWER OR ANY
LENDER, APPOINT ANY OF ITS AFFILIATES WHICH IS A COMMERCIAL BANK AS A SUCCESSOR
AGENT HEREUNDER.  IF THE AGENT HAS RESIGNED OR BEEN REMOVED AND NO SUCCESSOR
AGENT HAS BEEN APPOINTED, THE LENDERS MAY PERFORM ALL THE DUTIES OF THE AGENT
HEREUNDER AND THE BORROWER SHALL MAKE ALL PAYMENTS IN RESPECT OF THE OBLIGATIONS
TO THE APPLICABLE LENDER AND FOR ALL OTHER PURPOSES SHALL DEAL DIRECTLY WITH THE
LENDERS.  NO SUCCESSOR AGENT SHALL BE DEEMED TO BE APPOINTED HEREUNDER UNTIL
SUCH SUCCESSOR AGENT HAS ACCEPTED THE APPOINTMENT.  ANY SUCH SUCCESSOR AGENT
SHALL BE A COMMERCIAL BANK HAVING CAPITAL AND RETAINED EARNINGS OF AT LEAST
$100,000,000.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS AGENT HEREUNDER BY A
SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME
VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RESIGNING OR
REMOVED AGENT.  UPON THE EFFECTIVENESS OF THE RESIGNATION OR REMOVAL OF THE
AGENT, THE RESIGNING OR REMOVED AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS HEREUNDER AND UNDER THE FACILITY DOCUMENTS.  AFTER THE EFFECTIVENESS
OF THE RESIGNATION OR REMOVAL OF AN AGENT, THE PROVISIONS OF THIS ARTICLE XI
SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH AGENT IN RESPECT OF ANY ACTIONS
TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ACTING AS THE AGENT HEREUNDER
AND UNDER THE OTHER FACILITY DOCUMENTS.  IN THE EVENT THAT THERE IS A SUCCESSOR
TO THE AGENT BY MERGER, OR THE AGENT ASSIGNS ITS DUTIES AND OBLIGATIONS TO AN
AFFILIATE PURSUANT TO THIS SECTION 11.12, THEN THE TERM “PRIME RATE” AS USED IN
THIS AGREEMENT SHALL MEAN THE PRIME RATE, BASE RATE OR OTHER ANALOGOUS RATE OF
THE NEW AGENT.


 


11.13                                             AGENTS’ FEES.  THE BORROWER
AGREES TO PAY TO THE AGENT, FOR ITS OWN ACCOUNT, THE FEES AGREED TO BY THE
BORROWER AND THE AGENT PURSUANT TO THE FEE LETTER.


 


11.14                                             DELEGATION TO AFFILIATES.  THE
BORROWER AND THE LENDERS AGREE THAT THE AGENT MAY DELEGATE ANY OF ITS DUTIES
UNDER THIS AGREEMENT TO ANY OF ITS AFFILIATES.  ANY SUCH AFFILIATE (AND SUCH
AFFILIATE’S DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES) WHICH PERFORMS DUTIES IN
CONNECTION WITH THIS AGREEMENT SHALL BE ENTITLED TO THE SAME BENEFITS OF THE
INDEMNIFICATION, WAIVER AND OTHER PROTECTIVE PROVISIONS TO WHICH THE AGENT IS
ENTITLED UNDER ARTICLES X AND XI.


 


11.15                     SYNDICATION AGENT.  THE SYNDICATION AGENT, SENIOR
MANAGING AGENT, MANAGING AGENT, DOCUMENTATION AGENT AND CO-AGENT SHALL HAVE NO
RIGHT, POWER, OBLIGATION, LIABILITY, RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT
OTHER THAN THOSE APPLICABLE TO ALL LENDERS AS SUCH.  WITHOUT LIMITING THE
FOREGOING, THE SYNDICATION AGENT, SENIOR MANAGING AGENT, MANAGING AGENT,
DOCUMENTATION AGENT AND CO-AGENT SHALL NOT HAVE OR BE DEEMED TO HAVE A FIDUCIARY
RELATIONSHIP WITH ANY LENDER.  EACH LENDER HEREBY MAKES THE SAME
ACKNOWLEDGEMENTS WITH RESPECT TO THE SYNDICATION AGENT, SENIOR MANAGING AGENT,
MANAGING AGENT AND CO-AGENT AS IT MAKES TO THE AGENT IN SECTION 11.10.

 

63

--------------------------------------------------------------------------------


 

ARTICLE XII

 

SETOFF; RATABLE PAYMENTS

 


12.1                                                   SETOFF.  IN ADDITION TO,
AND WITHOUT LIMITATION OF, ANY RIGHTS OF THE LENDERS UNDER APPLICABLE LAW, IF
THE BORROWER BECOMES INSOLVENT, HOWEVER EVIDENCED, OR ANY DEFAULT OCCURS, ANY
AND ALL DEPOSITS (INCLUDING ALL ACCOUNT BALANCES, WHETHER PROVISIONAL OR FINAL
AND WHETHER OR NOT COLLECTED OR AVAILABLE) AND ANY OTHER INDEBTEDNESS AT ANY
TIME HELD OR OWING BY ANY LENDER TO OR FOR THE CREDIT OR ACCOUNT OF THE BORROWER
MAY BE OFFSET AND APPLIED TOWARD THE PAYMENT OF THE OBLIGATIONS OWING TO SUCH
LENDER, WHETHER OR NOT THE OBLIGATIONS, OR ANY PART HEREOF, SHALL THEN BE DUE.


 


12.2                                                   RATABLE PAYMENTS.  IF ANY
LENDER, WHETHER BY SETOFF OR OTHERWISE, HAS PAYMENT MADE TO IT UPON ITS
REVOLVING CREDIT LOANS OR REIMBURSEMENT OBLIGATIONS (OTHER THAN PAYMENTS
RECEIVED PURSUANT TO SECTION 4.1, 4.2, 4.4 OR 4.5) IN A GREATER PROPORTION THAN
THAT RECEIVED BY ANY OTHER LENDER, SUCH LENDER AGREES, PROMPTLY UPON DEMAND, TO
PURCHASE A PORTION OF THE REVOLVING CREDIT LOANS OR PARTICIPATION INTERESTS IN
LETTERS OF CREDIT, AS THE CASE MAY BE, HELD BY THE OTHER LENDERS SO THAT AFTER
SUCH PURCHASE EACH LENDER WILL HOLD ITS RATABLE PROPORTION OF SUCH REVOLVING
CREDIT LOANS OR PARTICIPATION INTERESTS IN LETTERS OF CREDIT.  IF ANY LENDER,
WHETHER IN CONNECTION WITH SETOFF OR AMOUNTS WHICH MIGHT BE SUBJECT TO SETOFF OR
OTHERWISE, RECEIVES COLLATERAL OR OTHER PROTECTION FOR ITS OBLIGATIONS OR SUCH
AMOUNTS WHICH MAY BE SUBJECT TO SETOFF, SUCH LENDER AGREES, PROMPTLY UPON
DEMAND, TO TAKE SUCH ACTION NECESSARY SUCH THAT ALL LENDERS SHARE IN THE
BENEFITS OF SUCH COLLATERAL RATABLY IN PROPORTION TO THEIR REVOLVING CREDIT
LOANS AND LETTER OF CREDIT PARTICIPATION AMOUNTS.  IN CASE ANY SUCH PAYMENT IS
DISTURBED BY LEGAL PROCESS, OR OTHERWISE, APPROPRIATE FURTHER ADJUSTMENTS SHALL
BE MADE.


 

ARTICLE XIII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 


13.1                                                   SUCCESSORS AND ASSIGNS. 
THE TERMS AND PROVISIONS OF THE FACILITY DOCUMENTS SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE BORROWER AND THE LENDERS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, EXCEPT THAT (A) THE BORROWER SHALL NOT HAVE THE RIGHT TO
ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THE FACILITY DOCUMENTS AND (B) ANY
ASSIGNMENT BY ANY LENDER MUST BE MADE IN COMPLIANCE WITH SECTION 13.3. 
NOTWITHSTANDING CLAUSE (B) OF THE FOREGOING SENTENCE, ANY LENDER MAY AT ANY
TIME, WITHOUT THE CONSENT OF THE BORROWER OR THE AGENT, ASSIGN ALL OR ANY
PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND ANY REVOLVING CREDIT NOTE TO A
FEDERAL RESERVE BANK; PROVIDED, HOWEVER, THAT NO SUCH ASSIGNMENT TO A FEDERAL
RESERVE BANK SHALL RELEASE THE TRANSFEROR LENDER FROM ITS OBLIGATIONS
HEREUNDER.  THE AGENT MAY TREAT THE PERSON WHICH MADE ANY REVOLVING CREDIT LOAN,
PARTICIPATED IN ANY LETTER OF CREDIT OR HOLDS ANY REVOLVING CREDIT NOTE AS THE
OWNER THEREOF FOR ALL PURPOSES HEREOF UNLESS AND UNTIL SUCH PERSON COMPLIES WITH
SECTION 13.3 IN THE CASE OF AN ASSIGNMENT THEREOF OR, IN THE CASE OF ANY OTHER
TRANSFER, A WRITTEN NOTICE OF THE TRANSFER IS FILED WITH THE AGENT.  ANY
ASSIGNEE OR TRANSFEREE OF THE RIGHTS TO ANY REVOLVING CREDIT LOAN, LETTER OF

 

64

--------------------------------------------------------------------------------


 


CREDIT OR REVOLVING CREDIT NOTE AGREES BY ACCEPTANCE OF SUCH TRANSFER OR
ASSIGNMENT TO BE BOUND BY ALL THE TERMS AND PROVISIONS OF THE FACILITY
DOCUMENTS.  ANY REQUEST, AUTHORITY OR CONSENT OF ANY PERSON, WHO AT THE TIME OF
MAKING SUCH REQUEST OR GIVING SUCH AUTHORITY OR CONSENT IS THE OWNER OF THE
RIGHTS TO ANY REVOLVING CREDIT LOAN (WHETHER OR NOT A REVOLVING CREDIT NOTE HAS
BEEN ISSUED IN EVIDENCE THEREOF) OR ANY LETTER OF CREDIT, SHALL BE CONCLUSIVE
AND BINDING ON ANY SUBSEQUENT HOLDER, TRANSFEREE OR ASSIGNEE OF THE RIGHTS TO
SUCH REVOLVING CREDIT LOAN OR LETTER OF CREDIT, AS THE CASE MAY BE.


 


13.2                                                   PARTICIPATIONS.


 

13.2.1                  Permitted Participants; Effect.  Any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time sell to one or more banks or other entities (“Participants”) participating
interests in any Revolving Credit Loan owing to such Lender, any Revolving
Credit Note held by such Lender, any Revolving Credit Commitment of such Lender,
any Letter of Credit Participation Amount of such Lender, any interest of such
Lender in any Letters of Credit or any other interest of such Lender under the
Facility Documents.  In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Facility
Documents shall remain unchanged, such Lender shall remain solely responsible to
the other parties hereto for the performance of such obligations, such Lender
shall remain the owner of its Revolving Credit Loans and its interest in any
Letters of Credit and the holder of any Revolving Credit Note issued to it in
evidence thereof for all purposes under the Facility Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Facility Documents.

 

13.2.2                  Voting Rights.  Each Lender shall retain the sole right
to approve, without the consent of any Participant, any amendment, modification
or waiver of any provision of the Facility Documents, except to the extent such
amendment, modification or waiver would require the unanimous consent of the
Lenders as described in Section 9.2.

 

13.2.3                  Benefit of Setoff.  The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 12.1
in respect of its participating interest in amounts owing under the Facility
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Facility Documents, provided that
each Lender shall retain the right of setoff provided in Section 12.1 with
respect to the amount of participating interests sold to each Participant.  The
Lenders agree to share with each Participant, and each Participant, by
exercising the right of setoff provided in Section 12.1, agrees to share with
each Lender, any amount received pursuant to

 

65

--------------------------------------------------------------------------------


 

the exercise of its right of setoff, such amounts to be shared in accordance
with Section 12.2 as if each Participant were a Lender.

 


13.3                                                   ASSIGNMENTS.


 

13.3.1                  Permitted Assignments.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time assign
to one or more banks or other entities (“Purchasers”) all or any part of its
rights and obligations under the Facility Documents.  Such assignment shall be
substantially in the form of Exhibit C or in such other form as may be agreed to
by the parties thereto.  The consent of the Borrower and the Agent shall be
required prior to an assignment becoming effective with respect to a Purchaser
which is not a Lender or an Affiliate thereof; provided, however, that if a
Default has occurred and is continuing, the consent of the Borrower shall not be
required.  Such consent shall not be unreasonably withheld or delayed.  Each
such assignment shall (unless it is to a Lender or an Affiliate thereof or the
Agent otherwise consents) be in an amount not less than the lesser of
(a) $5,000,000 or (b) the remaining amount of the assigning Lender’s Revolving
Credit Commitment and/or Letter of Credit Participation Amount (calculated as at
the date of such assignment).

 

13.3.2                  Effect; Effective Date.  Upon (a) delivery to the Agent
and the Borrower of a notice of assignment, substantially in the form attached
as Exhibit I to Exhibit C (a “Notice of Assignment”), together with any consents
required by Section 13.3.1, and (b) payment of a $3,500 fee to the Agent by the
assigning Lender or the Purchaser for processing such assignment, such
assignment shall become effective on the effective date specified in such Notice
of Assignment.  The Notice of Assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Revolving Credit Commitment, Revolving Credit Loans and participation
interests in the Letters of Credit under the applicable assignment agreement are
“plan assets” as defined under ERISA and that the rights and interests of the
Purchaser in and under the Facility Documents will not be “plan assets” under
ERISA.  On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Lender party to this Agreement and any other Facility
Document executed by or on behalf of the Lenders and shall have all the rights
and obligations of a Lender under the Facility Documents, to the same extent as
if it were an original party hereto, and no further consent or action by the
Borrower, the Lenders or the Agent shall be required to release the transferor
Lender with respect to the percentage of the Aggregate Revolving Credit
Commitment, the Letter of Credit Commitment, Revolving Credit Loans and the
participation interests in Letters of Credit assigned to such Purchaser.  Upon
the consummation of any assignment to a Purchaser pursuant to this
Section 13.3.2, the transferor Lender, the Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Revolving Credit Loans be
evidenced by Revolving Credit Notes, make appropriate arrangements so that new
Revolving Credit Notes or, as appropriate,

 

66

--------------------------------------------------------------------------------


 

replacement Revolving Credit Notes are issued to such transferor Lender and new
Revolving Credit Notes or, as appropriate, replacement Revolving Credit Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Revolving Credit Commitments, as adjusted pursuant to such
assignment.

 


13.4                                                   DISSEMINATION OF
INFORMATION.  THE BORROWER AUTHORIZES EACH LENDER TO DISCLOSE TO ANY PARTICIPANT
OR PURCHASER OR ANY OTHER PERSON ACQUIRING AN INTEREST IN THE FACILITY DOCUMENTS
BY OPERATION OF LAW (EACH A “TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE ANY AND
ALL INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING THE CREDITWORTHINESS OF
THE BORROWER AND ITS SUBSIDIARIES; PROVIDED THAT EACH TRANSFEREE AND PROSPECTIVE
TRANSFEREE AGREES TO BE BOUND BY SECTION 10.11 OF THIS AGREEMENT.


 


13.5                                                   TAX TREATMENT.  IF ANY
INTEREST IN ANY FACILITY DOCUMENT IS TRANSFERRED TO ANY TRANSFEREE WHICH IS
ORGANIZED UNDER THE LAWS OF ANY JURISDICTION OTHER THAN THE UNITED STATES OR ANY
STATE THEREOF, THE TRANSFEROR LENDER SHALL CAUSE SUCH TRANSFEREE, CONCURRENTLY
WITH THE EFFECTIVENESS OF SUCH TRANSFER, TO COMPLY WITH THE PROVISIONS OF
SECTION 4.5(D).


 

ARTICLE XIV

 

NOTICES

 


14.1                                                   NOTICES.  EXCEPT AS
OTHERWISE PERMITTED BY SECTION 2.12 WITH RESPECT TO BORROWING NOTICES, ALL
NOTICES, REQUESTS AND OTHER COMMUNICATIONS TO ANY PARTY HEREUNDER SHALL BE IN
WRITING (INCLUDING ELECTRONIC TRANSMISSION, FACSIMILE TRANSMISSION OR SIMILAR
WRITING) AND SHALL BE GIVEN TO SUCH PARTY: (A) IN THE CASE OF THE BORROWER OR
THE AGENT, AT ITS ADDRESS OR FACSIMILE NUMBER SET FORTH ON THE SIGNATURE PAGES
HEREOF, (B) IN THE CASE OF ANY LENDER, AT ITS ADDRESS OR FACSIMILE NUMBER SET
FORTH BELOW ITS SIGNATURE HERETO OR (C) IN THE CASE OF ANY PARTY, AT SUCH OTHER
ADDRESS OR FACSIMILE NUMBER AS SUCH PARTY MAY HEREAFTER SPECIFY FOR THE PURPOSE
BY NOTICE TO THE AGENT AND THE BORROWER IN ACCORDANCE WITH THE PROVISIONS OF
THIS SECTION 14.1.  EACH SUCH NOTICE, REQUEST OR OTHER COMMUNICATION SHALL BE
EFFECTIVE (I) IF GIVEN BY FACSIMILE TRANSMISSION, WHEN TRANSMITTED TO THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION AND CONFIRMATION OF RECEIPT IS
RECEIVED, (II) IF GIVEN BY MAIL, 72 HOURS AFTER SUCH COMMUNICATION IS DEPOSITED
IN THE MAILS WITH FIRST CLASS POSTAGE PREPAID, ADDRESSED AS AFORESAID, OR (III)
IF GIVEN BY ANY OTHER MEANS, WHEN DELIVERED (OR, IN THE CASE OF ELECTRONIC
TRANSMISSION, RECEIVED) AT THE ADDRESS SPECIFIED IN THIS SECTION; PROVIDED THAT
NOTICES TO THE AGENT UNDER ARTICLES II AND III SHALL NOT BE EFFECTIVE UNTIL
RECEIVED.


 


14.2                                                   CHANGE OF ADDRESS.  THE
BORROWER, THE AGENT AND ANY LENDER MAY EACH CHANGE THE ADDRESS FOR SERVICE OF
NOTICE UPON IT BY A NOTICE IN WRITING TO THE OTHER PARTIES HERETO.

 

67

--------------------------------------------------------------------------------


 

ARTICLE XV

 

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Agent and the Lenders
and each party has notified the Agent by facsimile transmission or telephone
that it has taken such action.

 

ARTICLE XVI

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 


16.1                                                   CHOICE OF LAW.  THE LOAN
DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW
PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING,
WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT
REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


 


16.2                                                   CONSENT TO JURISDICTION. 
THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY FACILITY DOCUMENTS
AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR
ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE AGENT OR ANY
LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY FACILITY DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.


 


16.3                                                   WAIVER OF JURY TRIAL. 
THE BORROWER, THE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED

 

68

--------------------------------------------------------------------------------


 


TO, OR CONNECTED WITH ANY FACILITY DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.


 

[signature pages follow]

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

 

THE NAVIGATORS GROUP, INC.

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

Reckson Executive Park

 

 

6 International Drive

 

 

Rye Brook, New York 10573

 

 

 

 

Attn:

Bradley Wiley

 

 

 

 

Telephone: (914) 933-6025

 

Fax: (914) 933-6033

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

Address:

1 Bank One Plaza

 

 

Chicago, Illinois 60670

 

 

 

 

Attn:

Hector Varona

 

 

 

Telephone: (312) 732-7614

 

Fax: (312) 732-3055

 

S-2

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK plc, individually and as
Syndication Agent

 

 

 

By:

 

 

 

Print Name:

 

Title:

 

S-3

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL
ASSOCIATION, individually and as
Documentation Agent

 

 

 

By:

 

 

 

Print Name:

 

Title:

 

S-4

--------------------------------------------------------------------------------


 

 

COMMERZBANK AKTIEGESELLSCHAFT,
New York and Grand Cayman Branches,
individually and as Documentation Agent

 

 

 

By:

 

 

 

Print Name:

 

Title:

 

 

 

By:

 

 

 

Print Name:

 

Title:

 

S-5

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch,
individually and as Managing Agent

 

 

 

By:

 

 

 

Print Name:

 

Title:

 

S-6

--------------------------------------------------------------------------------


 

 

BROWN BROTHERS HARRIMAN &
CO., individually and as Co-Agent

 

 

 

By:

 

 

 

Print Name:

 

Title:

 

S-7

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

Applicable Margin

 

Level I Status

 

Level II Status

 

Level III Status

 

Level IV Status

 

Eurodollar Rate

 

0.875

%

1.00

%

1.125

%

1.25

%

 

Applicable Fee
Rate

 

Level I Status

 

Level II Status

 

Level III
Status

 

Level IV Status

 

Commitment Fee

 

0.10

%

0.125

%

0.15

%

0.25

%

Letter of Credit Participation Fee

 

0.875

%

1.00

%

1.125

%

1.25

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I Status” exists at any date if, on such date, the S&P Rating is A+ or
better.

 

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the S&P Rating is A or better.

 

“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the S&P Rating is A- or
better.

 

“Level IV Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status or Level III Status.

 

“S&P Rating” means, at any time, the Financial Strength rating issued by
Standard and Poor’s Rating Services, a division of The McGraw Hill Companies,
Inc., and then in effect for the Borrower or, if the Borrower does not have a
Financial Strength rating, for each of Navigators and the other Significant
Insurance Subsidiaries.

 

“Status” means Level I Status, Level II Status, Level III Status or Level IV
Status.

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as determined from its
then-current S&P Ratings.  The financial strength rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date.  If at any time the Borrower (or Navigators and the other Significant
Insurance Companies) has no S&P Rating, Level IV Status shall exist.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS

 

Lender

 

Revolving Credit
Commitment

 

Letter of Credit
Commitment

 

 

 

 

 

 

 

JPMorgan Chase Bank

 

$

1,920,000

 

$

22,080,000

 

 

 

 

 

 

 

Barclays Bank PLC

 

$

1,920,000

 

$

22,080,000

 

 

 

 

 

 

 

LaSalle Bank National Association

 

$

1,920,000

 

$

22,080,000

 

 

 

 

 

 

 

Commerzbank Aktiengesellschaft, New York and Grand Cayman Branches

 

$

1,920,000

 

$

22,080,000

 

 

 

 

 

 

 

Credit Suisse First Boston

 

$

1,520,000

 

$

17,480,000

 

 

 

 

 

 

 

 

 

Brown Brothers Harriman & Co.

 

$

800,000

 

$

9,200,000

 

 

 

 

 

 

 

TOTAL:

 

$

10,000,000.00

 

$

115,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1

 

EXISTING LETTERS OF CREDIT

 

L/C Number

 

Amount

 

Applicant

 

Beneficiary

 

 

 

 

 

 

 

ST4027/97

 

£

1,500,000

 

Navigators Corporate Underwriters Ltd.

 

Society of Lloyd’s

 

 

 

 

 

 

 


ST4028/96


 


£


13,250,000


 


NAVIGATORS CORPORATE UNDERWRITERS LTD.


 


SOCIETY OF LLOYD’S

 

 

 

 

 

 

 

ST4033/98

 

£

5,689,000

 

Navigators Corporate Underwriters Ltd.

 

The Council of Lloyd’s

 

 

 

 

 

 

 

ST 4034/98

 

£

12,624,000

 

Millennium Underwriting Ltd.

 

The Council of Lloyd’s

 

 

 

 

 

 

 

ST4029/03/343952

 

£

5,250,000

 

Millennium Underwriting Ltd.

 

The Society and Council of Lloyd’s

 

 

 

 

 

 

 

ST4030/03/343953

 

£

5,200,000

 

Navigators Corporate Underwriters Ltd.

 

The Society and Council of Lloyd’s

 

 

 

 

 

 

 

321745

 

$

133,645

 

The Navigators Group, Inc.

 

One Penn Plaza, LLC

 

--------------------------------------------------------------------------------


 

Schedule 6.9

 

The Navigators Group, Inc.

SUBSIDIARIES

 

Subsidiary

 

State of
Incorporation

 

% ownership by the Borrower or
a Subsidiary as otherwise indicated

Navigators Insurance Company(1)

 

New York

 

100%

 

 

 

 

 

NIC Insurance Company

 

New York

 

100% Navigators Insurance Co.

 

 

 

 

 

Navigators Management Company, Inc.

 

New York

 

100%

 

 

 

 

 

Navigators Insurance Services of Texas, Inc.

 

Texas

 

100%

 

 

 

 

 

Navigators Special Risk, Inc.

 

Texas

 

100% Navigators Insurance Services of Texas

 

 

 

 

 

Navigators California Insurance Services, Inc.

 

California

 

100%

 

 

 

 

 

Navigators Insurance Services of Washington, Inc.

 

Washington

 

100%

 

 

 

 

 

Navigators Corporate Underwriters Ltd.

 

U.K.

 

100% Navigators Holdings (UK) Ltd.

 

 

 

 

 

Navigators Management (UK) Ltd.

 

U.K.

 

100% Navigators Holdings (UK) Ltd.

 

 

 

 

 

Navigators Holdings (UK) Ltd.

 

U.K.

 

100%

 

 

 

 

 

Navigators Underwriting Agency Ltd.

 

U.K.

 

100% Navigators Holdings (UK) Ltd.

 

 

 

 

 

Millennium Underwriting Ltd.

 

U.K.

 

100% Navigators Underwriting Agency Ltd.

 

 

 

 

 

Navigators Underwriting Ltd.

 

U.K.

 

100% Navigators Underwritng Agency Ltd.

 

 

 

 

 

Navigators NV

 

Belgium

 

100% Navigators Underwriting Agency Ltd.

 

--------------------------------------------------------------------------------

(1) Significant Subsidiary

 

--------------------------------------------------------------------------------


 

Schedule 6.22

 

[g26311mm07image002.gif]

 

 

 

NAVIGATORS INSURANCE COMPANY

 

 

 

 

 

 

THE FOLLOWING IS THE CURRENT STATUS OF OUR STATE LICENSES AS OF Jan 1, 2005:

 

LICENSED(1)

 

APPROVED
REINSURER

 

SURPLUS
LINES
ELIGIBLE

 

 

 

 

 

Alabama

 

Mexico

 

U.S. Virgin Islands

Alaska

 

Venezuela

 

 

Arizona

 

 

 

 

Arkansas

 

 

 

 

California

 

 

 

 

Colorado

 

 

 

 

Connecticut

 

 

 

 

Delaware

 

 

 

 

District of Columbia

 

 

 

 

Florida

 

 

 

 

Georgia

 

 

 

 

Hawaii

 

 

 

 

Idaho

 

 

 

 

Indiana

 

 

 

 

Illinois

 

 

 

 

Iowa

 

 

 

 

Kansas

 

 

 

 

Kentucky

 

 

 

 

Louisiana

 

 

 

 

Maine

 

 

 

 

Maryland

 

 

 

 

Massachusetts

 

 

 

 

Michigan

 

 

 

 

Minnesota

 

 

 

 

Mississippi

 

 

 

 

Missouri

 

 

 

 

Montana

 

 

 

 

Nebraska

 

 

 

 

Nevada

 

 

 

 

New Hampshire

 

 

 

 

New Jersey

 

 

 

 

New Mexico

 

 

 

 

New York

 

 

 

 

North Carolina

 

 

 

 

North Dakota

 

 

 

 

Ohio

 

 

 

 

Oklahoma

 

 

 

 

Oregon

 

 

 

 

Pennsylvania

 

 

 

 

Puerto Rico

 

 

 

 

Rhode Island

 

 

 

 

South Carolina

 

 

 

 

South Dakota

 

 

 

 

Tennessee

 

 

 

 

Texas

 

 

 

 

Utah

 

 

 

 

Vermont

 

 

 

 

Virginia

 

 

 

 

Washington

 

 

 

 

West Virginia

 

 

 

 

Wisconsin

 

 

 

 

Wyoming

 

 

 

 

U.S. Treasury Dept.

 

 

 

 

 

--------------------------------------------------------------------------------

(1) Licensed for all major lines indicated on Schedule 6.24

 

One Penn Plaza  New York, NY  10119

Tel. (212) 244-2333   Fax (212) 244-4077

 

--------------------------------------------------------------------------------


 

Schedule 6.22A

 

[g26311mm07image002.gif]

 

 

 

NIC INSURANCE COMPANY

 

 

 

 

 

 

THE FOLLOWING IS THE CURRENT STATUS OF OUR STATE LICENSES AS OF JANUARY 21,
2005:

 

SURPLUS LINES ELIGIBLE

 

LICENSED(1)

 

APPLICATION PENDING TO
BE SURPLUS LINES ELIGIBLE

 

 

 

 

 

ALASKA

 

NEW YORK

 

ARKANSAS

ARIZONA

 

 

 

MINNESOTA

CALIFORNIA

 

 

 

MISSISSIPPI

COLORADO

 

 

 

NEW MEXICO

CONNECTICUT

 

 

 

OKLAHOMA

DELAWARE

 

 

 

VERMONT

FLORIDA

 

 

 

 

IDAHO

 

 

 

 

INDIANA

 

 

 

 

IOWA

 

 

 

 

KANSAS

 

 

 

 

KENTUCKY

 

 

 

 

LOUISIANA

 

 

 

 

MAINE

 

 

 

 

MARYLAND

 

 

 

 

MASSACHUSETTS

 

 

 

 

MICHIGAN

 

 

 

 

MISSOURI

 

 

 

 

MONTANA

 

 

 

 

NEVADA

 

 

 

 

NEW HAMPSHIRE

 

 

 

 

NEW JERSEY

 

 

 

 

NORTH CAROLINA

 

 

 

 

NORTH DAKOTA

 

 

 

 

OHIO

 

 

 

 

OREGON

 

 

 

 

PENNSYLVANIA

 

 

 

 

RHODE ISLAND

 

 

 

 

SOUTH CAROLINA

 

 

 

 

TENNESSEE

 

 

 

 

TEXAS

 

 

 

 

UTAH

 

 

 

 

VIRGINIA

 

 

 

 

WISCONSIN

 

 

 

 

 

--------------------------------------------------------------------------------

(1) Licensed for all major lines indicated on Schedule 6.24

 

THE FOLLLOWING JURISDICTIONS DO NOT REVIEW ELIGIBILITY OF SURPLUS LINES
INSURERS.  THE BURDEN OF DETERMINING ELIGIBILITY AND ASSURING THAT A COMPANY
SATISIFIES THE FINANCIAL CONDITIONS RESTS SOLELY UPON THE LICENSED SURPLUS LINES
BROKER:

 

ALABAMA

DISTRICT OF COLUMBIA

GEORGIA

HAWAII

ILLINOIS

NEBRASKA

SOUTH DAKOTA

WASHINGTON

WEST VIRGINIA

WYOMING

 

Reckson Executive Park, 6 International Drive, Suite 100

Rye Brook, New York 10573

Tel. (914) 934-8999 Fax (914) 934-2355

 

--------------------------------------------------------------------------------


 

Schedule 6.23

 

THE NAVIGATORS GROUP, INC.

 

 

Partnerships:            None

 

--------------------------------------------------------------------------------


 

Schedule 6.24

 

LINES OF BUSINESS

 

 

The Borrower and its Subsidiaries are active in the following lines of business:

 

Commercial Multi Peril

Ocean Marine

Inland Marine

Other Liability

Commercial Auto Liability

Auto Physical Damage

Aircraft

Surety

Reinsurance

 

--------------------------------------------------------------------------------


 

Schedule 7.16

 

THE NAVIGATORS GROUP, INC.

 

Liens:            None

 

--------------------------------------------------------------------------------


 

Schedule 7.21

 

Navigators Insurance Company

 

 

Reinsurance Guidelines

 

•                  Minimum A. M. Best rating of “A” and

 

•                  Policyholders’ surplus of US $250 million

 

•                  or, if not rated by A. M. Best, an equivalent rating from a
major rating agency along with the following:

 

•                  Shareholder’s funds must be in excess of US $250 million and

 

•                  Must pass a minimum of 5 ISI tests

 

For purposes of this Credit Agreement, the following applies, net of any
collateral from the reinsurers:

 

1.               Reinsurers constituting the lesser of $5,000,000 or 25% of the
credit risk on any reinsurance program can be outside of the above guidelines.

 

2.               Any resinurer, falling within the Reinsurance Guidelines, rated
A or below cannot exceed an aggregate exposure across all programs of 66 2/3% of
the Consolidated Surplus of the Insurance Subsidiaries.

 

--------------------------------------------------------------------------------


EXHIBIT A

 

REVOLVING CREDIT NOTE

 

 

$                        

 

, 2005

 

The Navigators Group, Inc., a Delaware corporation (the “Borrower”), promises to
pay to the order of                                                           
(the “Lender”) the lesser of the principal sum of
                                               Dollars
($                            ) or the aggregate unpaid principal amount of all
Revolving Credit Loans made by the Lender to the Borrower pursuant to Article II
of the Agreement (as hereinafter defined), in immediately available funds at the
main office of JPMorgan Chase Bank, N.A. in Chicago, Illinois, as Administrative
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set forth in the Agreement.  The Borrower shall pay the
principal of and accrued and unpaid interest on the Revolving Credit Loans in
full on the Revolving Credit Termination Date and shall make such mandatory
payments as are required to be made under the terms of Article II of the
Agreement.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Credit Loan and the date and amount of each
principal payment hereunder.

 

This Revolving Credit Note is one of the Revolving Credit Notes issued pursuant
to, and is entitled to the benefits of, the Second Amended and Restated Credit
Agreement, dated as of                       , 2005 (which, as it may be amended
or modified and in effect from time to time, is herein called the “Agreement”),
among the Borrower, the lenders party thereto, including the Lender, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Revolving Credit Note,
including the terms and conditions under which this Revolving Credit Note may be
prepaid or its maturity date accelerated.  This Revolving Credit Note is secured
pursuant to the Security Documents, as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.

 

This Note shall be governed by, and construed in accordance with, the internal
laws (and not the law of conflicts) of the State of Illinois.

 

 

THE NAVIGATORS GROUP, INC.

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
REVOLVING CREDIT NOTE OF THE NAVIGATORS GROUP, INC.
DATED                             , 2005

 

 

Date

 

Principal
Amount of
Loan

 

Maturity
of Interest
Period

 

Principal
Amount
Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

To:                              The Lenders parties to the
Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement, dated as of                     , 2005 (as amended, modified, renewed
or extended from time to time, the “Agreement”), among The Navigators Group,
Inc. (the “Borrower”), the lenders party thereto, and JPMorgan Chase Bank, N.A. 
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                       I am the duly elected
                       of the Borrower;

 

2.                                       I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;

 

3.                                       The examinations described in paragraph
2 did not disclose, and I have no knowledge of, the existence of any condition
or event which constitutes a Default or Unmatured Default during or at the time
of the accounting period covered by the attached financial statements or as of
the date of this Certificate, except as set forth below; and

 

4.                                       Schedule I attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

B-1

--------------------------------------------------------------------------------


 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this        day of             ,
        .

 

 

B-2

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of                   ,          with
Provisions of Sections 7.14 and 7.23 of
the Agreement

 

Section 7.14 – Investments and Acquisitions

 

 

 

 

 

 

 

1.

Clause (d)

 

 

 

 

 

 

 

 

 

 

(a)

Required:

 

 

 

 

 

 

 

 

 

 

 

(i)

Combined Investments of the Borrower and its Subsidiaries on the date of
determination:

 

$

 

 

 

 

 

 

 

 

 

 

 

(ii)

10% of (a)(i):

 

$

 

 

 

 

 

 

 

 

 

(b)

Actual:

 

 

 

 

 

 

 

 

 

 

 

 

Investments in debt securities not rated A- or better by S&P, A-3 or better by
Moody’s or NAIC-1 or better by the NAIC but rated BBB- or better by S&P, Baa-3
or better by Moody’s or NAIC-2 or better by the NAIC on the date of
determination (or downgraded from such ratings within the last 180 days):

 

$

 

 

 

 

 

 

 

 

2.

Clause (e)

 

 

 

 

 

 

 

 

 

 

 

(a)

Aggregate Investments in equity securities:

 

 

 

 

 

 

 

 

 

 

 

(i)

Required:

 

 

 

 

 

 

 

 

 

 

 

 

 

(A)

Consolidated Net Worth of the Borrower and its Subsidiaries on the date of
determination:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

10% of (a)(i)(A):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

Actual:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate Investments by the Borrower in equity securities on the date of
determination:

 

$

 

 

 

B-3

--------------------------------------------------------------------------------


 

 

(b)

Individual Investments:

 

 

 

 

 

 

 

 

 

 

 

 

(i)

Required:

 

 

 

 

 

 

 

 

 

 

 

 

 

(A)

Consolidated Net Worth of the Borrower and its Subsidiaries on the date of
determination:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

5% of (b)(i)(A):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

Actual:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Largest single equity securities investment by the Borrower and its Subsidiaries
on the date of determination:

 

$

 

 

 

 

 

 

 

 

 

 

3.

Clause (f)

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Required:

 

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate amount of other Investments permitted under Section 7.14(f):

 

$

10,000,000

 

 

 

 

 

 

 

 

 

 

(b)

Actual:

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Investments on date of determination:

 

$

 

 

 

 

 

 

 

 

 

 

4.

Clause (g)

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Required:

 

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate amount of Acquisitions permitted during any Fiscal Year:

 

$

10,000,000

 

 

 

 

 

 

 

 

 

 

(b)

Actual:

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount of Acquisitions from beginning of Fiscal Year through date of
determination:

 

$

 

 

 

B-4

--------------------------------------------------------------------------------


 

Section 7.23.1 – Minimum Consolidated Tangible Net Worth

 

 

 

 

 

 

 

Period:

Fiscal Quarter ended                           ,            

 

 

 

 

 

 

 

 

 

1.

Required:

 

 

 

 

 

 

 

 

 

 

(a)

Cumulative Positive Consolidated Net Income earned from October 1, 2004 to the
date of determination:

 

$

 

 

 

 

 

 

 

 

 

(b)

75% of (a):

 

$

 

 

 

 

 

 

 

 

 

(c)

Net Available Proceeds of any equity issuance after the closing date (including
any capital contribution to surplus of the Borrower in respect of which no
additional shares are issued):

 

$

 

 

 

 

 

 

 

 

 

(d)

75% of (c):

 

$

 

 

 

 

 

 

 

 

 

(e)

$230,000,000 plus (b) plus (d):

 

$

 

 

 

 

 

 

 

 

2.

Actual:

 

 

 

 

 

 

 

 

 

 

Consolidated Tangible Net Worth (excluding the effect of unrealized gain or loss
under SFAS 115):

 

$

 

 

 

B-5

--------------------------------------------------------------------------------


 

Section 7.23.2 – Minimum Statutory Surplus

 

 

 

 

 

 

 

Period:

Fiscal Quarter ended                           ,                

 

 

 

 

 

 

 

 

 

1.

Required:

 

 

 

 

 

 

 

 

 

 

(a)

Cumulative Positive aggregate Statutory Net Income earned by Significant
Insurance Subsidiaries from January 1, 2005 to the date of determination:

 

$

 

 

 

 

 

 

 

 

 

(b)

50% of (a):

 

$

 

 

 

 

 

 

 

 

 

(c)

Net Available Proceeds of any equity issuance by any Significant Insurance
Subsidiary after the closing date (including any capital contribution to surplus
of the Significant Insurance Subsidiaries in respect of which no additional
shares are issued):

 

$

 

 

 

 

 

 

 

 

 

(d)

75% of (c):

 

$

 

 

 

 

 

 

 

 

 

(e)

$175,000,000 plus (b) plus (d):

 

$

 

 

 

 

 

 

 

 

2.

Actual:

 

 

 

 

 

 

 

 

 

Aggregate Statutory Surplus of the Significant Insurance Subsidiaries:

 

$

 

 

 

 

 

 

 

 

Section 7.23.3 – Leverage Ratio

 

 

 

 

 

 

 

 

 

1.

Required:

 

0.20:1.0

 

 

 

 

 

 

 

2.

Actual:

 

 

 

 

 

 

 

 

 

 

(a)

Consolidated Indebtedness of the Borrower and its Consolidated Subsidiaries
(excluding letter of credit obligations incurred in the ordinary course of
business) on date of determination:

 

$

 

 

 

 

 

 

 

 

 

(b)

Consolidated Net Worth on date of determination:

 

$

 

 

 

 

 

 

 

 

 

(c)

(a) plus (b):

 

$

 

 

 

 

 

 

 

 

 

(d)

Ratio of (a) to (c):

 

:1.0

 

 

B-6

--------------------------------------------------------------------------------


 

Section 7.23.4 – Minimum Risk-Based Capital

 

 

 

 

 

 

 

1.

Required:

 

150

%

 

 

 

 

 

 

2.

Actual:

 

 

 

 

 

 

 

 

 

 

(a)

Total Adjusted Capital on date of determination:

 

$

 

 

 

 

 

 

 

 

 

(b)

Company Action Level RBC on date of determination:

 

$

 

 

 

 

 

 

 

 

 

(c)

Ratio of (a) to (b) (expressed as a percentage):

 

 

%

 

B-7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Assignment Agreement”) between
                     (the “Assignor”) and                            (the
“Assignee”) is dated as of                                 .  The parties hereto
agree as follows:

 

1.                                       PRELIMINARY STATEMENT.  The Assignor is
a party to a Credit Agreement (which, as it may be amended, modified, renewed or
extended from time to time is herein called the “Credit Agreement”) described in
Item 1 of Schedule 1 attached hereto (“Schedule 1”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.

 

2.                                       ASSIGNMENT AND ASSUMPTION.  The
Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, an interest in and to the Assignor’s
rights and obligations under the Credit Agreement such that after giving effect
to such assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement relating to the
loans listed in Item 3 of Schedule 1 and the other Facility Documents.  The
total of the Revolving Credit Commitment and the Letter of Credit Participation
Amount purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.

 

3.                                       EFFECTIVE DATE.  The effective date of
this Assignment Agreement (the “Effective Date”) shall be the later of the date
specified in Item 5 of Schedule 1 or two Business Days (or such shorter period
agreed to by the Agent) after a Notice of Assignment substantially in the form
of Exhibit I attached hereto has been delivered to the Agent.  Such Notice of
Assignment must include any consents required to be delivered to the Agent by
Section 13.3.1 of the Credit Agreement.  In no event will the Effective Date
occur if the payments required to be made by the Assignee to the Assignor on the
Effective Date under Sections 4 and 5 hereof are not made on the proposed
Effective Date or if any other condition precedent agreed to by the Assignor and
the Assignee has not been satisfied.  The Assignor will notify the Assignee of
the proposed Effective Date not later than the Business Day prior to the
proposed Effective Date.  As of the Effective Date, (i) the Assignee shall have
the rights and obligations of a Lender under the Facility Documents with respect
to the rights and obligations assigned to the Assignee hereunder and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Facility Documents with respect to the rights and
obligations assigned to the Assignee hereunder.

 

4.                                       PAYMENT OBLIGATIONS.  On and after the
Effective Date, the Assignee shall be entitled to receive from the Agent all
payments of principal, interest and fees with respect to the interest assigned
hereby.  The Assignee shall advance funds directly to the Agent with respect to
all Revolving Credit Loans and reimbursement payments made on or after the
Effective Date with respect to the interest assigned hereby.  In the event that
either party hereto receives any payment to which the other party hereto is
entitled under this Assignment Agreement, then the party receiving such amount
shall promptly remit it to the other party hereto.

 

C-1

--------------------------------------------------------------------------------


 

5.                                       FEES PAYABLE BY THE ASSIGNEE.  The
Assignee agrees to pay the $3,500 processing fee required to be paid to the
Agent in connection with this Assignment Agreement.

 

6.                                       REPRESENTATIONS OF THE ASSIGNOR;
LIMITATIONS ON THE ASSIGNOR’S LIABILITY.  The Assignor represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim created
by the Assignor.  It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee.  Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Facility
Document, including without limitation, documents granting the Assignor and the
other Lenders a security interest in assets of the Borrower or any guarantor,
(ii) any representation, warranty or statement made in any Facility Document or
in connection with any of the Facility Documents, (iii) the financial condition
or creditworthiness of the Borrower or any guarantor, (iv) the performance of or
compliance with any of the terms or provisions of any of the Facility Documents,
(v) inspecting any of the Property, books or records of the Borrower, (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Revolving Credit Loans or
the Reimbursement Obligations or (vii) any mistake, error of judgment, or action
taken or omitted to be taken in connection with the Revolving Credit Loans, the
Letters of Credit or the Facility Documents.

 

7.                                       REPRESENTATIONS OF THE ASSIGNEE.  The
Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements requested by the Assignee and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment Agreement, (ii)
agrees that it will, independently and with reliance upon the Agent, the
Assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Facility Documents, (iii) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Facility Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Facility Documents are required to be
performed by it as a Lender, (v) agrees that its payment instructions and notice
instructions are as set forth in the attachment to Schedule 1, (vi) confirms
that none of the funds, monies, assets or other consideration being used to make
the purchase and assumption hereunder are “plan assets” as defined under ERISA
and that its rights, benefits and interests in and under the Facility Documents
will not be “plan assets” under ERISA, [and (vii) attaches the forms prescribed
by the Internal Revenue Service of the United States certifying that the
Assignee is entitled to receive payments under the Facility Documents without
deduction or withholding of any United States federal income taxes].

 

8.                                       INDEMNITY.  The Assignee agrees to
indemnify and hold the Assignor harmless against any and all losses, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment Agreement.

 

C-2

--------------------------------------------------------------------------------


 

9.                                       SUBSEQUENT ASSIGNMENTS.  After the
Effective Date, the Assignee shall have the right pursuant to Section 13.3.1 of
the Credit Agreement to assign the rights which are assigned to the Assignee
hereunder to any entity or person, provided that (i) any such subsequent
assignment does not violate any of the terms and conditions of the Facility
Documents or any law, rule, regulation, order, writ, judgment, injunction or
decree and that any consent required under the terms of the Facility Documents
has been obtained and (ii) unless the prior written consent of the Assignor is
obtained, the Assignee is not hereby released from its obligations to the
Assignor hereunder, if any remain unsatisfied, including, without limitation,
its obligations under Sections 4, 5 and 8 hereof.

 

10.                                 REDUCTIONS OF AGGREGATE COMMITMENT.  If any
reduction in the Aggregate Revolving Credit Commitment or the Letter of Credit
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Revolving Credit Commitment or Letter of Credit
Commitment, as the case may be.

 

11.                                 ENTIRE AGREEMENT.  This Assignment Agreement
and the attached Notice of Assignment embody the entire agreement and
understanding between the parties hereto and supersede all prior agreements and
understandings between the parties hereto relating to the subject matter hereof.

 

12.                                 GOVERNING LAW.  This Assignment Agreement
shall be governed by the internal law, and not the law of conflicts, of the
State of Illinois.

 

13.                                 NOTICES.  Notices shall be given under this
Assignment Agreement in the manner set forth in the Credit Agreement.  For the
purpose hereof, the addresses of the parties hereto (until notice of a change is
delivered) shall be the address set forth in the attachment to Schedule 1.

 

[signature page follows]

 

C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

C-4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TO ASSIGNMENT AGREEMENT

 

1.

 

Description and Date of Credit Agreement:

 

 

 

 

 

 

 

That certain Second Amended and Restated Credit Agreement, dated as of
                  , 2005, among the Navigators Group, Inc., the financial
institutions named therein, and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 

 

 

 

 

2.

 

Date of Assignment Agreement:

 

 

 

 

 

3.

 

Amounts (As of Date of Item 2 above):

 

 

 

 

 

 

 

 

 

 

 

 

 

Revolving Credit
Facility

 

Letter of Credit
Facility

 

 

 

(a)

Aggregate Revolving Credit Commitment (total Revolving Credit Loans)* and Letter
of Credit Commitment (total outstanding Letter of Credit Obligations)** under
Credit Agreement

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

Assignee’s Percentage of each Facility purchased under the Assignment Agreement
(taken to five decimal places);

 

 

%

 

%

 

 

 

 

 

 

 

 

 

 

 

(c)

Amount of Assigned Share in each Facility purchased under the Assignment
Agreement:

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

4.

 

Total of Assignee’s Revolving Credit Commitment (Revolving Credit Loan amount)*
and Letter of Credit Participation Amount (outstanding Letter of Credit
Obligations)** purchased hereunder:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

Proposed Effective Date:

 

 

 

 

 

 

C-5

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]

 

 

By:

 

 

By:

 

 

Title:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

*                                         If the Aggregate Revolving Credit
Commitment has been terminated, insert outstanding Revolving Credit Loans in
place of Aggregate Revolving Credit Commitment or Revolving Credit Commitment,
as the case may be.

 

**                                  If the Letter of Credit Commitment has been
terminated, insert total outstanding Letter of Credit Obligations in place of
Letter of Credit Commitment or Letter of Credit Participation Amount, as the
case may be.

 

C-6

--------------------------------------------------------------------------------


 

ATTACHMENT TO SCHEDULE 1 to ASSIGNMENT AGREEMENT

 

ADMINISTRATIVE INFORMATION SHEET

 

Attach Assignor’s Administrative Information Sheet, which must
include notice addresses for the Assignor and the Assignee
(Sample form shown below)

 

ASSIGNOR INFORMATION

 

Contact:

 

Name:

Telephone No.:

Fax No.:

 

 

Payment Information:

 

Name & ABA # of Destination Bank:

 

Account Name & Number for Wire Transfer:

 

Other Instructions:

 

Address for Notices for Assignee:

 

 

 

ASSIGNEE INFORMATION

 

Credit Contact:

 

Name:

Telephone No.:

Fax No.:

 

 

C-7

--------------------------------------------------------------------------------


 

Key Operations Contacts:

 

Booking Installation:

Booking Installation:

Name:

Name:

Telephone No.:

Telephone No.:

Fax No.:

Fax No.:

 

Payment Information:

 

Name & ABA # of Destination Bank:

 

Account Name & Number for Wire Transfer:

 

Other Instructions:

 

Address for Notices for Assignor:

 

 

 

C-8

--------------------------------------------------------------------------------


 

EXHIBIT I

 

TO ASSIGNMENT AGREEMENT

 

NOTICE
OF ASSIGNMENT

 

                        ,          

 

To:

The Navigators Group, Inc.

 

 

 

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

 

From:

[NAME OF ASSIGNOR] (the “Assignor”)

 

 

 

[NAME OF ASSIGNEE] (the “Assignee”)

 

1.                                       We refer to that certain Credit
Agreement (the “Credit Agreement”) described in Item 1 of Schedule 1 attached
hereto (“Schedule 1”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement.

 

2.                                       This Notice of Assignment (the “Notice
of Assignment”) is given and delivered to [the Borrower and] the Agent pursuant
to Section 13.3.2 of the Credit Agreement.

 

3.                                       The Assignor and the Assignee have
entered into an Assignment Agreement, dated as of                       ,
           (the “Assignment Agreement”), pursuant to which, among other things,
the Assignor has sold, assigned, delegated and transferred to the Assignee, and
the Assignee has purchased, accepted and assumed from the Assignor the
percentage interest specified in Item 3 of Schedule 1 of all outstandings,
rights and obligations under the Credit Agreement relating to the facilities
listed in Item 3 of Schedule 1.  The Effective Date of the Assignment Agreement
shall be the later of the date specified in Item 5 of Schedule 1 or two Business
Days (or such shorter period as agreed to by the Agent) after this Notice of
Assignment and any consents and fees required by Sections 13.3.1 and 13.3.2 of
the Credit Agreement have been delivered to the Agent; provided that the
Effective Date shall not occur if any condition precedent agreed to by the
Assignor and the Assignee has not been satisfied.

 

4.                                       The Assignor and the Assignee hereby
give to the Borrower and the Agent notice of the assignment and delegation
referred to herein.  The Assignor will confer with the Agent before the date
specified in Item 5 of Schedule 1 to determine if the Assignment Agreement will
become effective on such date pursuant to Section 3 hereof, and will confer with
the Agent to determine the Effective Date pursuant to Section 3 hereof if it
occurs thereafter.  The Assignor shall notify the Agent if the Assignment
Agreement does not become effective on any proposed Effective Date as a result
of the failure to satisfy the conditions precedent agreed to by the Assignor and
the Assignee.  At the request of the Agent, the Assignor will give the Agent
written confirmation of the satisfaction of the conditions precedent.

 

5.                                       The Assignor or the Assignee shall pay
to the Agent on or before the Effective Date the processing fee of $3,500
required by Section 13.3.2 of the Credit Agreement.

 

C-9

--------------------------------------------------------------------------------


 

6.                                       If Revolving Credit Notes are
outstanding on the Effective Date, the Assignor and the Assignee request and
direct that the Agent prepare and cause the Borrower to execute and deliver new
Revolving Credit Notes or, as appropriate, replacement notes, to the Assignor
and the Assignee.  The Assignor and, if applicable, the Assignee each agree to
deliver to the Agent for forwarding to the Borrower the original Revolving
Credit Note received by it from the Borrower upon its receipt of a new Revolving
Credit Note in the appropriate amount.

 

7.                                       The Assignee advises the Agent that
notice and payment instructions are set forth in the attachment to Schedule 1.

 

8.                                       The Assignee hereby represents and
warrants that none of the funds, monies, assets or other consideration being
used to make the purchase pursuant to the Assignment Agreement are “plan assets”
as defined under ERISA and that its rights, benefits, and interests in and under
the Facility Documents will not be “plan assets” under ERISA.

 

9.                                       The Assignee authorizes the Agent to
act as its agent under the Facility Documents in accordance with the terms
thereof.  The Assignee acknowledges that the Agent has no duty to supply
information with respect to the Borrower or the Facility Documents to the
Assignee until the Assignee becomes a party to the Credit Agreement.

 

[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

By:

 

 

Title:

 

 

Title:

 

 

 

C-10

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND CONSENTED TO
BY JPMORGAN CHASE BANK, N.A., as
Administrative Agent

ACKNOWLEDGED AND CONSENTED TO
BY THE NAVIGATORS GROUP, INC.

 

 

 

 

By:

 

 

By:

 

 

Title:

 

 

Title:

 

 

 

[Attach photocopy of Schedule 1 to Assignment Agreement]

 

C-11

--------------------------------------------------------------------------------


 

EXHIBIT D

 

REIMBURSEMENT AGREEMENT EXCERPT

 

This Letter of credit is issued under, and is subject to the terms and
conditions of, that certain Second Amended and Restated Credit Agreement dated
as of           , 2005, as amended, among The Navigators Group, Inc., a Delaware
corporation, certain financial institutions and JPMorgan Chase Bank, N.A., as
administrative agent.  In the event of a conflict between the terms and
conditions of this letter of credit application and those of the Credit
Agreement, the terms and conditions of the Credit Agreement shall govern.

 

D-1

--------------------------------------------------------------------------------